Exhibit 10.5

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

Dated as of September 4, 2012

 

among

 

WALKER & DUNLOP, INC.,

 

as Borrower

 

WALKER & DUNLOP MULTIFAMILY, INC., WALKER & DUNLOP, LLC, and WALKER & DUNLOP
CAPITAL, LLC,

 

as Guarantors

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

and

 

THE LENDERS PARTY HERETO

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

 

 

1.01

Defined Terms

2

 

1.02

Other Interpretive Provisions

39

 

1.03

Accounting Terms

40

 

1.04

Rounding

40

 

1.05

Times of Day

40

 

 

 

 

ARTICLE II. THE COMMITMENTS AND LOANS

40

 

 

 

 

 

2.01

Loans

40

 

2.02

Conversions and Continuations of Loans

41

 

2.03

Prepayments and Repayments

41

 

2.04

INTENTIONALLY OMITTED

42

 

2.05

Interest

42

 

2.06

Computation of Interest

43

 

2.07

Evidence of Debt

43

 

2.08

Payments Generally; Administrative Agent’s Clawback

44

 

2.09

Sharing of Payments by Lenders

45

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

45

 

 

 

 

 

3.01

Taxes

45

 

3.02

Illegality

48

 

3.03

Inability to Determine Rates

48

 

3.04

Increased Costs; Reserves on LIBOR Rate Loans

48

 

3.05

Compensation for Losses

50

 

3.06

Mitigation Obligations; Replacement of Lenders

51

 

3.07

Survival

51

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO LOANS

51

 

 

 

 

 

4.01

Conditions of Loan

51

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

57

 

 

 

 

 

5.01

Existence, Qualification and Power

57

 

5.02

Authorization; No Contravention

57

 

5.03

Governmental Authorization; Other Consents

58

 

5.04

Binding Effect

58

 

5.05

Base Line Projections

58

 

5.06

Litigation

58

 

5.07

No Default

58

 

5.08

Ownership of Property; Liens

59

 

1

--------------------------------------------------------------------------------


 

 

5.09

Environmental Compliance

59

 

5.10

Insurance

60

 

5.11

Taxes

60

 

5.12

ERISA Compliance

60

 

5.13

Subsidiaries; Equity Interests

61

 

5.14

Margin Regulations; Investment Company Act

62

 

5.15

Disclosure

62

 

5.16

Compliance with Laws

62

 

5.17

Intellectual Property; Licenses, Etc.

63

 

5.18

Labor Matters

63

 

5.19

Security Documents

64

 

5.20

Solvency

64

 

5.21

Deposit Accounts

64

 

5.22

Brokers

64

 

5.23

Customer and Trade Relations

64

 

5.24

Material Contracts

65

 

5.25

Casualty

65

 

5.26

CW Transaction

65

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

67

 

 

 

 

 

6.01

Financial Statements

67

 

6.02

Certificates; Other Information

68

 

6.03

Notices

70

 

6.04

Payment of Obligations

71

 

6.05

Preservation of Existence, Etc.

71

 

6.06

Maintenance of Properties

72

 

6.07

Maintenance of Insurance

72

 

6.08

Compliance with Laws

72

 

6.09

Books and Records; Accountants

72

 

6.10

Inspection Rights; Appraisals

73

 

6.11

Information Regarding the Collateral

73

 

6.12

Environmental Laws

74

 

6.13

Further Assurances

74

 

6.14

Material Contracts

74

 

6.15

Operating Accounts

75

 

6.16

Subsequent Investor Agreements or CW Transaction Documents

75

 

6.17

Agency Warehousing Facilities

75

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

76

 

 

 

 

 

7.01

Liens; Negative Pledges

76

 

7.02

Investments

76

 

2

--------------------------------------------------------------------------------


 

 

7.03

Indebtedness

77

 

7.04

Fundamental Changes

77

 

7.05

Dispositions

78

 

7.06

Restricted Payments; Restricted Distributions

79

 

7.07

Prepayments of Indebtedness

79

 

7.08

Change in Nature of Business

79

 

7.09

Transactions with Affiliates

80

 

7.10

Burdensome Agreements

80

 

7.11

Use of Proceeds

80

 

7.12

Amendment of Material Documents

80

 

7.13

Corporate Name; Fiscal Year

81

 

7.14

Financial Covenants

82

 

 

 

 

ARTICLE VIII. SPECIAL PROVISIONS REGARDING WDLLC AND CWC

83

 

 

 

 

 

8.01

Special Representations, Warranties and Covenants Concerning WDLLC Transfer

83

 

8.02

Special Representations, Warranties and Covenants Concerning Eligibility of
WDLLC and CWC as Seller/Issuer and Servicer of Mortgage Loans

85

 

8.03

Special Representations, Warranties and Covenants Concerning WDLLC and WD
Capital

85

 

8.04

Special Representation, Warranty and Covenant with respect to WDLLC and WD
Capital Concerning Fannie Mae Program Reserve Requirements

86

 

8.05

Special Provisions Regarding Agency Collateral

87

 

 

 

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

88

 

 

 

 

 

9.01

Events of Default

88

 

9.02

Remedies Upon Event of Default

92

 

9.03

Application of Funds

92

 

9.04

Fannie Mae Limitations

93

 

9.05

Freddie Mac Limitations

93

 

9.06

Ginnie Mae Limitations

94

 

 

 

 

ARTICLE X. ADMINISTRATIVE AGENT

94

 

 

 

 

 

10.01

Appointment and Authority

94

 

10.02

Rights as a Lender

95

 

10.03

Exculpatory Provisions

95

 

10.04

Reliance by Agents

96

 

10.05

Delegation of Duties

96

 

10.06

Resignation of Agents

96

 

3

--------------------------------------------------------------------------------


 

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

97

 

10.08

Administrative Agent May File Proofs of Claim

97

 

10.09

Collateral and Guaranty Matters

98

 

10.10

Notice of Transfer

99

 

10.11

Reports and Financial Statements

99

 

10.12

Agency for Perfection

99

 

10.13

Indemnification of Agents

100

 

10.14

Relation among Credit Parties

100

 

 

 

 

ARTICLE XI. GUARANTEE; PLEDGES OF CW TRANSACTION DOCUMENTS

100

 

 

 

 

 

11.01

The Guarantee

100

 

11.02

Guarantee by Subsequent Subsidiary Guarantors

100

 

11.03

Grant of Security Interest in CW Transaction Documents

101

 

 

 

 

ARTICLE XII. MISCELLANEOUS

102

 

 

 

 

 

12.01

Amendments, Etc.

102

 

12.02

Notices; Effectiveness; Electronic Communications

104

 

12.03

No Waiver; Cumulative Remedies

106

 

12.04

Expenses; Indemnity; Damage Waiver

106

 

12.05

Payments Set Aside

108

 

12.06

Successors and Assigns

108

 

12.07

Treatment of Certain Information; Confidentiality

111

 

12.08

Right of Setoff

112

 

12.09

Interest Rate Limitation

113

 

12.10

Counterparts; Integration; Effectiveness

113

 

12.11

Survival

113

 

12.12

Severability

113

 

12.13

Replacement of Lenders

114

 

12.14

Governing Law; Sealed Instrument; Jurisdiction; Etc.

114

 

12.15

Waiver of Jury Trial

116

 

12.16

No Advisory or Fiduciary Responsibility

116

 

12.17

USA PATRIOT Act Notice

117

 

12.18

Time of the Essence

117

 

12.19

Press Releases

117

 

12.20

Additional Waivers

117

 

12.21

No Strict Construction

119

 

12.22

Attachments

119

 

4

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Fannie Mae, Freddie Mac, Ginnie Mae, FHA/HUD Agreements, and other Investor
Agreements

 

2.01

 

Commitments and Applicable Percentages

 

4.01

 

Investors

 

5.01

 

Loan Parties Organizational Information

 

5.10

 

Insurance

 

5.13

 

Subsidiaries; Other Equity Investments

 

5.18

 

Labor Matters

 

5.21

 

Deposit Accounts

 

5.24

 

Material Contracts

 

7.01

 

Existing Liens

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A

 

Form of Note

 

B

 

Form of Compliance Certificate

 

C

 

Form of Assignment and Assumption

 

 

1

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of September 4, 2012 among:

 

WALKER & DUNLOP, INC., a Maryland corporation (the “Borrower”);

 

WALKER & DUNLOP MULTIFAMILY, INC., a Delaware corporation (“W&D Multifamily”),
WALKER & DUNLOP, LLC, a Delaware limited liability company (“WDLLC”), and
WALKER & DUNLOP CAPITAL,  LLC, a Massachusetts limited liability company (“WD
Capital”), formerly known as CWCAPITAL LLC (“CWC”), as Guarantors;

 

Each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and

 

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and Collateral Agent.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, WDLLC, as “Purchaser,” and the Borrower have entered into that certain
Purchase Agreement, dated as of June 7, 2012 (as amended, supplemented or
otherwise modified from time to time, the “CW Purchase Agreement”), with CW
Financial Services LLC, a Delaware limited liability company, as “Seller” (the
“CW Seller”) and CWC, to acquire all Equity Interests of the CW Seller in CWC,
representing the “Company Interests” (as defined in the CW Purchase Agreement
and referred to herein as the “CWC Equity Interests”) as provided in the CW
Purchase Agreement (the “CW Transaction”);

 

WHEREAS, the Borrower desires to obtain financing hereunder: (i) in the amount
of $60,000,000.00 toward the payment of the “Cash Consideration” (as defined in
the CW Purchase Agreement and so referred to herein) payable to the CW Seller
pursuant to the CW Purchase Agreement upon the closing of the CW Transaction;
(ii) in the amount of $20,700,000.00 to refinance the Existing Credit Facility,
and (iii) in the amount of $2,300,000.00 to repay certain existing Indebtedness
of the Borrower to former equity holders in predecessor entities of the Borrower
and to pay other related expenses disclosed to, and approved by, the
Administrative Agent;

 

WHEREAS, the Lenders have agreed to extend a senior secured term loan facility
to the Borrower, upon the terms and conditions specified in this Agreement, in
an aggregate principal amount of $83,000,000.00 for the purposes described
herein;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Credit Parties, a first-priority
lien (subject to Liens permitted by the Loan Documents) on substantially all of
its assets intended to constitute

 

1

--------------------------------------------------------------------------------


 

Collateral, as and to the extent provided herein; and

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Collateral Agent, for the benefit of the Credit Parties, a
first-priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its respective assets intended to constitute Collateral, as
and to the extent provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Lenders, the
Agents, the Borrower, and the Guarantors hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  In addition to terms which are
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the meanings set forth below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” has the meaning specified in Section 12.20(d).

 

“Adjusted Funded Debt” means all Funded Debt other than under Agency Warehousing
Facilities.

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16  of one percent (1%)) equal to (a) the LIBOR Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.  The Adjusted
LIBOR Rate will be adjusted automatically as to all LIBOR Rate Loans then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth in Section 12.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified (and, if the specified
Person is an individual, including any member of such Person’s immediate family
(by blood or marriage)), (ii) any director, officer, managing member, partner,
trustee, or beneficiary of that Person, (iii) any other Person directly or

 

2

--------------------------------------------------------------------------------


 

indirectly holding 10% or more of any class of the Equity Interests of that
Person, and (iv) any other Person 10% or more of any class of whose Equity
Interests is held directly or indirectly by that Person.

 

“Agency” means Fannie Mae, Freddie Mac, Ginnie Mae, FHA, or HUD.

 

“Agency Agreements” means, singly and collectively, the Fannie Mae Agreements,
the Freddie Mac Agreements, the Ginnie Mae Agreements, and the FHA/HUD
Agreements.

 

“Agency Collateral” mean, singly and collectively, the Fannie Mae Collateral,
the Freddie Mac Collateral, the Ginnie Mae Collateral, and the FHA/HUD
Collateral, respectively.

 

“Agency Consents” mean, singly and collectively, the written consent (and in the
case of Ginnie Mae, acknowledgement), in form and substance satisfactory to the
Administrative Agent, of each of Fannie Mae, Freddie Mac, Ginnie Mae (which in
the case of Ginnie Mae is a limited acknowledgment and is expressly not a
consent), and HUD provided to the Administrative Agent pursuant to Section
4.01(a)(viii), in each case as same may be amended, restated, modified or
supplemented from time to time.

 

“Agency Designated Loans” mean, singly and collectively, the Fannie Mae
Designated Loans, the Freddie Mac Designated Loans, the Ginnie Mae Designated
Loans, and, as may be applicable, the FHA/HUD Loans, respectively.

 

“Agency Mortgage Loan Transactions” means the purchase or funding of Mortgage
Loans (or participations therein) by WDLLC or, as may be applicable, WD Capital,
respectively, that: (a) are subject to unconditional purchase commitments from
an Agency, or, to the extent an Agency has committed to insure or guaranty such
Mortgage Loans, other Investors, in its sole discretion, and the related rights
of WDLLC or, as may be applicable, WD Capital to originate, purchase, hold, sell
and service such Mortgage Loans.

 

“Agency Security Interest” means, singly and collectively, the Fannie Mae
Security Interest, the Freddie Mac Security Interest, the Ginnie Mae Security
Interest, and the FHA/HUD Security Interest, respectively.

 

“Agency Warehousing Facilities” means mortgage warehouse lines of credit used by
WDLLC or, as may be applicable, WD Capital to finance Agency Mortgage Loan
Transactions that: (a) are subject to unconditional purchase commitments from an
Agency, or, to the extent an Agency has committed to insure or guaranty such
Mortgage Loans, other investors; (b) provide for repayment of each advance made
thereunder not more than ninety (90) days from the date such advance is made;
(c) are secured solely by Permitted Warehouse Collateral; and (d) are not
recourse to any Person other than WDLLC or WD Capital, as the case may be,
and/or by Borrower or another Loan Party (as and to the extent provided in the
definition or Permitted Indebtedness).

 

3

--------------------------------------------------------------------------------


 

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be from time to time
amended, modified, or restated, or any provision hereof waived.

 

“Allocable Amount” has the meaning specified in Section 12.20(d).

 

“Applicable Margin” means three and three quarters percent (3.75%).

 

“Applicable Percentage” means with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder to make Loans to the Borrower.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Appraised Value” has the meaning specified in Section 6.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ARA Joint Venture” means ARA Finance LLC, a Delaware limited liability company,
in which WD Capital has a fifty percent (50%) membership interest.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“At Risk Mortgage Loans” means Mortgage Loans as to which either WDLLC or, as
may be applicable, WD Capital has any loss sharing arrangement or otherwise are
with recourse to WDLLC or WD Capital, respectively.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” is defined within the definition of “Debtor Relief Laws.”

 

4

--------------------------------------------------------------------------------


 

“Base Line Projections” means the projections provided to the Administrative
Agent pursuant to Section 4.01(c).

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the greater
of (a) the Prime Rate for such day, or (b) sum of (i) the Federal Funds Rate for
such day, plus (ii) 0.50%.

 

“Base Rate Loan” means the Term Loan at any time that it is required to bear
interest based on the Base Rate in accordance with applicable provisions of this
Agreement.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Cash Consideration” has the meaning specified in the introductory paragraph
hereto.

 

“Cash Equivalents” mean (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition (“Government Obligations”), (ii) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(y) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (z) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than 364 days from the date of
acquisition, (iii) commercial paper and variable or fixed rate notes rated A-1
(or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof)
or better by Moody’s and maturing within twelve months of the date of
acquisition (other than paper or notes issued by the Borrower or an Affiliate of
the Borrower), (iv) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (v) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and
(vi) U.S. dollar denominated time and demand deposit accounts or money market
accounts with those domestic banks meeting the requirements of item (y) or
(z) of clause (ii) above and any other domestic commercial banks insured by the
FDIC with an aggregate balance not to exceed in the aggregate at any time at any
such bank such amount as may be fully insured by the FDIC from time to time.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, or (c) foreign
exchange facilities.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Certificated Securities” has the meaning specified in Section 5.19.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority;  provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(y) all requests, rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, or issued.

 

“Change of Control” means an event or series of events, by which:

 

(a)     After giving effect to the closing of the CW Transaction, WDLLC (or the
Borrower or any other Loan Party) shall cease to directly (or collectively) own
and Control, legally and beneficially (free and clear of all Liens other than
those in favor of the Collateral Agent and the Lenders), 100% of all the issued
and outstanding Equity Interests issued by WD Capital (except to the extent that
WD Capital is merged into the Borrower or a Guarantor or dissolved pursuant to
Section 7.04);

 

(b)     W&D Multifamily (or the Borrower or any other Loan Party) shall cease to
directly (or collectively) own and Control, legally and beneficially (free and
clear of all Liens other than those in favor of the Collateral Agent and the
Lenders), 100% of all the issued and outstanding Equity Interests issued by
WDLLC;

 

(c)     The Borrower (or any other Loan Party) shall cease to directly (or
collectively) own and Control, legally and beneficially (free and clear of all
Liens other than those in favor of the Collateral Agent and the Lenders), 100%
of all the issued and outstanding Equity Interests issued by W&D Multifamily;

 

6

--------------------------------------------------------------------------------


 

(d)     both Principals cease to be (i) members of the board of directors of the
Borrower, or (ii) actively involved in the management of the Loan Parties and
their Subsidiaries to the same extent as on the Closing Date (and with respect
to WD Capital to the same degree as with WDLLC), except in the case of both of
the preceding clauses (i) and (ii), due to the Principals’ death or disability,
provided, however, in such instance, any replacement of such Principals shall be
subject to approval in writing by the Administrative Agent, in its sole
discretion, within sixty (60) days of such death or disability;

 

(e)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, and including any two or more
Persons acting in concert), other than the CW Seller pursuant to the CW
Transaction, Column Guaranteed Limited, LLC, Fortress Credit Opportunities
Advisors LLC or their affiliates, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition thereof (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of, or acquires control over, Common Shares of the Borrower (or
other securities convertible into such Common Shares) representing twenty
percent (20%) or more of all Common Shares of the Borrower on a fully diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right); or

 

(f)      during any period of twelve (12) consecutive months following the
Closing Date, a majority of the members of the board of directors of the Company
cease to be composed of individuals (i) who were members of that board on the
Closing Date, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board, or (iii) whose
election or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 12.01.

 

“Closing MSR Valuation” has the meaning specified in Section 4.01(n).

 

7

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all collateral as defined in, or in which a security
interest, pledge, or collateral assignment shall be granted pursuant to, this
Agreement, the Guarantee and Collateral Agreement, and each other applicable
Security Document and all other property that is or is intended under the terms
of this Agreement and/or other Security Documents to be subject to Liens in
favor of the Collateral Agent.  As further provided in the Security Documents,
the Collateral shall include, without limitation, the following: perfected,
first-priority pledge and security interests to and in (A) all of the Pledged
Equity Interests and (B) all other “Collateral” (as such quoted term is defined
and otherwise described in the Guarantee and Collateral Agreement) and as
further provided in Section 8.05.

 

“Collateral Agent” means Bank of America, N.A., acting in such capacity for its
own benefit and the ratable benefit of the other Credit Parties.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in the principal amount set forth opposite
such Lender’s name on Schedule 2.01.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender (and
as may at any time be applicable, its Affiliates), (ii) each Agent, (iii) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (iv) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (v) the successors and assigns
of each of the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation:

 

(a)     all reasonable out-of-pocket expenses incurred by the Agents and their
respective Affiliates, in connection with

 

(i)            this Agreement and the other Loan Documents, including without
limitation the reasonable fees, charges and disbursements of counsel for the

 

8

--------------------------------------------------------------------------------


 

Agents, outside consultants for the Agents, appraisers and all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, and

 

(ii)           the syndication of the credit facilities provided for herein, the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), the enforcement or protection of their
rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral, or any workout,
restructuring or negotiations in respect of any Obligations; and

 

(b)     all reasonable out-of-pocket expenses incurred by the Credit Parties who
are not the Agents or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default, in connection with the
enforcement of rights and remedies under this Agreement and the other Loan
Documents, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties (absent a
conflict of interest in which case the Credit Parties may engage and be
reimbursed for additional counsel).

 

“CWC” has the meaning specified in the Preliminary Statements hereto. 
References herein to “CWC” mean, as applicable, CWC, as it is now known as
Walker & Dunlop Capital, LLC.

 

“CWC Equity Interests” has the meaning specified in the Preliminary Statements
hereto.

 

“CWC Fannie Mae Agreements” means all applicable selling and servicing
agreements (including the CWC Fannie Mae Servicing Contracts) between Fannie Mae
and CWC under any Fannie Mae Program, together with any other present or future
contracts, agreements, instruments or indentures to which Fannie Mae and CWC are
parties or pursuant to which CWC owes any duty or obligation to Fannie Mae, and
including the Fannie Mae Guides, however titled, referred to in those selling
and servicing agreements and all other Fannie Mae guidelines, directives and
approvals to which CWC is subject, in each case as amended, restated, modified
or supplemented from time to time.  All CWC Fannie Mae Agreements existing as of
the Closing Date (other than such Fannie Mae Guides) are detailed in Schedule
1.01.

 

“CWC Fannie Mae Servicing Contracts” means any Servicing Contracts between CWC
and Fannie Mae, in each case as amended, restated, modified or supplemented from
time to time.

 

“CWC FHA/HUD Agreements” means the Multifamily Accelerated Processing Guide, as
such agreement has been amended from time to time with respect to CWC under any
FHA/HUD Program, together with any other present or future contracts,
agreements, instruments or

 

9

--------------------------------------------------------------------------------


 

indentures to which FHA and/or HUD and CWC are parties or pursuant to which CWC
owes any duty or obligation to FHA and/or HUD, and including the FHA/HUD Guides,
however titled, referred to in those selling and servicing agreements and all
other FHA/HUD guidelines, directives and approvals to which CWC is subject, in
each case as amended, restated, modified or supplemented from time to time.  All
CWC FHA/HUD Agreements existing as of the Closing Date (other than such FHA/HUD
Guides) are detailed in Schedule 1.01.

 

“CWC Freddie Mac Agreements” means all applicable selling and servicing
agreements (including the CWC Freddie Mac Servicing Contracts) between Freddie
Mac and CWC under any Freddie Mac Program, together with any other present or
future contracts, agreements, instruments or indentures to which Freddie Mac and
CWC are parties or pursuant to which CWC owes any duty or obligation to Freddie
Mac, and including the Freddie Mac Guide, however titled, referred to in those
selling and servicing agreements and all other Freddie Mac guidelines,
directives and approvals to which CWC is subject, in each case as amended,
restated, modified or supplemented from time to time.  All CWC Freddie Mac
Agreements existing as of the Closing Date (other than the Freddie Mac Guide)
are detailed in Schedule 1.01.

 

“CWC Freddie Mac Servicing Contracts” means any Servicing Contracts between CWC
and Freddie Mac, in each case as amended, restated, modified or supplemented
from time to time.

 

“CWC Ginnie Mae Agreements” means all applicable agreements, including servicing
agreements between Ginnie Mae and CWC under any Ginnie Mae Program, together
with any other present or future contracts, agreements, instruments or
indentures to which Ginnie Mae and CWC are parties or pursuant to which CWC owes
any duty or obligation to Ginnie Mae, and including the Ginnie Mae Guides,
however titled, referred to in such agreements (including such servicing
agreements) and all other Ginnie Mae guidelines, directives and approvals to
which CWC is subject, in each case as amended, restated, modified or
supplemented from time to time.  All CWC Ginnie Mae Agreements existing as of
the Closing Date (other than such Ginnie Mae Guides) are detailed in Schedule
1.01.

 

“CWC Investor Agreements” means all applicable selling and servicing agreements
(including the CWC Investor Servicing Contracts) between an Investor and CWC,
together with any other present or future contracts, agreements, instruments or
indentures to which such Investor and CWC are parties or pursuant to which CWC
owes any duty or obligation to such Investor, and including the guides, however
titled, referred to in those selling and servicing agreements and all other
Investor guidelines, directives and approvals to which CWC is subject, in each
case as amended, restated, modified or supplemented from time to time.  All CWC
Investor Agreements existing as of the Closing Date (other than such guides) are
detailed in Schedule 1.01.

 

“CWC Investor Servicing Contracts” means any Servicing Contracts between CWC and
an Investor, in each case as amended, restated, modified or supplemented from
time to time.

 

10

--------------------------------------------------------------------------------


 

“CW Purchase Agreement” has the meaning specified in the Preliminary Statements
hereto.

 

“CW Seller” has the meaning specified in the Preliminary Statements hereto.

 

“CW Transaction” has the meaning specified in the Preliminary Statements hereto.

 

“CW Transaction Documents” means the Purchase Agreement, the Transition Services
Agreement, and each document, instrument and agreement executed and delivered by
any Person in connection with the CW Transaction.

 

“CW Transaction Documents Collateral” has the meaning specified in
Section 11.03(a).

 

“CW Transaction Documents Security Interest” has the meaning specified in
Section 11.03(a).

 

“Debt Service Coverage Ratio” means, as of any time of determination, the ratio
of: (a) Four-Quarter EBITDA to (b) the sum of: (i) interest expense of the
Borrower on account of all Indebtedness (including the Term Loan) other than
Agency Warehousing Facilities, plus (ii) an amount equal to the aggregate amount
of all scheduled or other mandatory payments of principal under any Indebtedness
(whether or not so paid), excluding such payments under Agency Warehousing
Facilities and balloon payments due at maturity, measured over the same time
period as the relevant Four-Quarter EBITDA as provided in the preceding clause
(a).  For the purposes of this definition only, (A) Four-Quarter EBITDA shall
exclude any EBITDA attributable to any Subsidiary which is not a Guarantor
during the applicable period, and (B) interest expense shall exclude any
interest expense on account of any Indebtedness of any Subsidiary which is not a
Guarantor during the applicable period.

 

“Debtor Relief Laws” means Title 11 of the United States Code (as amended from
time to time, and any successor statute or statutes, the “Bankruptcy Code”), and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means the following:

 

(a)     with respect to Base Rate Loans an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Margin applicable to Base Rate Loans, plus
(iii) 4% per annum; and

 

(b)     with respect to a LIBOR Rate Loan, an interest rate equal to (i) the
Adjusted LIBOR Rate, plus (ii) the Applicable Margin applicable to LIBOR Rate
Loans, plus (iii) 4% per annum.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (b) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Default Prepayment” has the meaning assigned to such term in Section 2.03(a).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets) to or in favor
of any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, “Disposition” means with respect
to a Mortgage Loan: (a) the sale or other transfer of such Mortgage Loan to a
third party, or (b) the foreclosure of the Mortgage securing such Mortgage Loan
or the granting of a deed in lieu of such foreclosure (and includes any
subsequent sale of the underlying property).

 

“Dollars” and “$” mean lawful money of the United States.

 

“EBITDA” means at any date of determination thereof, an amount equal to the
following, all as determined in accordance with GAAP (net of intercompany
transactions and without duplication): (a) Net Income for the most recently
completed Measurement Period; plus (b) to the extent deducted in calculating Net
Income: the sum of: (i) interest expense of the Borrower on account of all
Indebtedness (including the Term Loan) other than Agency Warehousing Facilities,
(ii) depreciation expenses, (iii) amortization and write-offs of Servicing
Contracts, (iv) decreases in the fair value of any derivative instruments
entered into in order to hedge the Term Loan,  (v) net cash settlements paid by
the Borrower in connection with any derivative instruments entered into in order
to hedge the Term Loan, and (vi) provisions for risk-sharing obligations
relating solely to Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS
Program; minus (c) to the extent included in calculating Net Income,
(i) capitalized amounts attributable to origination of Servicing Contract
rights, (ii) the fair value of expected guaranty obligations, (iii) increases in
the fair value of any derivative instruments entered into in order to hedge the
Term Loan, (iv) net cash settlements received by the Borrower in connection with
any derivative instruments entered into in order to hedge the Term Loan, and
(v) any cash loan loss expenses not deducted or excluded from the determination
of Net Income (“net write-offs” as used in Form 10K for the period ended
December 31, 2011 as filed with the Securities and Exchange Commission); plus or
minus, as the case may be (d) to the extent deducted in calculating Net Income,
and to the extent prefunded or to be funded by WD Capital, and the amounts of
which will be mutually agreed upon by the Borrower and the Administrative Agent
unless otherwise specified herein: (i) compensation expenses associated with
WDLLC retention

 

12

--------------------------------------------------------------------------------


 

and severance of current and former employees of WD Capital, and
(ii) transaction costs associated with the CW Transaction to include investment
banker fees, legal fees and other advisory fees; plus or minus, as the case may
be (e) to the extent not included in calculating Net Income, and to the extent
cash proceeds will be received (i) origination fees and sale premiums received
from any interest rate lock commitments recognized as assets in purchase
accounting as a result of the CW Transaction, (ii) sale premiums received from
loans held for sale recognized as assets in purchase accounting as a result of
the CW Transaction, and (iii) origination fees and sale premiums received from
the Loan Pipeline recognized as assets in purchase accounting as result of the
CW Transaction.  For the avoidance of any doubt, EBITDA shall exclude any cash
loan losses related to WD Capital’s small loan portfolio up to $16,022,000, to
the extent reserved in a pre-funded cash account.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or

 

13

--------------------------------------------------------------------------------


 

profit interests in) such Person whether or not certificated, any security
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership, profit or other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of the issuing Person (including, without
limitation, partnership, membership or trust interests therein) whether voting
or nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person (and includes any capital contribution from any Person other than
the Borrower or a Subsidiary).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 9.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 12.03.

 

“Excluded Taxes” means, with respect to the Administrative Agent, a Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by

 

14

--------------------------------------------------------------------------------


 

any other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 12.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Facility” means that certain existing credit facility evidenced
by, among other things, that certain Amended and Restated Credit Agreement dated
as of January 30, 2009 by and between, among others, Borrower and W&D
Multifamily, as obligors, and Bank of America, N.A. and PNC Bank, N.A., as
lenders,  as amended and in effect as of the date hereof.

 

“Existing CWC Warehousing Lines” has the meaning specified in Section 8.01(a).

 

“Fair Market Value” means, at any time for any Servicing Contract as of any date
of determination, the Appraised Value thereof, using the mid-point if such
Appraised Value is expressed as a range, based upon the most recent appraisal
approved by the Administrative Agent, or, if the most recent approved appraisal
is more than ninety (90) days old, based upon the estimated fair market value
thereof determined as of the then most recently ended Fiscal Quarter by WDLLC
and by WD Capital, respectively, in good faith, and subject to the
Administrative Agent’s prior approval, not to be unreasonably withheld or
delayed, by applying the same metrics (same stratifications by type and same
valuation factors (including the mid-point thereof if such appraisal expressed
the valuation factors as a range)) utilized by the appraiser who provided the
most recent Appraised Value to the updated Servicing Contracts (i.e., the
updated principal balances of Mortgage Loans being serviced thereunder).

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

 

“Fannie Mae Agreements” means, singly and collectively, the WDLLC Fannie Mae
Agreements and the CWC Fannie Mae Agreements.

 

“Fannie Mae Aggregation Program” means Fannie Mae’s program for the purchase of
Mortgage Loans described in the Aggregation Product Line portion of Fannie Mae’s
Negotiated Transactions Guide, as amended from time to time.

 

“Fannie Mae Collateral” has the meaning specified in Section 8.01 of the
Guarantee and Collateral Agreement.

 

“Fannie Mae Designated Loans” has the meaning specified in Section 8.01 of the
Guarantee and Collateral Agreement.

 

15

--------------------------------------------------------------------------------


 

“Fannie Mae DUS Mortgage Loan” means a permanent Mortgage Loan on a Multifamily
Property originated under Fannie Mae’s Delegated Underwriting and Servicing
Guide, as amended from time to time.

 

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegated Underwriting and Servicing Guide,
as amended from time to time.

 

“Fannie Mae Guide” has the meaning specified in Section 1.02 of the Guarantee
and Collateral Agreement.

 

“Fannie Mae Program” means any of (i) the Fannie Mae DUS Program, (ii) Fannie
Mae Aggregation Program, (iii) Fannie Mae Small Mortgage Loan Program (successor
to the former 3MaxExpress Program), (iv) Fannie Mae DUS Plus Program and (v) any
other program offered by Fannie Mae at any time and from time to time in which
WDLLC or, as may be applicable, WD Capital participates.

 

“Fannie Mae Security Interest” has the meaning specified in Section 8.01 of the
Guarantee and Collateral Agreement.

 

“Fannie Mae Servicing Contracts” means, singly and collectively, the WDLLC
Fannie Mae Servicing Contracts and the CWC Fannie Mae Servicing Contracts.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“FHA” means the United States Federal Housing Administration, and any successor
agency or other entity.

 

“FHA/HUD Agreements” means, singly and collectively, the WDLLC FHA/HUD
Agreements and the CWC FHA/HUD Agreements.

 

“FHA/HUD Collateral” means all “Collateral” (as defined in Section 1.02 of the
Guarantee and Collateral Agreement) in any way relating to the FHA/HUD Loans,
including without limitation, all Servicing Fees and other Income received by
WDLLC and/or WD Capital with respect to

 

16

--------------------------------------------------------------------------------


 

FHA/HUD Loans, except as and to the limited extent as may be expressly
prohibited or limited under any of the FHA/HUD Agreements.

 

“FHA/HUD Guide” has the meaning specified in Section 1.02 of the Guarantee and
Collateral Agreement.

 

“FHA/HUD Loans” has the meaning ascribed to such term in Section 1.02 of the
Guarantee and Collateral Agreement.

 

“FHA/HUD Program” means any of (i) Multifamily Accelerated Processing program,
and (ii) any other program offered by FHA or HUD at any time and from time to
time in which WDLLC or, as may be applicable, WD Capital participates.

 

“FHA/HUD Security Interest” means the security interest granted to and in the
FHA/HUD Collateral as and to the extent provided in the Guarantee and Collateral
Agreement.

 

“Fiscal Month” means any fiscal month of any Fiscal Year.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Four-Quarter EBITDA” means, as of any date of determination, EBITDA for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date of determination, and adjusted for any such four (4) Fiscal Quarter
period commencing prior to the Closing Date to reflect the CW Transaction on a
pro forma basis as though the CW Transaction occurred immediately prior to such
four (4) Fiscal Quarter period.  Each complete Fiscal Quarter of WD Capital
occurring before the Closing Date will be reviewed by an independent public
accounting firm pursuant to appropriate American Institute of Public Accountants
(“AICPA”) standards. Any adjustments made to the WD Capital financial statements
must be acceptable to the Administrative Agent.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Freddie Mac” means Freddie Mac, a corporation organized under the laws of the
United States, and any successor corporation or other entity.

 

17

--------------------------------------------------------------------------------


 

“Freddie Mac Agreements” means, singly and collectively, the WDLLC Freddie Mac
Agreements and the CWC Freddie Mac Agreements.

 

“Freddie Mac Collateral” has the meaning specified in Section 8.02 of the
Guarantee and Collateral Agreement.

 

“Freddie Mac Designated Loans” has the meaning specified in Section 8.02 of the
Guarantee and Collateral Agreement.

 

“Freddie Mac Guide” has the meaning specified in Section 1.02 of the Guarantee
and Collateral Agreement.

 

“Freddie Mac Program” means any of (i) the Freddie Mac Program Plus, (ii) the
Targeted Affordable Housing Program, and (iii) any other program offered by
Freddie Mac at any time and from time to time in which WDLLC or, as may be
applicable, WD Capital participates.

 

“Freddie Mac Security Interest” has the meaning specified in Section 8.02 of the
Guarantee and Collateral Agreement.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, Indebtedness for money borrowed
and Indebtedness represented by notes payable and drafts accepted representing
extensions of credit, all obligations evidenced by bonds, debentures, notes or
other similar instruments, all Hedging Arrangements, all Indebtedness upon which
interest charges are customarily paid (other than trade payables arising in the
ordinary course of business, but only if and so long as such accounts are
payable on customary trade terms), all Indebtedness that constitutes capitalized
lease obligations, all reimbursement obligations with respect to outstanding
letters of credit, all Indebtedness issued or assumed as full or partial payment
for property or services (other than trade payables arising in the ordinary
course of business, but only if and so long as such accounts are payable on
customary trade terms), whether or not any such notes, drafts, obligations or
Indebtedness represent Indebtedness for money borrowed.  For purposes of this
definition, interest which is accrued but not paid on the scheduled due date for
such interest shall be deemed Funded Debt.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

18

--------------------------------------------------------------------------------


 

“Ginnie Mae” means the Government National Mortgage Association (commonly known
as Ginnie Mae), a United States government owned corporation within HUD, and any
successor corporation or other entity.

 

“Ginnie Mae Agreements” means, singly and collectively, the WDLLC Ginnie Mae
Agreements and the CWC Ginnie Mae Agreements.

 

“Ginnie Mae Collateral” has the meaning specified in Section 8.03 of the
Guarantee and Collateral Agreement.

 

“Ginnie Mae Designated Loans” has the meaning specified in Section 8.03 of the
Guarantee and Collateral Agreement.

 

“Ginnie Mae Guide” has the meaning specified in Section 1.02 of the Guarantee
and Collateral Agreement.

 

“Ginnie Mae Program” means any program offered by Ginnie Mae at any time and
from time to time in which WDLLC or, as may be applicable, WD Capital
participates.

 

“Ginnie Mae Security Interest” has the meaning specified in Section 8.03 of the
Guarantee and Collateral Agreement.

 

“Ginnie Mae Sub-Servicing Approval” has the meaning specified in
Section 8.01(b).

 

“Ginnie Mae Sub-Servicing Contracts” has the meaning specified in
Section 8.01(b).

 

“Ginnie Mae Sub-Servicing Contract Approval Date” has the meaning specified in
Section 8.01(b).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency (including any Agency), authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or

 

19

--------------------------------------------------------------------------------


 

performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee and Collateral Agreement” means, collectively, the Guarantee and
Collateral Agreements dated as of the Closing Date among the Loan Parties party
thereto and the Collateral Agent, as amended and in effect from time to time.

 

“Guarantor” means each of W&D Multifamily, WDLLC, WD Capital, and each other
Person that shall at any time become a guarantor hereunder, including, without
limitation, each Subsequent Subsidiary Guarantor; provided, however, ARA Joint
Venture and W&D Balanced Real Estate Fund I GP, LLC, a Delaware limited
liability company, and Walker & Dunlop Investment Advisory Services, LLC, a
Delaware limited liability company, shall not be Guarantors hereunder.

 

“Guide” has the meaning specified in Section 1.02 of the Guarantee and
Collateral Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

20

--------------------------------------------------------------------------------


 

“HUD MAP Lender” means a lender approved by HUD under the Multifamily
Accelerated Processing program.

 

“Indebtedness” means, as to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon the
consolidated balance sheet of such Person and such Person’s Subsidiaries as
liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified: (a) all obligations for
borrowed money or other extensions of credit whether secured or unsecured,
absolute or contingent, including, without limitation, unmatured reimbursement
obligations with respect to letters of credit or guarantees issued for the
account of or on behalf of such Person and its Subsidiaries and all obligations
representing the deferred purchase price of property; (b) all obligations
evidenced by bonds, notes, debentures or other similar instruments; (c) all
liabilities secured by any mortgage, pledge, security interest, lien, charge, or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect, in respect of indebtedness of others or otherwise, including any
obligations under Hedging Arrangements and otherwise with respect to puts,
swaps, and other similar undertakings, any obligation to supply funds to or in
any manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit;
and (e) that portion of all obligations arising under capital leases that is
required to be capitalized on the consolidated balance sheet of such Person and
its Subsidiaries; but excluding, in all events obligations arising under
operating leases and accounts payable arising in the ordinary course of
business.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 12.04(b).

 

“Information” has the meaning specified in Section 12.07.

 

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; and (b) as
to any Base Rate Loan, the last Business Day of each month and the Maturity
Date.

 

“Interest Period” means, unless the Term Loan has become a Base Rate Loan, the
period commencing on the first day following each expiring Interest Period (as
provided in Section 2.02), or on the first day that the Term Loan resumes as a
LIBOR Rate Loan after having been required to become a Base Rate Loan as
required by applicable provisions of this Agreement, and ending in each case on
the date one month thereafter; provided that:

 

21

--------------------------------------------------------------------------------


 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of other than one (1) month, and if any Interest Period
applicable to a LIBOR Rate Loan would be for a shorter period, such Interest
Period shall not be available hereunder.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person; provided,
however, that trade advances, prepaid expenses and similar transactions made in
the ordinary course of business shall not be deemed “Investments”, (c) any
acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investor” means any Person (other than Fannie Mae, Freddie Mac, Ginnie Mae,
FHA, or HUD) that (i) purchases Mortgage Loans serviced by WDLLC or WD Capital,
respectively, or (ii) insures or guarantees Mortgage Loans serviced by WDLLC or,
as may be applicable, WD Capital, respectively.

 

“Investor Agreements” means, singly and collectively, the WDLLC Investor
Agreements and the CWC Investor Agreements.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

22

--------------------------------------------------------------------------------


 

“Lender” or “Lenders” has the meaning specified in the introductory paragraph
hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
from time to time described as such in a written notice to the Borrower and the
Administrative Agent, at least three (3) Business Days before any payment is due
hereunder or any other Loan Documents to any such Lender.

 

“LIBOR Rate” means for any Interest Period applicable to the Term Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Term Loan with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

 

“LIBOR Rate Loan” means the Term Loan at any time other than when it is required
to be a Base Rate Loan in accordance with applicable provisions of this
Agreement.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever and (b) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

“Liquid Assets” means the following unrestricted and unencumbered assets owned
by a Person (and, if applicable, that Person’s Subsidiaries, on a consolidated
basis) as of any date of determination: (a) cash, (b) Cash Equivalents, and
(c) WDLLC’s and, as may be applicable, WD Capital’s self-funded Mortgage Loans
which are covered by binding purchase commitments from Fannie Mae, Freddie Mac,
or another investor approved by the Administrative Agent in its sole discretion,
and are not subject to any Liens or Negative Pledge in favor of any Person other
than the Administrative Agent.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, or private sale or other

 

23

--------------------------------------------------------------------------------


 

disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

 

“Loan” means the extension of credit by a Lender to the Borrower under
Article II.

 

“Loan Account” has the meaning assigned to such term in Section 2.07 .

 

“Loan Documents” means this Agreement, each Note, the Security Documents, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services, each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loan Pipeline” means any applications to originate Mortgage Loans for which CWC
has not entered into an interest rate lock commitment with its borrower as of
the Closing Date.

 

“Lockout Period” has the meaning assigned to such term in Section 2.03(a).

 

“Lockout Period Prepayment Penalty” has the meaning assigned to such term in
Section 2.03(a).

 

“Lockout Prepayment” has the meaning assigned to such term in Section 2.03(a).

 

“LTSV Ratio” means, at any time of determination, the quotient, expressed as a
percentage, of (a) the then Outstanding Amount of the Loans, divided by (b) the
then aggregate Fair Market Value of all Servicing Contracts of WDLLC and, as may
be applicable, WD Capital.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or of W&D Multifamily, WDLLC, WD Capital (with
respect to WD Capital, until consummation of the WDLLC Transfer and not
thereafter), or any other Loan Party, each on a stand-alone basis; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; (c) a material impairment of the
rights and remedies of the Agents or the Lenders under any Loan Document or; or
(d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.  In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

 

“Material Contract” means any Contractual Obligation the default or breach of
which by any party thereto could be reasonably expected to have a Material
Adverse Effect.  For the avoidance of doubt, each of the Fannie Mae Agreements,
the Freddie Mac Agreements, the Ginnie Mae

 

24

--------------------------------------------------------------------------------


 

Agreements, the FHA/HUD Agreements, and, with respect to Investor Agreements,
any Investor Agreement which singly, or in the aggregate with all other Investor
Agreements with the same Investor (or its Affiliate) generates per annum revenue
for the Loan Parties in an aggregate amount in excess of $2,500,000, shall
constitute “Material Contracts” hereunder; provided, however, that so long as
Loan Parties either (i) obtain the Ginnie Mae Sub-Servicing Approval by the
Ginnie Mae Sub-Servicing Contract Approval Date or (ii) terminate the Ginnie Mae
Sub-Servicing Contracts as further provided in Section 8.01(b), none of the
Ginnie Mae Sub-Servicing Contracts shall constitute a “Material Contract”
hereunder until after the occurrence of such Ginnie Mae Sub-Servicing Approval
Date.

 

“Maturity Date” means September 4, 2017

 

“Maximum Rate” has the meaning provided therefor in Section 12.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the applicable Person.  For purposes of
calculating any financial ratio or financial covenant for a Measurement Period
(a) other than with respect to the last Fiscal Quarter of any Fiscal Year, the
financial statements delivered to the Administrative Agent pursuant to
Section 6.01(b) shall be used with respect to each respective Fiscal Quarter
covered thereby, provided that, when a Measurement Period includes a Fiscal
Quarter which is covered by the then most recently delivered audited financial
statements required to be delivered to the Administrative Agent pursuant to
Section 6.01(a), then the financial statements relating to such prior covered
Fiscal Quarters shall be adjusted pursuant to any adjustments made in such
audited financial statements, and (b) for the fourth Fiscal Quarter, the audited
financial statements for the Fiscal Year then ended shall be used.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage or deed of trust on real property that is improved
and substantially completed.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Mortgage Security Agreement.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Mortgage Security Agreements.

 

“Mortgage Security Agreement” means a security agreement or other agreement that
creates a Lien on personal property, including furniture, fixtures and
equipment, to secure repayment of a Mortgage Loan.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is

 

25

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multifamily Property” means real property that contains or that will contain
more than four (4) dwelling units in improvements that are substantially
complete and in which no more than 20% (or such lesser amount as will not exceed
applicable Fannie Mae, Freddie Mac or FHA limits) of the net rentable area is
rented to, or to be rented to, non-residential tenants.

 

“Negative Pledge” means an agreement by a Person with any other Person not to
create, incur, assume, or suffer to exist any Lien upon any of its property,
assets, or revenues, however characterized for UCC or other purposes.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower, before deduction of income taxes, determined on a consolidated basis
in accordance with GAAP.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the fair market value of all other property
received by such Person in respect of such Equity Issuance net of reasonable and
customary legal fees, accountants fees, underwriting discounts and commissions
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 12.01.

 

“Non-Risk Commercial Debt Transactions” means transactions respecting the
origination and/or servicing non-risk commercial debt (e.g., originating or
servicing of commercial mortgage backed securities owned by independent
third-party investors) in the ordinary course of business.

 

“No Risk Mortgage Loans” means Mortgage Loans as to which WDLLC or, as may be
applicable, WD Capital has no loss sharing arrangement or otherwise are without
recourse to WDLLC or WD Capital, respectively.

 

“Notes” means the promissory notes of the Borrower substantially in the form of
Exhibit A, issued at the request of a Lender pursuant to Section 2.07 and each
payable to the order of such Lender, evidencing the Loan made by such Lender,
and “Note” means any one of such Notes.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities.

 

26

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries, and (b) any hedging product
between any Loan Party or any of their Subsidiaries and the Administrative Agent
or any of its Affiliates, each as may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.  In no event shall Other Taxes include any Excluded Taxes.

 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Loans after giving effect to any prepayments or repayments of Loans
occurring on such date.

 

“Participant” has the meaning specified in Section 12.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Dispositions” means: (a) the sale of all or any portion of the
servicing rights in the ordinary course of business with respect to commercial
mortgage-backed security loans held by CWC on the Closing Date; (b) Dispositions
of Mortgage Loans to an Agency or Investor in the ordinary course of business;
(c) the foreclosure of the Mortgage securing any Mortgage Loan or

 

27

--------------------------------------------------------------------------------


 

the granting of a deed in lieu of such foreclosure (including any subsequent
sale of the underlying property) in the ordinary course of business; (d) the
sale of all or any portion of the servicing rights arising under the WDLLC
Freddie Mac Servicing Contracts for Mortgage Loans being originated after the
date hereof, and consistent with WDLLC’s ordinary operating practices, so long
as: (x) the aggregate proceeds received by the Loan Parties during the then most
recent fiscal year with respect to the sales of such WDLLC Freddie Mac Servicing
Contract (or portion thereof) does not exceed $10,000,000, (y) before and after
giving effect to any such sale no Event of Default shall exist, and
(z) (1) prior to any such sale, Freddie Mac shall have delivered to WDLLC a
written consent thereto (which consent may be granted or withhold in Freddie
Mac’s sole discretion and (2) any such sale shall be effected in strict
compliance with the Freddie Mac Agreements, including the applicable Guide of
Freddie Mac;  (e) any Disposition that is part of the WDLLC Transfer; and
(f) any other Disposition for which the Administrative Agent shall have given
its prior written consent..

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)     Liens in respect of judgments that would not constitute an Event of
Default hereunder;

 

(c)     Liens securing Indebtedness permitted under clause (e) of the definition
of Permitted Indebtedness;

 

(d)     Liens in favor the Collateral Agent securing the Obligations;

 

(e)     Purchase money Liens securing no more than $5,000,000 in the aggregate
amount outstanding (i) on equipment acquired or held by the applicable Person
incurred for financing the acquisition of the equipment, or (ii) existing on
equipment when acquired, if, in either case, the Lien is confined to property
and improvements and the proceeds of equipment;

 

(f)      Liens in favor of landlords, suppliers, mechanics, carriers,
materialmen or workmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due that are being contested in good
faith by appropriate proceedings;

 

(g)     Liens on Permitted Warehouse Collateral securing Indebtedness under
Warehousing Lines and, as may be applicable (but without limiting the provisions
of Section 5.13 and Section 7.01), Negative Pledges specifically relating to
Permitted Warehouse Collateral under Warehousing Lines;

 

(h)     Liens relating to personal property leased in the ordinary course of
business, and limited to such personal property;

 

28

--------------------------------------------------------------------------------


 

(i)      Without limiting the Agency Security Interests, Liens in favor of an
Agency under the Agency Agreements and, as may be applicable (but without
limiting the provisions of Section 5.13 and Section 7.01), Negative Pledges
specifically relating to the Agency Designated Loans or otherwise required under
the Agency Agreements;

 

(j)      Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (h), provided that any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase;

 

(k)     Negative Pledges on the equity issued by the ARA Joint Venture and the
ARA Joint Venture assets to the extent arising under and pursuant to the terms
of the ARA Joint Venture operating agreement or any other agreement between the
members of the ARA Joint Venture; and

 

(l)      (1) Liens on the assets of W&D Interim Lender and pledges by Borrower
of the Equity Interests of W&D Interim Lender to secure Indebtedness permitted
pursuant to clause (1) of paragraph (i) of the definition of Permitted
Indebtedness and (2) Liens on the assets of W&D Interim Lender II and pledges by
Borrower of the Equity Interests of W&D Interim Lender II to secure Indebtedness
permitted pursuant to clause (2) of paragraph (i) of the definition of Permitted
Indebtedness.

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness of any Loan Party to any other Loan Party;

 

(b)     obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under Hedging Arrangements;

 

(c)     Subject to Section 6.17, Indebtedness of WDLLC or, as may be applicable,
WD Capital under any Warehousing Line;

 

(d)     Contingent liabilities under WDLLC’s or, as may be applicable, WD
Capital’s respective loss sharing agreements with Fannie Mae;

 

(e)     Contingent obligations of WDLLC under agreements with Fannie Mae
previously disclosed to the Administrative Agent of not more than $1,000,000,
with respect to the obligations of W&D Multifamily Equity I to Apartment Fund I;

 

(f)      the Obligations;

 

29

--------------------------------------------------------------------------------


 

(g)     Indebtedness (not for borrowed money) incurred in the ordinary course of
business for normal and customary operating activities and in any event to be
paid in the ordinary course;

 

(h)     Guarantees by a Loan Party of Indebtedness of another Loan Party that is
otherwise permitted hereunder;

 

(i)      Indebtedness: (1) of W&D Interim Lender (so long as the aggregate
principal amount of such Indebtedness does not exceed $35,000,000) and (2) of
W&D Interim Lender II (so long as the aggregate principal amount of such
Indebtedness does not exceed $50,000,000), respectively, under each W&D Interim
Bridge Line and Guarantees by the Borrower of such Indebtedness;

 

(j)      Extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (i) above; provided, that either
the same is in accordance with Section 7.12 hereof or the principal amount
thereof is not increased (other than by ordinary and customary amounts of
accrued interest and fees reasonably refinanced or incurred in connection with
any such refinancing), the terms thereof are not modified to impose more
burdensome terms upon any Loan Party, and, if applicable, the collateral
thereunder is of substantially the same type.

 

“Permitted Subsequent Borrower Subsidiary” means any Subsequent Borrower
Subsidiary so long as such Person satisfies the following conditions: (i) such
Person shall have no Indebtedness other than Permitted Indebtedness hereunder
which is non-recourse to Borrower or any other Loan Party; (ii) such Person
shall not have merged or consolidated (and shall not be permitted to merge or be
consolidated) with a Loan Party; and (iii) the Equity Interests of such Person
shall constitute Pledged Equity Interests, unless otherwise agreed in writing by
Administrative Agent.

 

“Permitted Warehouse Collateral” means Mortgage Loans purchased or originated by
WDLLC or, as may be applicable, WD Capital that are subject to unconditional
purchase commitments from an Agency, or, to the extent an Agency has insured or
committed to insure or guarantee such Mortgage Loans, other investors, and
related rights and proceeds, including mortgage-backed securities issued by an
Agency (or guaranteed by Ginnie Mae) which are backed by such Mortgage Loans and
are subject to purchase commitments from investors.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

30

--------------------------------------------------------------------------------


 

“Pledged Equity Interests” means all Equity Interests at any time pledged to the
Collateral Agent for the benefit of the Credit Parties pursuant to the Guarantee
and Collateral Agreement, including, without limitation, all of the Equity
Interests (and related rights) to and in (i) Walker & Dunlop Investment Advisory
Services, LLC, a Delaware limited liability company, (ii) W&D Multifamily,
(iii) WDLLC, (iv) WD Capital, and (v) each other Guarantor.

 

“PNC Agency Warehousing Agreement” means that certain Warehousing Credit and
Security Agreement, dated as of June 30, 2010, by and between WDLLC, as
borrower, and PNC Bank, N.A., and any other Person from time to time that is a
lender thereunder, as amended, modified, supplemented, or restated from time to
time to the extent permitted hereunder.

 

“Prepayment” has the meaning specified in Section 2.03(a).

 

“Prime Rate” means on any day, the rate of interest per annum then most recently
established by Bank of America as its “prime rate,” it being understood and
agreed that such rate is set by Bank of America as a general reference rate of
interest, taking into account such factors as Bank of America may deem
appropriate, that it is not necessarily the lowest or best rate actually charged
to any customer or a favored rate, that it may not correspond with future
increases or decreases in interest rates charged by other lenders or market
rates in general, and that Bank of America may make various business or other
loans at rates of interest having no relationship to such rate.  If Bank of
America ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.

 

“Principals” means William M. Walker and Howard W. Smith, III.

 

“Production Report” has the meaning specified in Section 6.01(d).

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning specified in Section 12.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

31

--------------------------------------------------------------------------------


 

“Reports” has the meaning provided in Section 10.11(a).

 

“Required Lenders” means, as of any date of determination, Lenders holding at
least sixty-six and two thirds percent (66 2/3%) of the Outstanding Amount of
the Loans; provided that the portion of the Outstanding Amount of the Loans held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders; and provided further, that if there shall
be two Lenders at any time, Required Lenders shall mean both Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or assistant treasurer, or
general counsel of a Loan Party or any of the other individuals designated in
writing to the Administrative Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Distribution” means, with respect to any Person:

 

(a)               the retirement, redemption, purchase, or other acquisition for
value of any Equity Interests issued by such Person;

 

(b)               the declaration or payment of any dividend or distribution on
or with respect to any Equity Interests;

 

(c)                any loan or advance by such Person to, or other investment by
such Person in, the holder of any of such Equity Interests; and

 

(d)               any other payment by such Person in respect of such Equity
Interests.

 

“Restricted Payment” means:

 

(a)               any retirement, redemption, repurchase, prepayment or other
acquisition, or the setting aside of any money for a sinking, defeasance or
other analogous fund for any such retirement, redemption, repurchase, prepayment
or other acquisition, prior to the stated maturity thereof or prior to the due
date of any regularly scheduled installment or amortization payment with respect
thereto, of any Indebtedness of a Person (other than (x) the Obligations and
mandatory prepayments otherwise permitted under this Agreement and the other
Loan Documents, (y) the payments and mandatory prepayments otherwise required
under any Warehousing Line, and (z) trade debt);

 

32

--------------------------------------------------------------------------------


 

(b)               any payments in respect of Subordinated Indebtedness to the
extent such payments are not permitted under the terms and conditions of any
Subordination Agreement entered into in connection with such Subordinated
Indebtedness;

 

(c)                the payment by any Person of the principal amount of or
interest on any Indebtedness (other than trade debt) owing to an Affiliate of
such Person; and

 

(d)               the payment of any management, consulting or similar fee by
any Person to an Affiliate of such Person.

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
who are Specially Designated Nationals and Blocked Persons or otherwise are
Persons to whom the Government of the United States prohibits or otherwise
restricts the provision of financial services. For the purposes of this
Agreement, Restriction Lists include the list of Specially Designated Nationals
and Blocked Persons established pursuant to Executive Order 13224 (September 23,
2001) and maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or any successor agency or other entity, U.S. Department of the
Treasury, current as of the day the Restriction List is used for purposes of
comparison in accordance with the requirements of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Scheduled Amortization” has the meaning set forth in Section 2.03(c).

 

“Security Documents” means the Guarantee and Collateral Agreement (and, to the
extent as may be applicable at any time, each related Control Agreement and each
Supplemental Guarantee and Collateral Agreement, if any) and each other security
agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations, and includes this Agreement to the
extent that security interests are granted pursuant to the terms hereof.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Servicing Portfolio Report” has the meaning set forth in Section 6.01(c).

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum

 

33

--------------------------------------------------------------------------------


 

of the debts, including contingent liabilities, of such Person, (b) the present
fair saleable value of the properties and assets of such Person is not less than
the amount that would be required to pay the probable liability of such Person
on its debts as they become absolute and matured, (c) such Person is able to
realize upon its properties and assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage; provided, however, that no adjustment to the Statutory
Reserve Rate shall be made under this Agreement if any such change in a reserve
percentage is not imposed generally on all clients of the Lenders with loans
with interest rates that are determined in a manner substantially similar to the
manner by which the rate of interest applicable to LIBOR Rate Loans hereunder is
determined.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subordinated Provisions” has the meaning specified in Section 9.01(q).

 

“Subsequent Borrower Subsidiary” means any Person (other than a Loan Party or
any Person who is, or is required to become, a Subsequent Subsidiary Guarantor
hereunder) which becomes a Subsidiary of Borrower subsequent to the Closing
Date.

 

“Subsequent Subsidiary Guarantor” has the meaning specified in Section 11.02.

 

34

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.  Notwithstanding the foregoing, ARA
Joint Venture shall not be considered a Subsidiary hereunder.

 

“Supplemental Guarantee and Collateral Agreement” has the meaning specified in
Section 11.02.

 

“Tangible Net Worth” means, at any time of determination, the excess, at such
time, of the Borrower and its Subsidiaries’, on a consolidated basis, total
assets, minus the sum of (i) total liabilities, and (ii) the book value of all
intangible assets, including, without limitation, good will, trademarks, trade
names, service marks, brand names, copyrights, patents and unamortized debt
discount and expense, organizational expenses and the excess of the equity in
any Subsidiary over the cost of the investment in such Subsidiary, all of the
foregoing determined in accordance with GAAP applied in a manner consistent with
the most recent audited financial statements delivered to the Administrative
Agent under this Agreement.  For the purposes of this definition, mortgage
servicing rights shall not be considered intangible assets.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) in accordance with Article IX.

 

“Term Loan” means, taken as a whole, the Loans made hereunder by the Lenders
pursuant to Article II.

 

“Transitional Services Agreement” means that certain Transitional Services
Agreement dated as of the Closing Date among WD Capital, WDLLC, and the CW
Seller executed and delivered pursuant to the provisions of the CW Purchase
Agreement.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform

 

35

--------------------------------------------------------------------------------


 

Commercial Code as in effect in a jurisdiction other than the Commonwealth of
Massachusetts, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UFCA” has the meaning specified in Section 12.20(d).

 

“UFTA” has the meaning specified in Section 12.20(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Warehousing Agreement” means the Warehousing Credit and Security Agreement
dated as of September 4, 2012 among WDLLC, as borrower, and Bank of America, as
administrative agent and as lender, and any other Person from time to time that
is a lender thereunder, as amended, modified, supplemented, or restated from
time to time.

 

“Warehousing Line” means, collectively, the Warehousing Agreement, the PNC
Agency Warehousing Agreement, the Existing CWC Warehousing Lines, and any
substantially similar Agency Warehousing Facility entered into in each case for
the sole purpose of financing Agency Mortgage Loan Transactions respecting
Mortgage Loans secured by Multifamily Properties, and extensions, refinancings,
modifications, amendments and restatements of any of the foregoing (which are in
form and substance substantially similar to the Warehousing Agreement or PNC
Agency Warehousing Agreement in effect as of the Closing Date); subject in all
events to the provisions of Section 6.17

 

“W&D Interim Lender” means W&D Interim Lender, LLC, a Delaware limited liability
company.

 

“W&D Interim Bridge Line” means, collectively, the W&D Interim Lender Bridge
Loan Agreement, the W&D Interim Lender II Bridge Loan Agreement, and any
substantially similar line of credit entered into in each case for the sole
purpose of providing bridge loan financing to W&D Interim Lender or W&D Interim
Lender II.

 

“W&D Interim Lender Bridge Loan Agreement” means that certain Warehousing Credit
and Security Agreement dated as of July 21, 2011 among W&D Interim Lender, as
borrower, TD Bank, N.A., as administrative agent and as lender, and any other
Person from time to time that is a lender thereunder, as amended, modified,
supplemented, or restated from time to time to the extent permitted hereunder.

 

36

--------------------------------------------------------------------------------


 

“W&D Interim Lender II” means W&D Interim Lender II LLC, a Delaware limited
liability company.

 

“W&D Interim Lender II Bridge Loan Agreement” means that certain Warehousing
Credit and Security Agreement among W&D Interim Lender II, as borrower, Bank of
America, as administrative agent and as lender, and any other Person from time
to time that is a lender thereunder, as amended, modified, supplemented, or
restated from time to time to the extent permitted hereunder; provided, however,
that to the extent the W&D Interim Lender II Bridge Loan Agreement is to be
executed and delivered subsequent to the Closing Date, the references herein to
“W&D Interim Lender II Bridge Loan Agreement” as part of the definition of “W&D
Interim Bridge Line” (as included as part of the definitions of Permitted
Indebtedness and Permitted Encumbrances) shall not be effective until such time
as Administrative Agent has reviewed and approved the terms and conditions of
the applicable W&D Interim Lender II Bridge Loan Agreement and has been provided
with complete copy thereof as fully executed by the parties thereto.

 

“W&D Multifamily” has the meaning specified in the introductory paragraph
hereto.

 

“WD Capital” has the meaning specified in the Preliminary Statements hereto.

 

“WDLLC” has the meaning specified in the introductory paragraph hereto.

 

“WDLLC Fannie Mae Agreements” means all applicable selling and servicing
agreements (including the WDLLC Fannie Mae Servicing Contracts)between Fannie
Mae and WDLLC under any Fannie Mae Program, together with any other present or
future contracts, agreements, instruments or indentures to which Fannie Mae and
WDLLC are parties or pursuant to which WDLLC owes any duty or obligation to
Fannie Mae, and including the Fannie Mae Guides, however titled, referred to in
those selling and servicing agreements and all other Fannie Mae guidelines,
directives and approvals to which WDLLC is subject, in each case as amended,
restated, modified or supplemented from time to time.  All WDLLC Fannie Mae
Agreements existing as of the Closing Date (other than such Fannie Mae Guides)
are detailed in Schedule 1.01.

 

“WDLLC Fannie Mae Servicing Contracts” means any Servicing Contracts between
WDLLC and Fannie Mae, in each case as amended, restated, modified or
supplemented from time to time.

 

“WDLLC FHA/HUD Agreements” means the Multifamily Accelerated Processing Guide,
as such agreement has been amended from time to time with respect to WDLLC under
any FHA/HUD Program, together with any other present or future contracts,
agreements, instruments or indentures to which FHA and/or HUD and CWC are
parties or pursuant to which WDLLC owes any duty or obligation to FHA and/or
HUD, and including the FHA/HUD Guides, however titled, referred to in those
selling and servicing agreements and all other FHA/HUD guidelines,

 

37

--------------------------------------------------------------------------------


 

directives and approvals to which WDLLC is subject, in each case as amended,
restated, modified or supplemented from time to time.  All WDLLC FHA/HUD
Agreements existing as of the Closing Date (other than such FHA/HUD Guides) are
detailed in Schedule 1.01.

 

“WDLLC Freddie Mac Agreements” means all applicable selling and servicing
agreements (including the WDLLC Freddie Mac Servicing Contracts) between Freddie
Mac and WDLLC under any Freddie Mac Program, together with any other present or
future contracts, agreements, instruments or indentures to which Freddie Mac and
WDLLC are parties or pursuant to which WDLLC owes any duty or obligation to
Freddie Mac, and including the Freddie Mac Guide, however titled, referred to in
those selling and servicing agreements and all other Freddie Mac guidelines,
directives and approvals to which WDLLC is subject, in each case as amended,
restated, modified or supplemented from time to time.  All WDLLC Freddie Mac
Agreements existing as of the Closing Date (other than the Freddie Mac Guide)
are detailed in Schedule 1.01.

 

“WDLLC Freddie Mac Servicing Contracts” means any Servicing Contracts between
WDLLC and Freddie Mac, in each case as amended, restated, modified or
supplemented from time to time.

 

“WDLLC Ginnie Mae Agreements” means all applicable agreements, including
servicing agreements between Ginnie Mae and WDLLC under any Ginnie Mae Program,
together with any other present or future contracts, agreements, instruments or
indentures to which Ginnie Mae and WDLLC are parties or pursuant to which WDLLC
owes any duty or obligation to Ginnie Mae, and including the Ginnie Mae Guides,
however titled, referred to in such agreements (including such servicing
agreements) and all other Ginnie Mae guidelines, directives and approvals to
which WDLLC is subject, in each case as amended, restated, modified or
supplemented from time to time.  All WDLLC Ginnie Mae Agreements existing as of
the Closing Date (other than such Ginnie Mae Guides) are detailed in Schedule
1.01.

 

“WDLLC Investor Agreements” means all applicable selling and servicing
agreements (including the WDLLC Investor Servicing Contracts) between an
Investor and WDLLC, together with any other present or future contracts,
agreements, instruments or indentures to which such Investor and WDLLC are
parties or pursuant to which WDLLC owes any duty or obligation to such Investor,
and including the guides, however titled, referred to in those selling and
servicing agreements and all other Investor guidelines, directives and approvals
to which WDLLC is subject, in each case as amended, restated, modified or
supplemented from time to time.  All WDLLC Investor Agreements existing as of
the Closing Date (other than such guides) are detailed in Schedule 1.01.

 

“WDLLC Investor Servicing Contracts” means any Servicing Contracts between WDLLC
and an Investor, in each case as amended, restated, modified or supplemented
from time to time.

 

“WDLLC Transfer” has the meaning specified in Section 8.01(a).

 

38

--------------------------------------------------------------------------------


 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (but in no event shall
imply approval or consent to any assignment or the like that is otherwise
prohibited hereunder or under any other Loan Document or requires consent or
approval hereunder or under any other Loan Document), (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) the phrases, “to the knowledge of any
Loan Party,” a “Loan Party’s knowledge,” or phrases or words of similar import
shall be references to the actual knowledge of any of the chief executive
officer, chief operating officer, and/or the chief financial officer (or
individual having the responsibilities customarily assigned to an organization’s
chief financial officer) of any Loan Party, or to such knowledge that a person
acting with appropriate diligence and care would have in carrying out such
person’s responsibilities for the subject Loan Party.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

39

--------------------------------------------------------------------------------


 

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)               Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Base Line
Projections, as applicable, except as otherwise specifically prescribed herein.

 

(b)               Changes in GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Administrative
Agent and the Required Lenders); provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
saving or standard, as applicable).

 

ARTICLE II.
THE COMMITMENTS AND LOANS

 

2.01                        Loans.  Subject to the terms and conditions set
forth in this Agreement, each Lender severally agrees to make a single Loan to
the Borrower on the Closing Date in an amount equal to such Lender’s Commitment,
to be maintained and continued on and subject to the terms and conditions

 

40

--------------------------------------------------------------------------------


 

set forth herein.  The Term Loan consists of the Loans made simultaneously by
the Lenders in accordance with their respective Commitments, as of the Closing
Date.  Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

 

2.02                        Conversions and Continuations of Loans.

 

(a)               The entire Term Loan shall be a LIBOR Rate Loan, unless
required to be a Base Rate Loan pursuant to applicable provisions of this
Agreement.

 

(b)               Upon the expiration of each Interest Period applicable to the
Term Loan, the Term Loan shall automatically continue as a LIBOR Rate Loan,
having an Interest Period commencing immediately upon the expiration of the then
expiring Interest Period as specified in the definition of “Interest Period” in
Section 1.01; provided, however, upon the expiration of any Interest Period
during the existence and continuance of an Event of Default, the Term Loan shall
be converted to a Base Rate Loan.

 

2.03                        Prepayments and Repayments.

 

(a)               During the Lockout Period, the Loans may not be prepaid in
full or in part, except with respect to: (i) Scheduled Amortization payments
required pursuant to this Agreement or (ii) any Default Prepayment or Lockout
Prepayment; provided, however, if during the Lockout Period any Lockout
Prepayment or Default Prepayment occurs, in each case the Borrower shall pay to
the Administrative Agent for the benefit of the Lenders, the unpaid principal of
the Loans, which payment shall be accompanied by the payment of all then accrued
and unpaid interest (through the date of prepayment), together with the
applicable Lockout Period Prepayment Penalty; provided further, however, that
with respect to any Lockout Prepayment, Borrower shall have provided irrevocable
notice of such Lockout Prepayment and such notice must be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
any date of a Lockout Prepayment.  As used herein: (1) the term “Lockout Period”
shall mean the period beginning on the Closing Date and ending eighteen (18)
calendar months later; (2) the term “Default Prepayment” shall mean a prepayment
of all or any portion of the principal amount of the Loans made after the
acceleration of the Loans in accordance with the terms and conditions of this
Agreement; (3) the term “Lockout Prepayment” means the voluntary prepayment in
full (but not in part) of the Loans during the Lockout Period, subject to the
payment of the Lockout Period Prepayment Penalty, and otherwise in accordance
with the terms and conditions of this Agreement; and (4) the term “Lockout
Period Prepayment Penalty” shall mean an amount equal to the difference between
(1) the amount of interest that Lenders would have earned on the Loans during
the Lockout Period (which, for the period from and after the date a Lockout
Prepayment or Default Prepayment, as applicable, occurs, shall be based on a
fixed rate per annum equal to the then applicable rate of interest applicable to
LIBOR Rate Loans in effect

 

41

--------------------------------------------------------------------------------


 

just prior to the occurrence of the applicable Lockout Prepayment or Termination
Event resulting in the Default Prepayment), as applicable, and (2) the amount of
interest actually paid to Lenders through and including the date of the Lockout
Prepayment or Default Prepayment, as applicable.

 

(b)               Upon the expiration of the Lockout Period, the Borrower may,
upon irrevocable notice to the Administrative Agent, voluntarily prepay the
Loans in whole or in part (each, a “Prepayment”), without premium or penalty at
any time, provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
a Prepayment of LIBOR Rate Loans and (B) on the date of a Prepayment of Base
Rate Loans and (ii) any partial prepayment shall be in a minimum amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
Prepayment.  If such notice is given by the Borrower, the Borrower shall make
such Prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a LIBOR Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

 

(c)                The Borrower shall make quarterly amortization payments of
principal, each in the amount of $2,075,000.00,  in reduction of the Loans
(collectively, the “Scheduled Amortization”) as follows: (i) the first Scheduled
Amortization payment shall be due and payable on the first (1st) day of the
first calendar month following the ninetieth (90th) day after the Closing Date
and (ii) each subsequent Scheduled Amortization payment shall be due and payable
every three (3) months thereafter, on the first (1st) day of each such third
month, all as determined by the Administrative Agent.

 

(d)               In any event, all Obligations shall be due and payable in full
on the Termination Date.

 

2.04                        INTENTIONALLY OMITTED

 

2.05                        Interest.

 

(a)               Subject to the provisions of Section 2.05(b), (i) while the
Term Loan is a LIBOR Rate Loan, the Term Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin; and (ii) while the Term Loan is a Base Rate Loan, the Term Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

42

--------------------------------------------------------------------------------


 

(b)               If any amount payable under any Loan Document is not paid when
due, whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 
If any other Event of Default exists, then the Administrative Agent may, and
upon the request of the Required Lenders shall, notify the Borrower that all
outstanding Obligations shall, upon the occurrence and during the continuance of
such Event of Default, bear interest at a fluctuating interest rate per annum at
all times equal to the Default Rate and, upon the occurrence and during the
continuance of such Event of Default, such Obligations shall bear interest at
the Default Rate to the fullest extent permitted by applicable Laws.

 

(c)                Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(d)               Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.06                        Computation of Interest.  All computations of
interest and any fees that are or may become payable under or in respect of this
Agreement and/or the Loans, shall be made on the basis of a 360-day year and
actual days elapsed.  Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.07                        Evidence of Debt.  The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by the
Administrative Agent (the “Loan Account”) in the ordinary course of business. 
In addition, each Lender may record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loan in
addition to such accounts or records.  Each Lender may attach

 

43

--------------------------------------------------------------------------------


 

schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loan and payments with respect thereto.  Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrower will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

 

2.08                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue until such next succeeding Business Day.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)                                  Obligations of Lenders Several.  The
failure of any Lender to make any payment under Section 12.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to make its payment under Section 12.04(c).

 

44

--------------------------------------------------------------------------------


 

2.09                        Sharing of Payments by Lenders.  If any Credit Party
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of, interest on, or other amounts with
respect to, any of the Obligations resulting in such Credit Party’s receiving
payment of a proportion of the aggregate amount of such Obligations greater than
its pro rata share thereof as provided herein (including as in contravention of
the priorities of payment set forth in Section 9.03), then the Credit Party
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Credit Parties, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 9.03;
provided, however, that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Loan Parties pursuant to
and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loan to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)               Payments Free of Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender receives an amount equal to the sum it would have
received had no such

 

45

--------------------------------------------------------------------------------


 

deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.  Notwithstanding anything contained
herein or in any Loan Document to the contrary, in the event that the Borrower
is required by applicable Law to reduce or withhold from any such payments for
any Indemnified Taxes or Other Taxes of a Foreign Lender, the Borrower shall not
be obligated to increase any sums payable to the Administrative Agent or to such
Foreign Lender after making any such deduction or withholding or otherwise
compensate the Administrative Agent or such Foreign Lender for the reduced or
withheld amounts.

 

(b)               Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)                Indemnification by the Loan Parties.  The Loan Parties shall
indemnify Credit Parties, within thirty (30) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by such Credit Party and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto in each case
arising from any payment made hereunder or under any other Loan Document,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Credit
Party (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Credit Party shall be conclusive absent
manifest error.

 

(d)               Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes in each case arising from any
payment made hereunder or under any other Loan Document, by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be

 

46

--------------------------------------------------------------------------------


 

made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                               duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(ii)                           duly completed copies of Internal Revenue Service
Form W-8ECI,

 

(iii)                       in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv)                        any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                 Treatment of Certain Refunds.  If the Administrative Agent
or any other Credit Party determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender related
thereto and without interest (other than any

 

47

--------------------------------------------------------------------------------


 

interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to maintain LIBOR Rate
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to continue LIBOR Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert such Lender’s Applicable Percentage of the Term Loan to a Base Rate
Loan, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain LIBOR Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Rate Loans.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any automatic
continuation of the Term Loan as a LIBOR Rate Loan, that (a) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such LIBOR Rate Loan, (b) adequate and reasonable
means do not exist for determining the LIBOR Rate for any particular applicable
Interest Period, or (c) the LIBOR Rate for any Interest Period will not
adequately and fairly reflect the cost to such Lenders of maintaining such
Lender’s Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to maintain and continue
the Term Loan as a LIBOR Rate Loan shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Term Loan shall convert to a Base Rate Loan on the
last day of the Interest Period therefor.

 

3.04                        Increased Costs; Reserves on LIBOR Rate Loans.

 

(a)               Increased Costs Generally.  If any Change in Law shall:

 

(i)                               impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of,

 

48

--------------------------------------------------------------------------------


 

deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

 

(ii)                           subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any LIBOR Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

 

(iii)                       impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or such Lender’s
Applicable Percentage of the Term Loan as a LIBOR Rate Loan

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining its Applicable Percentage of the Term Loan any LIBOR Rate
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)               Capital Requirements.  If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loan made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s or holding company for any such
reduction suffered that is attributable to this Agreement or the Lender’s Loan
outstanding hereunder.

 

(c)                Certificates for Reimbursement.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)               Delay in Requests.  Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any

 

49

--------------------------------------------------------------------------------


 

increased costs incurred or reductions suffered more than three months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                Reserves on LIBOR Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of Term Loan as a LIBOR Rate Loan equal to the
actual costs of such reserves allocated to such Lender’s Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender.  If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable fifteen (15) days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or reasonable expense incurred by it as a result of:

 

(a)               any continuation, conversion, payment or prepayment of any
Loan, other than a Base Rate Loan, on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or

 

(b)               any assignment of such Lender’s Loan while a LIBOR Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 12.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds for such Interest Period obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to each affected
Lender under this Section 3.05, each Lender shall be deemed to have funded its
Applicable Percentage of the LIBOR Rate Loan at the LIBOR Rate for such Loan by
a matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Lender’s
Applicable Percentage of the LIBOR Rate Loan was in fact so funded.

 

50

--------------------------------------------------------------------------------


 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)               Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)               Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 12.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
Sections 3.01, 3.04 and 3.05 of this Article III shall survive termination of
the Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS

 

4.01                        Conditions of Loan.  The obligation of each Lender
to make its Loan on the Closing Date is subject to satisfaction of the following
conditions precedent:

 

(a)               The Administrative Agent’s receipt of the following, each of
which shall be originals or electronically transmitted facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, as applicable, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

(i)                               executed counterparts of this Agreement
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower;

 

51

--------------------------------------------------------------------------------


 

(ii)                           such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

 

(iii)                       copies of each Loan Party’s Organization Documents
and such other documents and certifications as the Administrative Agent may
reasonably require (including, without limitation, with respect to CWC’s change
of name to WD Capital) to evidence that each Loan Party is duly organized or
formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(iv)                        an opinion of Morgan, Lewis & Bockius LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

(v)                            evidence that all insurance required to be
maintained pursuant to the Loan Documents and all endorsements in favor of the
Agents required under the Loan Documents have been obtained and are in effect;

 

(vi)                        the Guarantee and Collateral Agreement and other
Security Documents and original certificates evidencing any Certificated
Securities being pledged thereunder, together with undated transfer powers
executed in blank, each duly executed by the applicable parties;

 

(vii)                    all other Loan Documents, each duly executed by the
applicable parties;

 

(viii)                written consent (and in the case of Ginnie Mae,
acknowledgment) to the extent required under the Agency Agreements, in form and
substance satisfactory to the Administrative Agent, of each of Fannie Mae,
Freddie Mac, Ginnie Mae, FHA, and HUD (and to the extent applicable or required,
each other Investor listed on Schedule 4.01 hereto) (which may be updated by the
Administrative Agent prior to the Closing Date), to the granting of the security

 

52

--------------------------------------------------------------------------------


 

interests contemplated hereby (including as relating to cash flows derived from
mortgage loan servicing rights and related fees and other compensation) and the
exercise by the Collateral Agent of its rights and remedies as a secured party
in connection therewith upon the occurrence of an Event of Default, with
evidence satisfactory to Administrative Agent that all conditions precedent to
the effectiveness of such written consent provided by each Agency have been
fully satisfied;

 

(ix)                        copies of all Fannie Mae Agreements, Freddie Mac
Agreements, Ginnie Mae Agreements, FHA/HUD Agreements, and, to the extent
applicable, any other Investor Agreements which are Material Contracts;

 

(x)                            written consent, in form and substance
satisfactory to the Administrative Agent, of (1) Bank of America, N.A., as
lender under the Warehousing Agreement (2) PNC Bank, N.A. and any applicable
lender under the PNC Agency Warehousing Agreement, as and to the extent required
thereunder, and (3) Citibank, N.A., pursuant to the Mortgage Servicing and
Related Assets Purchase Agreement dated October 31, 2011, between Citibank, N.A.
and WD Capital (as and to the extent required by Fannie Mae as part of its
consent provided hereunder);

 

(xi)                        results of searches or other evidence reasonably
satisfactory to the Collateral Agent (in each case dated as of a date reasonably
satisfactory to the Collateral Agent) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and the absence of
Liens on any assets to be pledged or in which a security interest is to be
granted by any Person pursuant to this Agreement or any Security Document;

 

(xii)                    all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents,
including, without limitation, such Liens respecting the Pledged Equity
Interests and other Collateral pursuant to the Guarantee and Collateral
Agreement and other Security Documents, and all such documents and instruments
shall have been so filed, registered or recorded, and all recording fees and
material Taxes in connection therewith shall have been duly paid, to the
satisfaction of the Collateral Agent;

 

(xiii)                a certificate of Responsible Officer of the Borrower to
the effect that (A) all representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is

 

53

--------------------------------------------------------------------------------


 

qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (B) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (C) after giving
effect to the CW Transaction and other transactions contemplated under this
Agreement, no Default or Event of Default has occurred and is continuing;
(D) since March 31, 2012, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect and (E) each of the Loan Parties, as applicable, has
satisfied each of the conditions set forth in Section 4.01; and

 

(xiv)                 such other assurances, certificates, documents, consents
or opinions as the Agents reasonably may require.

 

(b)               The Administrative Agent shall have received such financial
and other information and documentation concerning the Loan Parties, as it has
deemed appropriate, and be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties, and that there has been no Material Adverse Effect since March 31,
2012, being the date of the most recent financial information delivered to the
Administrative Agent.

 

(c)                The Administrative Agent shall have received and be
reasonably satisfied with (i) a detailed forecast with respect to the Loan
Parties (after giving effect to all elements of the CW Transaction to be
effected as of the Closing Date) for the period commencing on the Closing Date
and ending on December 31, 2012, which shall include a balance sheet and income
statement for the Fiscal Years respectively ending December 31, 2012, each
prepared on a basis consistent with GAAP in all material respects and consistent
with the Borrower’s current practices (as previously detailed to the
Administrative Agent), and (ii) such other information (financial or otherwise)
reasonably requested by the Administrative Agent.

 

(d)               The Administrative Agent shall have received certification as
to the financial condition and Solvency of the Borrower and each Guarantor,
taken as a whole (after giving effect to the CW Transaction and the incurrence
of Indebtedness related thereto) from the chief financial officer of the
Borrower.

 

(e)                There shall not be any litigation or other proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority, the result of which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, except as disclosed in filings of the Borrower made with the United
States Securities and Exchange Commission prior to June 8, 2012.

 

54

--------------------------------------------------------------------------------


 

(f)                 There shall not have occurred any default of any Material
Contract of any Loan Party which could reasonably be expected to have a Material
Adverse Effect.

 

(g)               There shall not have occurred any “Default” or “Event of
Default” under the Existing Credit Facility, the Warehouse Agreement, and/or
other Warehousing Lines (as such quoted terms are defined or otherwise described
therein).

 

(h)               The consummation of the transactions contemplated hereby shall
not violate any applicable Law or any Organization Document, in either case
which could have a Material Adverse Effect.

 

(i)                  All fees required to be paid to the Credit Parties on or
before the Closing Date shall have been paid in full.

 

(j)                  The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
reasonable fees, charges and disbursements incurred or to be incurred by it
following the Closing Date in connection with the closing of the Term Loan and
related matters (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

 

(k)               The final terms and conditions of the CW Transaction shall be
as described in, and otherwise consistent in all material respects with, those
set forth in the CW Purchase Agreement, unless otherwise approved in writing by
the Administrative Agent.  The Administrative Agent shall have received, and be
reasonably satisfied with, copies of the fully executed CW Transaction Documents
(as certified by a Responsible Officer of the Borrower), including, without
limitation, all opinions, filings, and certifications provided in connection
with the closing thereof, and the CW Transaction shall be in all respects ready
to close (but for the payment of the Cash Consideration) in accordance with the
terms and conditions of the CW Purchase Agreement and the CW Transaction
Documents, with no amendments, alternations, supplements, modifications or
waivers unless approved in writing by the Administrative Agent, in its
discretion.  No material event shall have occurred or circumstance shall exist
as a result of which either the Borrower or WDLLC has the option to terminate
the CW Transaction pursuant to the CW Transaction Documents.

 

(l)                  After giving effect to the payment by the Borrower (from
the proceeds of the Term Loan) of the Cash Consideration pursuant to the CW
Purchase Agreement, (i) CWC shall have been released from any Guarantees of the
Indebtedness of any other Person (including, without limitation, CWC’s guarantee
of CWFS Holdings LLC’s term loan obligations to Wells Fargo Bank, National
Association), and all of CWC’s assets shall be free and clear of security
interests and other Liens, except (A) pursuant to customary Agency

 

55

--------------------------------------------------------------------------------


 

Warehousing Facilities approved in writing by the Administrative Agent, and
(B) customarily permitted non-material Liens approved in writing by the
Administrative Agent for similar companies not securing Indebtedness for
borrowed money, and (ii) the representations and warranties set forth in
Section 5.26 shall otherwise be true and accurate in all respects.

 

(m)           The Administrative Agent shall: (i) have received reasonably
satisfactory evidence from the Borrower that it has sufficient unrestricted and
unencumbered cash on hand (without incurring Indebtedness other than the Term
Loan) to pay the balance of the Cash Consideration not being paid from proceeds
of the Term Loan, and otherwise to consummate the CW Transaction, and (ii) be
satisfied that the Borrower and its Subsidiaries have adequate financial means,
after giving effect to the consummation of the CW Transaction, to meet their
respective ongoing needs, including, without limitation, the timely payment of
all amounts under the Term Loan as and when due and payable hereunder.

 

(n)               The Administrative Agent shall have received and approved an
appraisal of the Servicing Contracts of WDLLC and CWC performed by Prestwick
Mortgage Group, as of a date which is not more than sixty (60) days before the
Closing Date (the “Closing MSR Valuation”).

 

(o)               The Borrower shall have provided the Administrative Agent with
a Compliance Certificate demonstrating, on a pro forma basis giving effect to
the consummation of the CW Transaction and utilizing the Closing MSR Valuation
where applicable, that as of immediately upon and giving effect to the
consummation of the CW Transaction all financial covenants under Section 7.14
would be satisfied as if tested on such date.

 

(p)               The Borrower shall have provided notice to the administrative
agent under the Existing Credit Facility (in accordance with the terms and
conditions thereof) of its intent to pay all obligations and other Indebtedness
of the Borrower and other obligors outstanding under the Existing Credit
Facility on the Closing Date, and the Administrative Agent: (i) shall have
received a payoff letter (in form and substance satisfactory to the
Administrative Agent) executed by the Borrower and the administrative agent
under the Existing Credit Facility; (ii) shall be satisfied that all obligations
of the Borrower and other obligors in respect of the Existing Credit Facility
shall, substantially contemporaneously with the funding of a portion of the
proceeds of the Loans on the Closing Date directly to said administrative agent
have been paid in full; and (iii) shall be satisfied that all actions necessary
to terminate the agreements evidencing the obligations of the Borrower and other
obligors in respect of the Existing Credit Facility and the Liens in favor of
said administrative agent in the assets of the Borrower and other obligors
securing obligations under the Existing Credit Facility shall have been, or
substantially contemporaneously with the Closing Date, shall be, taken.

 

56

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party, as applicable, represents and warrants to the
Administrative Agent and the other Credit Parties that:

 

5.01                        Existence, Qualification and Power.  Each Loan
Party: (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, where applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of the Closing
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization, its
organization type, its organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, has been duly authorized by all necessary
corporate or other organizational action, and does not and will not:
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or (other than pursuant to the CW Transaction
Documents) require any payment to be made, under (i) any agreement or
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in either case that could be
reasonably expected to have a Material Adverse Effect; (c) result in or require
the creation of any Lien upon any asset of any Loan Party (other than Liens in
favor of the Collateral Agent under the Security Documents and other Permitted
Encumbrances); or (d) violate any Law that could be reasonably be expected to
have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under this Agreement and the Security Documents (including the first priority
nature thereof), or (b) such as have been obtained or made and are in full force
and effect (and copies of which have been provided to the Administrative Agent
prior to the date hereof.  Without limiting the generality of the foregoing, all
consents and approvals required from any Agency (including, without limitation,
FHA and HUD) under any of the Agency Agreements and from any Investor under any
of the Investor Agreements that are Material Contracts have been obtained by
Loan Parties and provided to Administrative Agent pursuant to
Section 4.01(a)(viii) hereunder; subject, however, to the provisions of
Section 8.01(b) with respect to the Ginnie Mae Sub-Servicing Contracts.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05                        Base Line Projections.  The Base Line Projections
were prepared in good faith on the basis of the assumptions stated therein
(after giving pro forma effect to the CW Transaction), which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Loan Parties’
reasonable estimate of the respective and collective future financial
performance of the Loan Parties, respectively.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the best
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party, or any of their
Subsidiaries, or against any of its/their respective properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, except as disclosed in filings of the Borrower made
with the United States Securities and Exchange Commission prior to June 8, 2012.

 

5.07                        No Default.  No Loan Party or any Subsidiary is in
default under or with respect to, or party to, any agreement to which it is a
party or by which it is bound or any Indebtedness that could reasonably be
expected to have a Material Adverse Effect.  No such default would result from
the consummation of the transactions contemplated by this Agreement, any other
Loan Document, or the CW Transaction.

 

58

--------------------------------------------------------------------------------


 

5.08                        Ownership of Property; Liens.

 

(a)               Each of the Loan Parties and each Subsidiary has title in fee
simple to or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Loan Parties and each Subsidiary has title
to, valid leasehold interests in, or valid licenses to use all personal property
and assets material to the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect.  None of the Loan Parties or any Subsidiaries own any Real Estate as of
the Closing Date.

 

(b)               A complete and accurate list of all Investments held by any
Loan Party or any Subsidiary on the date hereof, is set forth in Section 7.02.

 

5.09                        Environmental Compliance

 

(a)               No Loan Party or any Subsidiary: (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability (other than an Environmental Liability comprised
of an indemnity or similar covenant pursuant to a contract, agreement or other
consensual arrangement but with respect to which no claim has been made or
liability actually incurred), (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)               To the best knowledge of the Loan Parties, none of the
properties currently or formerly owned or operated by any Loan Party or any
Subsidiary is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any Subsidiary or, to
the best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party or Subsidiary; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary; and Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any Subsidiary.

 

(c)                To the best knowledge of the Loan Parties, no Loan Party or
any Subsidiary is undertaking, and no Loan Party or any Subsidiary has
completed, either

 

59

--------------------------------------------------------------------------------


 

individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any Subsidiary have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary.

 

5.10                        Insurance.  The properties of the Loan Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. Except as set forth on Schedule 5.10, each insurance policy listed on
Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.

 

5.11                        Taxes.  The Loan Parties and their Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP.  To the knowledge of the Loan Parties, there is no proposed tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect.  No Loan Party or any Subsidiary is a party to any tax sharing
agreement.

 

5.12                        ERISA Compliance.

 

(a)               Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to be qualified under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently pending before the IRS with respect thereto and, to
the best knowledge of the Loan Parties, no amendment or similar change to such
Plan has been made that would prevent, or cause the loss of, such
qualification.  The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.  No
Lien imposed under the Code or ERISA exists or is likely to arise on account of
any Plan.

 

60

--------------------------------------------------------------------------------


 

(b)               There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)                (i)                                     No ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests.  The Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary.  After giving effect to the CW Transaction, all of the outstanding
Equity Interests in each Loan Party and such Subsidiaries have been validly
issued, are fully paid and non-assessable and, as to such Subsidiaries are owned
by a Loan Party (or a Subsidiary of a Loan Party) as specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents.  Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary or any
Loan Party.  The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  No Loan Party or Subsidiary has entered into (or has agreed with
any Person other than Collateral Agent,  for the benefit of Lenders, to enter
into) a Negative Pledge (including, without limitation, with respect to the
Equity Interests to and in: (1) W&D Interim Lender, (2) and W&D Interim Lender
II, (3) Walker & Dunlop Real Estate Opportunity Fund I Manager, LLC, a Delaware
limited liability company), (4) ARA Joint Venture (other than Negative Pledges
arising under the ARA Joint Venture operating agreement or other agreements
governing the relationship of the members of the ARA Joint Venture), (5) W&D
Balanced Real Estate Fund I GP, LLC, and (6) any other or further “Excluded
Subsidiary” (as defined in the Guarantee and Collateral Agreement); other than,
as to all of the above: (x) Permitted Encumbrances and, (y) with respect to W&D
Interim Lender and W&D Interim Lender II,  as and to the extent provided under
the W&D Interim Lender Bridge Loan Agreement and the W&D Interim Lender II
Bridge Loan Agreement, respectively, and for so long as same shall be in
effect.  The copies of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01 are true and correct copies
of each such document, each of which is valid and in full force and effect. 
Schedule 5.13 also sets forth in detail the ownership of each Loan Party (after
giving effect to the CW Transaction), each Lien on any ownership

 

61

--------------------------------------------------------------------------------


 

interests in any Loan Party (other than those granted to the Collateral Agent
pursuant to the Security Documents), and any repurchase rights or obligations to
repurchase any such ownership interests.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)               No Loan Party is engaged or will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.  None
of the proceeds of the Loans shall be used directly or indirectly for the
purpose of purchasing or carrying any margin stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any margin stock or for any other purpose that might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)               None of the Loan Parties, any Person Controlling any Loan
Party, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  Each Loan Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  Each report,
financial statement, certificate or other information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement,
including, but not limited, to the Base Line Projections, was prepared in good
faith by such Loan Party.  No exhibit, schedule or financial statement furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;  provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time and
no assurance is given that these projections will be realized.

 

5.16                        Compliance with Laws.  Each of the Loan Parties and
each Subsidiary is in compliance in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

5.17                        Intellectual Property; Licenses, Etc.  The Loan
Parties and their Subsidiaries own, or possess the right to use, all of the
intellectual property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person that could
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Loan Parties, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.18                        Labor Matters.  There are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of any Loan Party, threatened.
The hours worked by and payments made to employees of the Loan Parties comply
with the Fair Labor Standards Act and any other applicable federal, state, local
or foreign Law dealing with such matters.  No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law.  All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party.  Except as set forth in Schedule
5.18,  or as disclosed by Borrower in publicly available filings with the
Securities and Exchange Commission or on the Borrower’s website, with an alert
to the Administrative Agent (and thereafter fully and continuously available to
Administrative Agent), no Loan Party or any Subsidiary is a party to or bound by
any collective bargaining agreement or any material management agreement with a
named executive officer, any material employment agreement with a named
executive officer, or any bonus, restricted stock, stock option, or stock
appreciation plan or other material agreement or any similar plan, agreement or
arrangement with a named executive officer. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Subsidiary has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 

63

--------------------------------------------------------------------------------


 

5.19                        Security Documents.  The Security Documents create
in favor of the Collateral Agent for the benefit of the Credit Parties a legal,
valid and enforceable security interest in the Collateral, and the Security
Documents constitute, or will upon the filing of financing statements and/or the
obtaining of “control”, in each case with respect to the relevant Collateral as
required under the applicable UCC, the creation of a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties thereunder in such Collateral, in each case prior and superior in
right to any other Person, except for Permitted Encumbrances having priority
under applicable Law.  In the case of the Pledged Equity Interests described in
the Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Equity Interests are delivered to the
Collateral Agent (endorsed to the Collateral Agent or in blank), the Collateral
Agent, for the benefit of the Credit Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person.

 

5.20                        Solvency.  After giving effect to the transactions
contemplated by this Agreement (including, without limitation, the CW
Transaction), and before and after giving effect to each Loan, the Loan Parties,
on a consolidated basis, are Solvent.  No transfer of property has been or will
be made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

5.21                        Deposit Accounts.  Annexed hereto as Schedule 5.21
is a list of all deposit accounts (other than third-party escrow or custodial
accounts) maintained by the Loan Parties as of the Closing Date, which Schedule
includes, with respect to each such account (i) the name and address of the
depository; (ii) the account number(s) maintained with such depository; (iii) a
contact person at such depository, and (iv) the identification of each bank.

 

5.22                        Brokers.  Except as disclosed in the CW Purchase
Agreement, no broker or finder brought about the obtaining, making or closing of
the Loans or transactions contemplated by the Loan Documents, and no Loan Party
or Affiliate thereof has any obligation to any Person in respect of any finder’s
or brokerage fees in connection therewith.

 

5.23                        Customer and Trade Relations.  There exists no
actual or, to the knowledge of any Loan Party, threatened, termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Loan Party with any supplier material to its operations.

 

64

--------------------------------------------------------------------------------


 

5.24                        Material Contracts.  Schedule 5.24 sets forth all
Material Contracts (other than with respect to those set forth on Schedule 1.01)
to which any Loan Party is a party or is bound as of the Closing Date.  The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.  The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

 

5.25                        Casualty.  Neither the businesses nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.26                        CW Transaction.

 

(a)               None of the Loan Parties nor, to the best knowledge of the
Loan Parties, the CW Seller, is in default of any of its material obligations
under such CW Transaction Document; (ii) all written information with respect to
the CW Transaction and the business and assets (including the CWC Equity
Interests) to be acquired in connection with the CW Transaction furnished to the
Agents by any Loan Party or on behalf of any Loan Party, was, to the best
knowledge of the Loan Parties, at the time the same were so furnished, complete
and correct in all material respects, or has been subsequently supplemented by
other written information, to the extent necessary to give the Agents and
Lenders, to the best knowledge of the Loan Parties, a true and accurate
knowledge of the subject matter of each of them in relation to the CW
Transaction and the business and CWC Equity Interests and other assets to be
acquired in connection with the CW Transaction, in all material respects;
(iii) to the knowledge of each Loan Party, no representation, warranty or
statement made by any party to any CW Transaction Document, at the time they
were made in any CW Transaction Document, or any agreement, certificate,
statement or document required to be delivered pursuant to any CW Transaction
Document, contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained in such CW
Transaction Documents not misleading in light of the circumstances in which they
were made; and (iv) after giving effect to the transactions contemplated by this
Agreement, the CW Purchase Agreement and the other CW Transaction Documents and
Loan Documents, WDLLC will have good title to the CWC Equity Interests and other
assets to be transferred pursuant to the CW Transaction Documents, free and
clear of all Liens.

 

(b)               Neither the Borrower nor WDLLC did (and neither the Borrower
nor WDLLC will) incur or assume any liabilities or obligations pursuant to or in
connection with the consummation of the CW Transaction (other than on account of
the acquisition of the

 

65

--------------------------------------------------------------------------------


 

CWC Equity Interests pursuant thereto and otherwise on account of the WDLLC
Transfer), except as expressly set forth in the CW Transaction Documents and
this Agreement.

 

(c)                The Borrower and WDLLC have delivered to the Agent a complete
and correct copy of each CW Transaction Document, including all disclosure
letters, schedules and exhibits thereto.  The CW Transaction Documents set forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby.  The
execution, delivery and performance of each such CW Transaction Document has
been duly authorized by all necessary action (including, without limitation, the
obtaining of any consent of holders of Equity Interests or Indebtedness of each
Person party thereto as required by law or by any applicable corporate or other
organizational documents) on the part of each such Person.  No authorization or
approval or other action by, and no notice to filing with or license from, any
Governmental Authority is required for the consummation of the transactions
contemplated by the CW Transaction Documents other than such as have been
obtained on or prior to the Closing Date, or copies of which have been furnished
to the Administrative Agent.  Each CW Transaction Document is the legal, valid
and binding obligation of the Borrower and WDLLC, respectively, and, to the
knowledge of the Borrower and WDLLC, the other parties thereto, enforceable
against such parties in accordance with its terms.

 

(d)               The respective representations and warranties of the Borrower
and WDLLC contained in each CW Transaction Document are true and correct in all
material respects on the date hereof (except to the extent any such
representation or warranty specifically relate to an earlier date in which case
such representation or warranty shall be true and correct in all material
respects on and as of such date), and the Agents and the Lenders shall be
entitled to rely upon such representations and warranties with the same force
and effect as if they were incorporated in this Agreement and made to the Agents
and Lenders directly.

 

(e)                After giving effect to the payment of the Cash Consideration
from the proceeds of the Term Loan, all aspects of the transactions contemplated
by the CW Transaction Documents shall have been effected in all material
respects in accordance with terms of the CW Transaction Documents and applicable
Law.  At the time of consummation thereof, all consents and approvals of, and
filings and registrations with, and all other actions in respect of, each Agency
and all Government Authorities required in order to consummate the transactions
in accordance with the terms of the CW Transaction Documents and all applicable
Laws shall have been obtained, given, filed or taken and are in full force and
effect (or effective judicial relief with respect thereto has been obtained). 
Additionally, at the time of consummation thereof, there does not exist any
judgment, order or injunction prohibiting or

 

66

--------------------------------------------------------------------------------


 

imposing material adverse conditions upon the consummation of the transactions
contemplated by the CW Transaction Documents.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Loan Parties shall and shall cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)               As soon as available and in any event within one hundred
twenty (120) days after the end of each fiscal year of the Borrower, audited
consolidated, and consolidating with respect to the other Loan Parties and all
Subsidiaries, fiscal year-end statements of income and, with respect to
consolidated statements, cash flows of the Borrower for that year, and the
related consolidated, and consolidating with respect to the other Loan Parties,
audited balance sheet as of the end of that year (setting forth in comparative
form the corresponding figures for the preceding fiscal year), all in reasonable
detail and accompanied by (1) an opinion as to those financial statements in
form and substance reasonably satisfactory to Credit Agent and prepared by an
independent certified public accounting firm reasonably acceptable to Credit
Agent,  and (2) if then available or otherwise within fifteen (15) days of
receipt by the Borrower, any management letters, management reports or other
supplementary comments or reports delivered by those accountants to the
Borrower;

 

(b)               As soon as available and in any event within sixty (60) days
after the end of each Fiscal Quarter of the Borrower, including its last Fiscal
Quarter, consolidated, and consolidating with respect to the other Loan Parties
and all Subsidiaries, interim statements of income for that fiscal quarter and
the period from the beginning of the fiscal year to end of that fiscal quarter,
and the related consolidated and consolidating balance sheet (including
contingent liabilities) as at the end of that fiscal quarter, all in reasonable
detail, subject, however, to year-end audit adjustments;

 

(c)                As soon as available and in any event within sixty (60) days
after the end of each Fiscal Quarter, a consolidated report (“Servicing
Portfolio Report”) as of the end of the Fiscal Quarter, as to all Mortgage Loans
the servicing rights to which are owned by the Borrower or its Subsidiaries, and
separately for WDLLC and, as may be applicable, WD Capital  (in each case,
specified by investor type, recourse and non-recourse, and with respect to
Fannie Mae DUS Mortgage Loans which are At Risk Mortgage Loans under a modified
risk sharing arrangement under the Fannie Mae DUS Program, a breakdown of
specific loans and balances which are subject to such risk sharing). The
Servicing Portfolio Report must be

 

67

--------------------------------------------------------------------------------


 

in similar summary form as previously presented to the Administrative Agent (or
as the Administrative Agent otherwise may agree), and must, at a minimum,
indicate which Mortgage Loans (1) are current and in good standing, (2) are more
than 30, 60 or 90 days past due, (3) are the subject of pending bankruptcy or
foreclosure proceedings, or (4) have been converted (through foreclosure or
other proceedings in lieu of foreclosure) into real estate owned by a member of
the Borrower’s consolidated group, and include, by Mortgage Loan type
(x) weighted average coupon, (y) weighted average maturity, and (z) weighted
average servicing fee;

 

(d)               As soon as available and in any event within sixty (60) days
after the end of each Fiscal Quarter, a loan origination and production report
(a “Production Report”), for each of WDLLC and, as may be applicable, WD
Capital, providing summary information with respect to all “CMBS” originations
and other Agency Mortgage Loan Transactions, loan brokerage volume, real estate
equity placement volume and advisory services volume for such Fiscal Quarter;
provided, that in no event shall such Production Report include client names,
property address or other specific identifying information relating to any loans
described therein; and

 

(e)                Within ten (10) Business Days after such forecasts have been
delivered to the Borrower’s Board of Directors for approval (but in any event no
later than December 31 of each year), preliminary forecasts prepared by
management of the of Loan Parties on a consolidated basis, in form satisfactory
to the Administrative Agent, of balance sheets and statements of income or
operations and cash flows of the Borrower (on a consolidated basis) (forecasted
on a quarterly basis) for the next Fiscal Year.  The Loan Parties, respectively,
shall furnish the final version of such forecasts to the Administrative Agent,
as soon as available, but in any event on the earlier to occur of: (i) the date
that is ten (10) Business Days after such forecasts have been approved by the
Borrower’s Board of Directors or (ii) January 31, of the Fiscal Year to which
the forecasts relate.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)               concurrently with the delivery of the financial statements
referred to in Section 6.01, a certificate of the independent certified public
accounting firm (which must be reasonably acceptable to the Administrative
Agent) of the Borrower certifying such financial statements and stating that in
making the examination necessary for their certification of such financial
statements, such accounting firm has not obtained any knowledge of the existence
of any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

68

--------------------------------------------------------------------------------


 

(b)               concurrently with the delivery of the financial statements
referred to in Section 6.01(b), a duly completed Compliance Certificate signed
by a Responsible Officer of WDLLC and WD Capital, respectively, and the
Borrower, and in the event of any change in GAAP used in the preparation of such
financial statements, WDLLC, WD Capital, and the Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a copy of management’s discussion and analysis with respect to such
financial statements;

 

(c)                promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations (to the extent as may be applicable)
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by its accounting firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them;

 

(d)               promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or formal communication
sent to the equity holders generally of the Borrower (which delivery shall be
deemed satisfied upon inclusion of such documents on the Borrower’s website,
with an alert to the Administrative Agent and thereafter fully and continuously
available to Administrative Agent);

 

(e)                promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof or of the Borrower pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02(e);

 

(f)                 promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary, copies of each notice
or other correspondence received from any Agency or other Governmental Authority
concerning any proceeding with, or investigation or possible investigation or
other inquiry by such Agency or other Governmental Authority regarding financial
or other operational results of any Loan Party or any Subsidiary thereof or any
other matter which, if adversely determined, could reasonably expected to have a
Material Adverse Effect; and

 

(g)               promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

 

69

--------------------------------------------------------------------------------


 

6.03                        Notices.  Promptly notify the Administrative Agent
(and, with respect to Section 6.03(a), Fannie Mae):

 

(a)               of the occurrence of any Default;

 

(b)               of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, any agreement or with respect to
Indebtedness of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Agency or other Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)                of the occurrence of any ERISA Event;

 

(d)               of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(e)                of any change in any Loan Party’s senior executive officers;

 

(f)                 of the discharge by any Loan Party of its present accounting
firm or any withdrawal or resignation by such accounting firm;

 

(g)               of any collective bargaining agreement or other labor contract
to which a Loan Party becomes a party, or the application for the certification
of a collective bargaining agent;

 

(h)               of the filing of any Lien for unpaid Taxes in an amount
(individually or in the aggregate) greater than $1,000,000.00 against any Loan
Party, or that reasonably could be expected to have a Material Adverse Effect;

 

(i)                  With respect to each of the Fannie Mae Loans and the
Freddie Mac Loans which are subject to loss-sharing, each applicable Loan Party
shall provide written notice to Administrative Agent within five (5) Business
Days of such Loan Party’s receipt of notice thereof from the applicable Agency,
of any increases during the applicable reporting period of the loss-levels
associated with such loans;

 

(j)                  With respect to each of the Fannie Mae Loans and the
Freddie Mac Loans which are subject to loss-sharing, each applicable Loan Party
shall provide written notice to Administrative Agent together with the quarterly
reports delivered pursuant to Section 6.01(c), of the loss determinations as set
forth in the applicable final loss settlement(s) and the amount(s) of such
loss(es), if any;

 

70

--------------------------------------------------------------------------------


 

(k)               Each applicable Loan Party shall provide written notice to
Administrative Agent within five (5) Business Days after notice (i) of the
revocation of any approvals of any Agency or (ii) changes to the approved
mortgagee or approved servicer status with respect to the origination or
servicing of Mortgage Loans by such Loan Party, but only if the applicable
revocation or change would reasonably be expected to result in a Material
Adverse Effect;

 

(l)                  Each applicable Loan Party shall provide written notice to
Administrative Agent within five (5) Business Days after any non-ordinary course
inspection or investigation of such Loan Party, Loan Party files or Loan Party
facilities by or at the request of any Agency; and

 

(m)           Each applicable Loan Party shall provide prompt written notice to
Administrative Agent if, for any reason, such Loan Party ceases to possess any
applicable Agency or Investor approval.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the affected Loan Party, as applicable, setting forth
details of the occurrence referred to therein and stating what action such
affected Person has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  Except as otherwise
contemplated in connection with the WDLLC Transfer and the transactions
described in Section 8.01 or in connection with a Permitted Subsequent Borrower
Subsidiary, (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization or formation (except as permitted by Section 7.04); (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its material
intellectual property, except to the extent such intellectual property is no
longer used or useful in the conduct of the business of any of the Loan Parties,
as the case may be.

 

71

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.  Except as otherwise
contemplated in connection with the WDLLC Transfer and the transactions
described in Section 8.01 or in connection with a Permitted Subsequent Borrower
Subsidiary, (a) Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with (a) an
insurance company rated “A” or better by A.M. Best Company, Inc., (b) Lloyd’s of
London, or (c) other insurance companies reasonably acceptable to the
Administrative Agent, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by applicable Law, of such types and in such amounts
as are customarily carried under similar circumstances by such other Persons and
as are reasonably acceptable to the Administrative Agent.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; and (ii) such contest
effectively suspends enforcement of the contested Laws, or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09                        Books and Records; Accountants

 

(a)          Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties and each Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

(b)          At all times retain an independent certified public accounting firm
which is reasonably satisfactory to the Administrative Agent and instruct such
accounting firm to cooperate with, and be available to, the Administrative Agent
or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accounting firm, as may be raised by the
Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

6.10                        Inspection Rights; Appraisals

 

(a)          Permit representatives of the Administrative Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and to take notes with respect thereto or make abstracts therefrom, and
to discuss its affairs, finances and accounts with its directors, officers, and
accounting firm, all at the expense of the Loan Parties and at such reasonable
times during normal business hours not more than two times per Fiscal Year, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing, and make copies of the
Loan Parties’ or Subsidiaries’ corporate, financial and operating records. as
often as may be desired at the expense of the Loan Parties at any time during
normal business hours and without advance notice.

 

(b)          The Borrower shall cause an appraiser retained by the Borrower and
reasonably acceptable to the Administrative Agent to conduct one appraisal of
the Servicing Contracts of WDLLC and, as may be applicable, WD Capital each
Fiscal Year, which shall have an “as of” date of December 31 of such year and
shall be delivered to the Administrative Agent as soon as available but in no
event later than March 1 of each year.  To the extent such appraised value is
reasonably acceptable to the Administrative Agent, it shall be deemed the
“Appraised Value” thereof, it being understood that if such appraisal shall
indicate a range of value, the Administrative Agent shall use the mid-point of
such range as the “Appraised Value.”  The Borrower shall pay the fees and
expenses of the Administrative Agent or such professionals with respect to such
appraisal.  Without limiting the foregoing, the Loan Parties acknowledge that
the Administrative Agent may, in its discretion, undertake additional appraisals
at the Loan Parties’ expense during the continuance of an Event of Default.

 

6.11                        Information Regarding the Collateral.

 

Furnish to the Administrative Agent at least thirty (30) days’ prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization.  The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

 

73

--------------------------------------------------------------------------------


 

6.12                        Environmental Laws.  (a) Conduct its operations and
keep and maintain its leased real property, and any Real Estate acquired at any
time in the future, in material compliance with all Environmental Laws;
(b) obtain and renew all environmental permits necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are reasonably appropriate or necessary to maintain
the value and marketability of its leased real property, and any Real Estate
acquired at any time in the future, or to otherwise comply with Environmental
Laws pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its leased real property, or any Real Estate acquired
at any time in the future; provided, however, that neither a Loan Party nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained with respect to such circumstances in
accordance with GAAP.

 

6.13                        Further Assurances.  Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable Law, or which any
Agent may reasonably request, to effectuate the transactions contemplated by the
Loan Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the Agents, from time to time upon request, evidence
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.  Without limiting
the foregoing, with respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party as
to which the Collateral Agent, for the benefit of the Credit Parties, does not
have a perfected Lien, promptly (and in any event within three (3) Business
Days) (i) execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to evidence that such Loan Party is a
Guarantor and to grant to the Collateral Agent, for the ratable benefit of the
Credit Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Collateral Agent, for the ratable benefit of the Credit Parties, a perfected
first-priority security interest and Lien in such property, including the filing
of financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by Law or as may be requested by the
Administrative Agent.

 

6.14                        Material Contracts.  Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by it
in all material respects, maintain each such Material Contract which is material
to its business in full force and effect, enforce each such Material Contract in
accordance with its terms in all material respects, take all such action to such
end as may be from time to time reasonably requested by the Administrative Agent
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where

 

74

--------------------------------------------------------------------------------


 

the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.15                        Operating Accounts.  At all times, cause the escrow
accounts of WD Capital relating to Servicing Contracts held as of the Closing
Date in demand deposit accounts at Bank of America, to be located (and to
remain) at Bank of America.  At all times from and after the date that is ninety
(90) days after the Closing Date, WDLLC and WD Capital shall between them
maintain at Bank of America interest bearing escrow accounts relating to
Mortgage Loans respectively being serviced by them pursuant to Servicing
Contracts having aggregate collected balances to be at no time less than
$60,000,000 which shall earn fifty five (55) basis points in interest.  At all
times from and after the date that is ninety (90) days after the Closing Date,
the aggregate of the foregoing required accounts held at Bank of America shall
at no time be less than $260,000,000 and shall be maintained in separate
accounts.  LIBOR based pricing shall not be available on deposits in such
accounts.  Non-Interest Bearing accounts shall earn an earnings credit rate as
follows: fifty-five (55) basis points per annum, if non-interest bearing
balances are up to and including $150,000,000 and seventy-five (75) basis points
if non-interest bearing balances are in excess of $150,000,000.

 

6.16                        Subsequent Investor Agreements or CW Transaction
Documents.

 

Promptly upon receipt or entering into, provide the Administrative Agent with
copies of:

 

(a)          Any and all other and further documents, agreements, approvals and
other relevant materials pertaining to: (a) the transfer of the CWC Equity
Interests to WDLLC (b) the granting of any other or further licenses or
approvals from Fannie Mae, Freddie Mac, FHA, HUD, or Ginnie Mae, or any other
applicable licensing or authorizing authority, or (c) the satisfaction of any
other post-closing matters under the CW Transaction Documents (including any
post-closing financial statements of any party thereto).

 

(b)          Any and all other and further Fannie Mae Agreements, Freddie Mac
Agreements, Ginnie Mae Agreements, FHA/HUD Agreements, and, as may be
applicable, any other Investor Agreements which are Material Contracts
(including, without limitation, any amendments, modifications, extensions,
renewals, or substitutions thereof) entered into by, or otherwise affecting,
WDLLC at any time from and after the Closing Date.

 

6.17                        Agency Warehousing Facilities.  Provide Bank of
America with the option, in its discretion, to at all times provide one or more
Agency Warehousing Facilities (pursuant to the Warehousing Agreement and/or
otherwise) to either or both of WDLLC and, as and for so long as may be
applicable, WD Capital in an aggregate committed amount of all such facilities
equal to at least twenty-five percent (25%) of the aggregate committed amounts
of all of their respective Agency Warehousing Facilities provided by all lenders
(including Bank of America), provided that any such Agency Warehousing
Facilities offered by Bank of America are on terms and conditions consistent
with the prevailing market for such types of credit

 

75

--------------------------------------------------------------------------------


 

facilities as reasonably determined by Bank of America from time to time.  This
provision shall in no way be construed as a commitment by Bank of America,
either expressed or implied, to enter into any such Agency Warehousing Facility.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, no Loan Party shall, and shall not permit any Subsidiary to,
directly or indirectly:

 

7.01                        Liens; Negative Pledges.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired or sign or file or suffer to exist under the UCC
or any similar Law or statute of any jurisdiction a financing statement that
names any Loan Party or Subsidiary as debtor; sign or suffer to exist any
security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or assets subject to an understanding or
agreement (contingent or otherwise) to repurchase such property or assets with
recourse to it or any of its Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances.  No Loan Party or Subsidiary shall enter into (or agree
with any Person other than Collateral Agent, for the benefit of Lenders, to
enter into) a Negative Pledge (including, without limitation, with respect to
the Equity Interests to and in: (1) W&D Interim Lender, (2) and W&D Interim
Lender II, (3) Walker & Dunlop Real Estate Opportunity Fund I Manager, LLC, a
Delaware limited liability company), (4) ARA Joint Venture (other than Negative
Pledges arising under the ARA Joint Venture operating agreement or other
agreements governing the relationship of the members of the ARA Joint Venture),
(5) W&D Balanced Real Estate Fund I GP, LLC, and (6) any other or further
“Excluded Subsidiary” (as defined in the Guarantee and Collateral Agreement);
other than, as to all of the above: (x) Permitted Encumbrances and, (y) with
respect to W&D Interim Lender and W&D Interim Lender II,  as and to the extent
provided under the W&D Interim Lender Bridge Loan Agreement and the W&D Interim
Bridge Lines.

 

7.02                        Investments.  Make any Investments, except
(i) Investments in Liquid Assets, (ii) Investments by the Loan Parties in their
Subsidiaries, or other Loan Parties, in each case as of the Closing Date, or in
other Subsidiaries which are (x) Subsequent Subsidiary Guarantors and/or
(y) Permitted Subsequent Borrower Subsidiaries; (iii) Investments permitted
under Sections 7.08 and 7.09 (iv) WDLLC’s Investment in WD Capital as of the
Closing Date pursuant to the CW Transaction Documents, but not any increase in
the amount thereof; (v) as contemplated in Borrower’s August 7, 2012 Resolution
BoD-2012-07 with respect to the “W&D Co-Investment” (as defined therein)
relating to WD U.S. Multifamily Core Debt Fund, L.P.; (vi) other Investments not
exceeding $2,500,000 each made in the ordinary course of business as investments
or co-investments with separate co-investors respecting Equity Interests
proportionate to such Investment to be obtained by the applicable Loan Party in
separately created entities or joint venture entities; and (vii) any subsequent
merger or dissolution respecting WD Capital pursuant to the WDLLC Transfer, as
provided in Section 8.01(a).  Other than with

 

76

--------------------------------------------------------------------------------


 

respect to the Borrower, issue or sell Equity Interests other than to a Loan
Party in connection a merger in accordance with the provisions of Section 7.04.

 

7.03                        Indebtedness.

 

(a)          (a) Create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness; or

 

(b)          Make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, prepayment,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any Indebtedness, except (i) mandatory payments as and when due in respect of
any Permitted Indebtedness (subject to the terms and conditions of any
subordination agreements in favor of the Agents and the Lenders), (ii) payments
on account of the Obligations, and (iii) stock buy-backs by the Borrower upon
vesting events of up to $2,000,000 in the aggregate in any twelve (12) month
period (without duplication of any such stock buy-back pursuant to
Section 7.06(a)).

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person (or agree to do any of the foregoing),
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed; provided, however, that (i) any
Guarantor will be permitted to merge into another Guarantor (but not into any
Subsidiary which is not a Guarantor) or into the Borrower and (ii) WD Capital
and ARA Joint Venture may be dissolved or liquidated as part of the WDLLC
Transfer (as further provided in Section 8.01(a)), (iii) any Person which is not
a Loan Party (or required to become a Loan Party hereunder) will be permitted to
merge into another such Person which is not a Loan Party (or required to become
a Loan Party hereunder), and (iv) Permitted Subsequent Borrower Subsidiaries may
be created or dissolved (subject at all times to the conditions specified in the
definition of Permitted Subsequent Borrower Subsidiary),  in each case so long
as the following conditions precedent are satisfied in the reasonable
determination of the Administrative Agent:

 

(a)          Borrower shall have:

 

(i)                               provided the Administrative Agent with at
least ten (10) Business Days’ prior written notice of any proposed merger (or
(x) in the case of WD Capital and ARA Joint Venture, any proposed dissolution or
liquidation and (y) in the case of any Permitted Subsequent Borrower Subsidiary,
any proposed creation or dissolution), which notice shall describe in detail the
proposed merger (or such applicable creation, dissolution, or liquidation),
including, without limitation, together with such other information regarding
the proposed merger (or such

 

77

--------------------------------------------------------------------------------


 

applicable creation, dissolution, or liquidation) as Administrative Agent shall
reasonably request;

 

(ii)                      provided the Administrative Agent with true and
accurate copies of all documents, instruments and agreements to effectuate such
merger or other such changes;

 

(iii)                  as requested by the Administrative Agent, caused the
applicable Loan Parties to execute and deliver to the Collateral Agent an
amendment to any, or a new, applicable Guarantee and Collateral Agreement to
reflect such merger or such other changes, or in Collateral Agent’s sole
discretion, a replacement Ownership Interests Pledge and Security Agreement (in
either case, a “Replacement Pledge”) in form and substance satisfactory to
Collateral Agent;

 

(iv)                   provided the Administrative Agent with such other or
further written consent to the extent necessary, in form and substance
satisfactory to the Administrative Agent, of each of Fannie Mae, Freddie Mac,
Ginnie Mae, FHA, and HUD (and to the extent applicable or required, each other
Investor that is a party to an Investor Agreement which is a Material Contract)
on account of any such merger or other such changes and/or in connection with
any Replacement Pledge, as and to the extent the Administrative Agent reasonably
determines that such other or further consents are necessary or appropriate;

 

(v)                       reimbursed the Agents for any costs and expenses
(including attorneys’ reasonable fees) incurred by the Agents in connection with
the foregoing; and

 

(b)                       After giving effect to the proposed merger, no Change
of Control shall occur.

 

7.05                        Dispositions.  Make any material Disposition
(including, without limitation, of any Servicing Contracts) or enter into any
agreement to make any material Disposition, except Permitted Dispositions and
Dispositions of sub-servicing from one Loan Party to another Loan Party or a
Subsidiary thereof, or from one Subsidiary to another Subsidiary or from a
Subsidiary to a Loan Party (provided the Administrative Agent has been given
prior written notice thereof and copies of all such sub-servicing agreements),
or any other Disposition for which Administrative Agent has provided its prior
written consent; provided, however, as and to the extent required under any of
the Agency Agreements, that no Disposition of any sub-servicing with respect to
any Agency Designated Loans shall occur unless: (i) prior to any such
Disposition, the applicable Agency has delivered to each applicable Loan Party a
written consent thereto (which, to the extent provided in such Agency Agreement,
may be granted or withhold in such Agency’s sole discretion) and (ii) any such
Disposition is effected in strict compliance with all applicable provisions of
the Agency Agreements, including, without limitation, all applicable

 

78

--------------------------------------------------------------------------------


 

Guides.  For the avoidance of doubt, nothing herein shall be deemed to prohibit
the WDLLC Transfer subject to the provisions of Section 8.01 hereof.

 

7.06                        Restricted Payments; Restricted Distributions. 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or make any Restricted
Distribution except that, nothing herein shall restrict the WDLLC Transfer and
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 

(a)          (i) Each Loan Party and each of their respective Subsidiaries may
(A) make Restricted Payments to any other Loan Party and each of their
respective Subsidiaries with respect to Indebtedness incurred in accordance with
Section 7.09 (B) (other than with respect to the Borrower, which may make
Restricted Distributions as hereafter provided), Restricted Distributions to the
holders of their respective Equity Interests in accordance with the terms of
their respective Organization Documents, as in effect on the Closing Date, and
(C) Restricted Payments in an amount not to exceed $2,300,000 to repay certain
existing Indebtedness of the Borrower as of the Closing Date to former equity
holders in predecessor entities of the Borrower; (ii) the Borrower may make
Restricted Distributions for the purpose of funding stock buy backs upon vesting
events, so long as such Restricted Distributions do not in the aggregate exceed
$2,000,000 during any twelve (12) month period; and (iii) each Loan Party in any
event may from time to time make Restricted Distributions to be simultaneously
used to pay, directly to the Administrative Agent, any outstanding principal
amount of the Loan, or any accrued interest thereon;

 

7.07                        Prepayments of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness, or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except as contemplated by
Section 7.06 or in connection with the incurrence of Permitted Indebtedness of
the type permitted under clause (j) of the definition of Permitted Indebtedness.

 

7.08                        Change in Nature of Business.

 

(a)          In the case of the Borrower, engage in any business or activity
other than: (i) owning Equity Interests in W&D Multifamily and its other
Subsidiaries and (ii) owning Equity Interests of its existing and other
Subsidiaries (including any Permitted Subsequent Borrower Subsidiaries);
provided, however, that no such Subsidiary shall at any time directly or
indirectly engage in any line of business in competition with WDLLC.

 

(b)          In the case of W&D Multifamily, engage in any business or activity
other than owning Equity Interests in, and serving as the manager of, WDLLC (and
any other direct or indirect Subsidiary of W&D Multifamily) and performing all
related functions.

 

79

--------------------------------------------------------------------------------


 

(c)           In the case of WDLLC, engage in any line of business other than:
(i) owning Equity Interests in, and serving as the manager of, WD Capital and
performing all related functions, (ii) lines of business which are not
substantially different from the business of originating and servicing
(x) Mortgage Loans secured by Multifamily Properties or (y) Non-Risk Commercial
Debt Transactions in which WDLLC is allowed to enter into by Fannie Mae or any
other applicable Agency pursuant to all applicable Agency Agreements.

 

(d)          In the case of WD Capital, engage in any line of business
substantially different from the business of originating and servicing Agency
Mortgage Loan Transactions respecting Mortgage Loans secured by Multifamily
Properties, as further provided in Section 8.01;

 

provided, however, the foregoing shall not be deemed to restrict: (1) the
execution and delivery by the Borrower, WDLLC, and WD Capital, respectively, of
the CW Transaction Documents and the consummation of the CW Transaction as and
when provided therein, (2) the WDLLC Transfer, and (3) WD Capital acting as a
joint venture partner in the ARA Joint Venture.

 

7.09                        Transactions with Affiliates.  Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate of any
Loan Party or any Subsidiary, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such Loan
Party and such Subsidiary as would be obtainable by such Loan Party or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except the WDLLC Transfer and loans between and among
Loan Parties pursuant to the Transition Services Agreement.

 

7.10                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement, any other Loan
Document, the Agency Agreements, the Warehousing Agreement, the PNC Agency
Warehousing Agreement or any other warehousing agreement entered into by a Loan
Party to the extent permitted under this Agreement ) that limits the ability
(i) of any Subsidiary to make Restricted Payments or other distributions to any
Loan Party or to otherwise transfer property to or invest in a Loan Party,
(ii) of any Subsidiary to Guarantee the Obligations, (iii) of any Subsidiary to
make or repay loans to a Loan Party, or (iv) of the Loan Parties or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person in favor of the Collateral Agent.

 

7.11                        Use of Proceeds.  Use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.

 

7.12                        Amendment of Material Documents.  Amend, modify or
waive any of a Loan Party’s rights under (a) its Organization Documents or
(b) any CW Transaction Document or other Material Contract (other than as
provided below or on account of any refinancing thereof otherwise permitted
hereunder), in each case to the extent that such amendment, modification or
waiver would be

 

80

--------------------------------------------------------------------------------


 

reasonably likely to have a Material Adverse Effect (or is otherwise limited by
an applicable provision of this Agreement).  No Organizational Document of any
Loan Party, nor any CW Transaction Document or other Material Contract (except
with respect to (x) any amendment or modification of any Material Contract the
result of which would not be reasonably likely to be materially adverse to, or
have a materially adverse effect upon, Administrative Agent, Collateral Agent,
or any Lender and (y) any Agency Agreements, as further provided below) shall be
amended or modified in any material respect, nor any material provisions thereof
waived, without the consent of the Administrative Agent, in its sole
discretion.  Without limiting the foregoing, no Loan Party shall: (a) amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and any licenses furnished to the Borrower and/or
WDLLC pursuant to the CW Transaction Documents such that after giving effect
thereto such indemnities or licenses shall be materially less favorable to the
interests of the Loan Parties or the Lenders with respect thereto; or (b) fail
to enforce, in a commercially reasonable manner, the Loan Parties’ rights
(including rights to indemnification) under the CW Transaction Documents. 
Subject to the provisions of Section 8.01 and Section 8.05: (i) nothing in this
Agreement or any other Loan Document will prohibit or otherwise limit WDLLC or
WD Capital from amending, restating, supplementing, modifying or waiving any
default by an underlying obligor or related to the servicing of an underlying
Mortgage Loan pursuant to any Agency Agreement if such prohibition or limitation
could have a material adverse effect on the performance by WDLLC or WD Capital
of any of its duties or obligations under such applicable Agency Agreement
(including, without limitation, any duties and obligations with respect to
servicing of Mortgage Loans thereunder); and (ii) no provision of this Agreement
or any other Loan Document will prohibit or otherwise limit WDLLC or WD Capital
from consenting to or otherwise effecting or implementing any amendment,
restatement, supplement or other modification to or of any applicable Agency
Agreement consistent with modifications generally applicable to the subject
Agency Agreements or to a seller/servicer thereunder, if such amendment,
restatement, supplement or other modification is required or requested by the
applicable Agency; provided, however, the foregoing shall not be deemed or
construed to modify, amend, or limit the provisions of any of the Agency
Consents and nothing in this Agreement or any other Loan Document will prohibit
or otherwise limit WDLLC or WD Capital from amending, restating, supplementing,
modifying or waiving any provision of any Agency Agreement as contemplated by
Section 8.01.

 

7.13                        Corporate Name; Fiscal Year.

 

(a)               Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required or
permitted by GAAP (which changes shall be subject to applicable provisions of
this Agreement addressing the impact on any changes in GAAP).

 

(b)               Change its name as it appears in official filings in the state
of its incorporation or other organization (other than to reflect the name
change of CWC) (b) change its chief executive office, principal place of
business, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state

 

81

--------------------------------------------------------------------------------


 

of incorporation or organization, in each case without at least thirty (30)
days’ prior written notice to the Collateral Agent and after the Collateral
Agent’s written acknowledgment, which acknowledgment shall not be unreasonably
withheld or delayed, that any reasonable action requested by the Collateral
Agent in connection therewith, including to continue the perfection of any Liens
in favor of the Collateral Agent, in any Collateral, has been completed or
taken, and provided that any such new location shall be in the continental
United States.

 

7.14                        Financial Covenants

 

(a)               Permit (i) the Borrower’s Tangible Net Worth at any time to be
less than the sum of: (A) $200,000,000, plus (B) an amount equal to 75% of the
Net Proceeds of any Equity Issuances by the Borrower or any Subsidiary occurring
after the Closing Date, to be tested on the last day of each Fiscal Quarter, or
(ii) permit the Borrower or any applicable Subsidiary to otherwise not be in
compliance with applicable net worth requirements of Fannie Mae, Freddie Mac,
Ginnie Mae,  FHA, and HUD.

 

(b)               Permit the Borrower’s Liquid Assets, determined on a
consolidated basis, at any time to be less than $15,000,000, or permit the
Borrower or any applicable Subsidiary otherwise not to be in compliance with
applicable requirements of Fannie Mae, Freddie Mac, Ginnie Mae,  FHA, and HUD.

 

(c)                Permit Four-Quarter EBITDA as of any time of determination to
be less than $35,000,000, to be tested on the last day of each Fiscal Quarter.

 

(d)               Permit the Borrower’s Debt Service Coverage Ratio as of any
time of determination to be less than 3.0 to 1.0, to be tested on the last day
of each Fiscal Quarter.

 

(e)                Permit the aggregate unpaid principal amount of (i) all
Mortgage Loans comprising the Borrower’s consolidated Servicing Portfolio
(exclusive of such Mortgage Loans which (A) are sixty (60) or more days past due
or are otherwise in default, or (B) have been transferred to Fannie Mae for
resolution) to be less than $20.0 billion at any time, or (ii) all Fannie Mae
DUS Mortgage Loans comprising the Borrower’s consolidated Servicing Portfolio
(exclusive of such Mortgage Loans which (A) are sixty (60) or more days past due
or are otherwise in default, or (B) have been transferred to Fannie Mae for
resolution) to be less than $10.0 billion at any time, calculated as of the last
day of each Fiscal Quarter.

 

(f)                 Permit the LTSV Ratio (based on the outstanding unpaid
principal balance of the Term Loan) at any time to be greater than 40%, to be
tested on the last day of each Fiscal Quarter.

 

(g)               Permit the aggregate unpaid principal amount of Fannie Mae DUS
Mortgage Loans within the Borrower’s consolidated Servicing Portfolio which are
sixty (60)

 

82

--------------------------------------------------------------------------------


 

or more days past due or otherwise in default to at any time exceed three and
one half percent (3.5%) of the aggregate unpaid principal balance of all Fannie
Mae DUS Mortgage Loans within the Borrower’s consolidated Servicing Portfolio at
such time, calculated as of the last day of each Fiscal Quarter; provided,
however, that solely for purposes of determining compliance with this
Section 7.14(g) Fannie Mae DUS Mortgage Loans shall be adjusted to exclude:
(1) any No Risk Mortgage Loans under the Fannie Mae DUS Program and (2)  with
respect to any At Risk Mortgage Loans under a modified risk sharing arrangement
under the Fannie Mae DUS Program, any loan balances which are not subject to any
loss sharing or recourse thereunder.

 

(h)               (i) Permit the ratio of Adjusted Funded Debt to Four-Quarter
EBITDA at any time to be greater than 4.0 to 1.0, to be tested on the last day
of each of the Fiscal Quarters ending on September 30, 2012, December 31, 2012,
March 31, 2013, and June 30, 2013; (ii) and Permit the ratio of Adjusted Funded
Debt to Four-Quarter EBITDA at any time to be greater than 3.5 to 1.0, to be
tested on the last day of (x) the Fiscal Quarter ending September 30, 2013 and
(y) of each Fiscal Quarter thereafter.

 

For the purposes of any testing of the foregoing financial covenants which is
made as of the end of a Fiscal Quarter, such testing shall be based on (i) for
any of the first three Fiscal Quarters of any Fiscal Year, the financial
statements required to be delivered to the Administrative Agent pursuant to
Section 6.01(b) with respect to the subject Fiscal Quarter, and (ii) for the
fourth Fiscal Quarter of any Fiscal Year, the audited financial statements
required to be delivered pursuant to Section 6.01(a) with respect to the Fiscal
Year then ended.

 

ARTICLE VIII.
SPECIAL PROVISIONS REGARDING WDLLC AND CWC

 

8.01                        Special Representations, Warranties and Covenants
Concerning WDLLC Transfer

 

(a)               Effective as of the consummation of the CW Transaction on the
Closing Date, WD Capital and WDLLC, respectively and as applicable:

 

(i)                                    as soon as practicable after the Closing
Date, shall terminate and/or assign from WD Capital to WDLLC all of the Agency
Agreements heretofore between CWC and each Agency, it being understood that WD
Capital shall hold the outstanding Agency Mortgage Loan Transactions held by CWC
on the Closing Date until such time as the Mortgage Loans relating thereto are
transferred to an Agency or another Investor in the ordinary course and WD
Capital will maintain any Agency Agreements required to be maintained in

 

83

--------------------------------------------------------------------------------


 

connection therewith until such Mortgage Loans have been transferred; and
without limiting the foregoing, pursuant to the paragraph 2f of the Agency
Consent provided by Freddie Mac, WDLLC shall amend and restate the Selling and
Servicing Agreement — Program Plus and Seniors Housing within ten (10) days of
the Closing Date (or as and when otherwise required by Freddie Mac).

 

(ii)                                other than with respect to transitional
servicing of Mortgage Loans for a period of up to one hundred eighty (180) days,
WD Capital shall: (1) cease to enter into new Agency Mortgage Loan Transactions
after the Closing Date and (2) cease to enter into any new Non-Risk Commercial
Debt Transactions after the Closing Date and as soon as practicable after the
Closing Date, wind down the existing business in this respect;

 

(iii)                            (1) as of the Closing Date, shall amend the
existing Warehousing Lines of CWC to provide that no additional advances shall
be made thereunder, and to delete any financial covenants that are inconsistent
with the Warehousing Lines to which WDLLC is a party on the Closing Date (as so
amended, the “Existing CWC Warehousing Lines”); and (2) shall repay the existing
Indebtedness under the Existing CWC Warehousing Lines as and when due thereunder
until all such Indebtedness is paid and otherwise satisfied in full, whereupon
the Existing CWC Warehousing Lines shall be terminated;

 

(iv)                             shall be permitted after the Closing Date:
(1) to either merge WD Capital into WDLLC or dissolve or liquidate WD Capital,
so long as on or prior to such dissolution or liquidation, all assets and other
assets of WD Capital are transferred in full to WDLLC; and (2) to transfer the
equity interests in ARA Joint Venture to any Loan Party or dissolve or liquidate
ARA Joint Venture, subject to the conditions set forth in Section 7.04;

 

(v)                                 may transfer all assets and liabilities of
WD Capital to WDLLC; and

 

(vi)                             shall, in connection with any of the foregoing,
obtain any and all other and further Agency Consents that may be necessary or
appropriate (the foregoing transactions in clauses (i) through (v) being
referred to herein as the  “WDLLC Transfer”).

 

(b)               Ginnie Mae Sub-Servicing Contracts.  In connection with the
WDLLC Transfer, Borrower has advised Administrative Agent that: (i) WDLLC is
seeking written approval from Ginnie Mae and HUD (the “Ginnie Mae Sub-Servicing
Approval”) with respect to the intended transfer of those certain master Ginnie
Mae sub-servicing contracts (the “Ginnie Mae Sub-Servicing Contracts”) presently
constituting CWC Ginnie Mae Agreements (and intended, as part of the WDLLC
Transfer to subsequently constitute

 

84

--------------------------------------------------------------------------------


 

WDLLC Ginnie Mae Agreements) and (ii) WDLLC reasonably anticipates obtaining
such Ginnie Mae Sub-Servicing Approval on or before September 4, 2013 (the
earlier of (x) September 4, 2013 or (y) the actual date any such approval from
Ginnie Mae and HUD being referred to herein as the “Ginnie Mae Sub-Servicing
Contract Approval Date”).  Loan Parties hereby further covenant and agree that
either: (i) the Ginnie Mae Sub-Servicing Approval with respect to the Ginnie Mae
Sub-Servicing Contracts shall be obtained by Loan Parties on or before the
Ginnie Mae Sub-Servicing Contract Approval Date or (ii) the Ginnie Mae
Sub-Servicing Contracts shall be terminated (in compliance with all applicable
Ginnie Mae Agrements) by the Loan Parties on or before the Ginnie Mae
Sub-Servicing Contract Approval Date, unless otherwise agreed by Administrative
Agent in writing, and notwithstanding anything herein to the contrary, such
termination of the Ginnie Mae Sub-Servicing Contracts shall be permitted
hereunder.

 

8.02                                           Special Representations,
Warranties and Covenants Concerning Eligibility of WDLLC and CWC as
Seller/Issuer and Servicer of Mortgage Loans

 

(a)                                                            .  To induce the
Credit Parties to enter into this Agreement and to make the Loans hereunder,
Borrower represents and warrants to the Administrative Agent and the other
Credit Parties that as of the date of this Agreement and (x) at all times
hereafter with respect to WDLLC (for so long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied) and (y) with respect to WD
Capital, for so long as and only to the extent required in connection with the
conduct of its business as permitted pursuant to Section 8.01(a), each of WDLLC
and WD Capital shall be, approved, qualified and in good standing as a lender,
seller/servicer or issuer, as set forth below, and meets and shall meet all
requirements applicable to: (i) its status as a Fannie Mae-approved
seller/servicer of Mortgage Loans, eligible to originate, purchase, hold, sell
and service Mortgage Loans to be sold to Fannie Mae under any Fannie Mae
Program; (ii) its status as a Freddie Mac Program Plus seller/servicer of
Mortgage Loans, eligible to originate, purchase, hold, sell and service Mortgage
Loans to be sold to Freddie Mac under any Freddie Mac Program; (iii) its status
as a Ginnie Mae-approved issuer/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans , to be guaranteed by
Ginnie Mae under any Ginnie Mae Program; (iv) its status as a FHA/HUD approved
mortgagee and HUD MAP Lender with respect to Mortgage Loans under any FHA/HUD
Program; and (v) its status as an approved seller/issuer/servicer of Mortgage
Loans to be sold to or guaranteed by any other Investor pursuant to any program
established under any Investor Agreement which is a Material Contract, as
applicable.

 

8.03                                           Special Representations,
Warranties and Covenants Concerning WDLLC and WD Capital.  To induce the Credit
Parties to enter into this Agreement and

 

85

--------------------------------------------------------------------------------


 

to make the Loans hereunder, and subject to the provisions of Section 8.01(a),
Borrower represents and warrants to the Administrative Agent and the other
Credit Parties as follows:

 

(a)               Without limiting the provisions of Section 5.24, as of the
date of this Agreement neither WDLLC nor WD Capital are, and so long as any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, neither of
WDLLC nor WD Capital shall be, in breach or in default in any material respect
of or under any of the Fannie Mae Agreements, the Freddie Mac Agreements, the
Ginnie Mae Agreements, the FHA/HUD Agreements, and/or any Investor Agreement
which is a Material Contract, including, without limitation, as further provided
in the Guarantee and Collateral Agreement.

 

(b)               Without limiting the provisions of Section 6.14, each of WDLLC
and, as may be applicable, WD Capital shall perform and observe all the
respective terms and provisions of each of the Fannie Mae Agreements, the
Freddie Mac Agreements, the Ginnie Mae Agreements, the FHA/HUD Agreements, and
any other Investor Agreement which is a Material Contract to be performed or
observed by each of WDLLC and WD Capital, respectively, in all material
respects, and maintain each such Material Contract (other than as contemplated
in connection with the WDLLC Transfer), including, without limitation, as
further provided in each Guaranty and Collateral Agreement.

 

8.04                                          Special Representation, Warranty
and Covenant with respect to WDLLC and WD Capital Concerning Fannie Mae Program
Reserve Requirements

 

(a)               Borrower represents and warrants to the Credit Parties that
each of WDLLC and WD Capital (to the extent needed in connection with any
activities of WD Capital after the Closing Date) will have met the Fannie Mae
DUS Program requirements for lender reserves for each Fannie Mae DUS Mortgage
Loan originated by it, at such time as required by Fannie Mae under the Fannie
Mae DUS Program.

 

(b)               Upon the occurrence and during the continuance of any Default
or Event of Default, any and all reserves relating to Fannie Mae Program
requirements for lender reserves returned or to be returned to WDLLC or WD
Capital,  respectively, shall be applied to repayment of the Obligations in such
order as Administrative Agent shall determine.

 

Nothing in this Agreement will limit (i) Fannie Mae’s rights to set reserve and
capital requirements of WDLLC and WD Capital, respectively, under the Fannie Mae
Agreements and applicable Fannie Mae guides or (ii) WDLLC’s and, as and for so
long as may be applicable, WD Capital’s respective obligation to comply with
such reserve and capital requirements.  The foregoing provisions of this
Section 8.04 are in addition to, and not in limitation of, the provisions of
Section 8.01 or Section 8.03 and/or the provisions of the Guarantee and
Collateral Agreement.

 

86

--------------------------------------------------------------------------------


 

8.05                                          Special Provisions Regarding
Agency Collateral.  With respect to the Pledged Equity Interests in WDLLC and WD
Capital and the respective Agency Security Interests granted to Collateral Agent
(for the benefit of Lenders) in the respective Agency Collateral relating to the
respective Agency Designated Loans under the Guarantee and Collateral Agreement,
each of Loan Parties, Administrative Agent,  Collateral Agent, and Lenders
expressly acknowledge and agree as follows:

 

(a)               Fannie Mae Collateral.

 

(i)                                    The provisions of the Guarantee and
Collateral Agreement, respecting the Pledged Equity Interest in WDLLC and WD
Capital and the Fannie Mae Collateral, as set forth in Section 8.01 of the
Guarantee and Collateral Agreement, are specifically incorporated herein by
reference, including, without limitation, with respect to the terms, conditions,
notice requirements, limitations, and agreements with respect to the Fannie Mae
Security Interests granted to Collateral Agent (for the benefit of Lenders) in
the Fannie Mae Collateral relating to the Fannie Mae Designated Loans under the
Guarantee and Collateral Agreement; and

 

(ii)                                In providing its Agency Consent, Fannie Mae
is relying fully, and such Agency Consent is conditioned, upon the terms and
conditions of this Section 8.05(a), Section 7.12, Section 9.04 hereof, and
Section 8.01 of the Guarantee and Collateral Agreement.

 

(b)               Freddie Mac Collateral.

 

(i)                                    The provisions of the Guarantee and
Collateral Agreement, respecting the Pledged Equity Interest in WDLLC and WD
Capital and the Freddie Mac Collateral, as set forth in Section 8.02 of the
Guarantee and Collateral Agreement, are specifically incorporated herein by
reference, including, without limitation, with respect to the terms, conditions,
notice requirements, limitations, and agreements with respect to the Freddie Mac
Security Interests granted to Collateral Agent (for the benefit of Lenders) in
the Freddie Mac Collateral relating to the Freddie Mac Designated Loans under
the Guarantee and Collateral Agreement; and

 

(ii)                                In providing its Agency Consent, Freddie Mac
is relying fully, and such Agency Consent is conditioned, upon the terms and
conditions of this Section 8.05(b), Section 7.12, Section 9.05 hereof, and
Section 8.02 of the Guarantee and Collateral Agreement.

 

87

--------------------------------------------------------------------------------


 

(c)                Ginnie Mae Collateral.

 

(i)                                    The provisions of the Guarantee and
Collateral Agreement, respecting the Pledged Equity Interest in WDLLC and WD
Capital and the Ginnie Mae Collateral, as set forth in Section 8.03 of the
Guarantee and Collateral Agreement, are specifically incorporated herein by
reference, including, without limitation, with respect to the terms, conditions,
notice requirements, limitations, and agreements with respect to the Ginnie Mae
Security Interests granted to Collateral Agent (for the benefit of Lenders) in
the Ginnie Mae Collateral relating to the Ginnie Mae Designated Loans under the
Guarantee and Collateral Agreement; and

 

(ii)                                In providing its Agency Consent, Ginnie Mae
is relying fully, and such Agency Consent is conditioned, upon the terms and
conditions of this Section 8.05(c), Section 7.12, and Section 9.06 hereof, and
Section 8.03 of the Guarantee and Collateral Agreement.

 

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

 

9.01                                          Events of Default.  Any of the
following shall constitute an Event of Default:

 

(a)               Non-Payment.  The Borrower or any other Loan Party fails to
pay when and as required to be paid herein, (i) any amount of principal of any
Loan, or (ii) any interest on any Loan or any fee due hereunder, or (iii) any
other amount payable hereunder (including without limitation, with respect to
Cash Management Services) or under any other Loan Document, and in the case of
clauses (ii) and (iii), such failure continues for a period of five (5) days;
provided, that any failure to pay any amounts in respect of Cash Management
Services shall be for an aggregate amount greater than $100,000; or

 

(b)               Specific Covenants.  (i) Any Loan Party or Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01,  6.03, 6.05, 6.07, 6.10, 6.11, or 6.12 or Article VII; or (ii) any
Guarantor fails to perform or observe any term, covenant or agreement contained
in Article X or elsewhere in this Agreement; or

 

(c)                Other Defaults.  Any Loan Party or any Subsidiary fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

 

(d)               Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or

 

88

--------------------------------------------------------------------------------


 

any Subsidiary herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)                Cross-Default.  (i) There shall occur any default or event of
default under: (x) the Warehousing Agreement, (y) the PNC Agency Warehousing
Agreement, or (z) any agreement or covenant by any Loan Party or any Subsidiary
under any other Warehousing Line (continuing beyond any applicable grace or cure
periods); or (ii) there shall occur any default or event of default under:
(x) the W&D Interim Lender Bridge Loan Agreement, (y) the W&D Interim Lender II
Bridge Loan Agreement, or (z) any agreement or covenant by any Loan Party or any
Subsidiary under any other W&D Interim Bridge Line (continuing beyond any
applicable grace or cure periods); or (iii) without limiting the foregoing, any
Loan Party or any Subsidiary thereof: (x) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $2,500,000, or (y) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

(f)                 Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer and such person is appointed and
the appointment continues undischarged, undismissed or unstayed for sixty (60)
calendar days or an order or decree approving or ordering any of the foregoing
shall be entered and shall remain undismissed or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues

 

89

--------------------------------------------------------------------------------


 

undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding and shall remain undismissed or unstayed for
sixty (60) calendar days; or

 

(g)               Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within forty-five
(45) days after its issue or levy; or

 

(h)               Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$2,500,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                  ERISA.  (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$2,500,000, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $2,500,000; or

 

(j)                  Invalidity of Loan Documents.  (i) Any provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party or any Subsidiary
thereof denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created hereunder or under any Security Document shall
cease to be, or shall be asserted by any Loan Party or any Subsidiary thereof or
any other Person not to be, a valid and perfected Lien on any Collateral, with
the priority required by the applicable Security Document; or

 

90

--------------------------------------------------------------------------------


 

(k)               Change of Control.  There occurs any Change of Control without
the prior approval of the Administrative Agent and the Required Lenders, not to
be unreasonably withheld or delayed; or

 

(l)                  Cessation of Business.  Except as otherwise expressly
permitted hereunder, any Loan Party or any Subsidiary thereof shall take any
action to suspend the operation of its business in the ordinary course,
liquidate all or a material portion of its assets, or employ an agent or other
third party to conduct a program of closings or liquidations of any material
portion of its business; or

 

(m)           Loss of Collateral.  There occurs any uninsured loss to any
material portion of any Collateral; or

 

(n)               Breach of Contractual Obligation.  Any Loan Party or any
Subsidiary thereof fails to (i) make any payment, individually or in the
aggregate in excess of $2,500,000, when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Contractual Obligation, or (ii) observe or perform any other agreement or
condition relating to any Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

(o)               Indictment.  The indictment or institution of any legal
process or proceeding against, any Loan Party or any Subsidiary thereof, under
any federal, state, municipal, and other criminal statute, rule, regulation,
order, or other requirement having the force of law for a felony (it being
understood and agreed that an indictment or institution of any legal process or
proceeding against any Principal or employee or agent of a Loan Party or
Subsidiary shall not constitute an Event of Default under this Section 9.01(o));
or

 

(p)               Guaranty.  The termination or attempted termination of any
Guaranty including, without limitation, the Guaranty in Article XI of this
Agreement and/or any Guarantee and Collateral Agreement; or

 

(q)               Subordination.  (i) The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Loan Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the

 

91

--------------------------------------------------------------------------------


 

Subordination Provisions; provided that the relevant Subordinated Provisions
relate to or affect Subordinated Indebtedness (1) of the Loan Parties with
respect to the Principals or any employees of the Loan Parties in an aggregate
amount in excess of $250,000 or (2) of any other Person.

 

9.02                              Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

 

(a)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and

 

(b)               whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Required Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Law, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

9.03                              Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

(i)                                    to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting fees, indemnities,
Credit Party Expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article

 

92

--------------------------------------------------------------------------------


 

III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such, and then

 

(ii)                                to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting indemnities, Credit
Party Expenses, and other amounts (other than principal, interest and fees)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause payable to them, and
then

 

(iii)                            to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause payable to them, and then

 

(iv)                             to payment of that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause held by them, and
then

 

(v)                                 to payment of all other Obligations
(including without limitation the cash collateralization of unliquidated
indemnification obligations as provided in Section 12.04(b), but excluding any
Other Liabilities), ratably among the Credit Parties in proportion to the
respective amounts described in this clause held by them, and then

 

(vi)                             to payment of that portion of the Obligations
arising from Cash Management Services to the extent secured under the Security
Documents, ratably among the Credit Parties in proportion to the respective
amounts described in this clause held by them, and then

 

(vii)                         the balance, if any, after all of the Obligations
have been indefeasibly paid in full, to the Loan Parties or as otherwise
required by Law.

 

9.04                              Fannie Mae Limitations.  Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.01 of the Guarantee and Collateral Agreement are
specifically incorporated herein by reference; and (ii) the terms and conditions
of Section 8.05(a) hereof and Section 8.01 of the Guarantee and Collateral
Agreement shall at all times be applicable, including, without limitation, with
respect to all limitations and requirements for consent by Fannie Mae therein
contained.

 

9.05                              Freddie Mac Limitations.  Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.02 of the Guarantee and

 

93

--------------------------------------------------------------------------------


 

Collateral Agreement are specifically incorporated herein by reference; and
(ii) the terms and conditions of Section 8.05(b) hereof and Section 8.02 of the
Guarantee and Collateral Agreement shall at all times be applicable, including,
without limitation, with respect to all limitations and requirements for consent
by Freddie Mac therein contained.

 

9.06                              Ginnie Mae Limitations.  Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.03 of the Guarantee and Collateral Agreement are
specifically incorporated herein by reference; and (ii) the terms and conditions
of Section 8.05(c) hereof and Section 8.03 of the Guarantee and Collateral
Agreement shall at all times be applicable, including, without limitation, with
respect to all limitations and requirements for consent by Ginnie Mae therein
contained.

 

ARTICLE X.
ADMINISTRATIVE AGENT

 

10.01                       Appointment and Authority.

 

(a)               Each of the Lenders hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party or any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

(b)               Each of the Lenders, in its capacities as a Lender, hereby
irrevocably appoints Bank of America as Collateral Agent and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 10.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent), shall be entitled
to the benefits of all provisions of this Article X and Article XII (including
Section 12.04(c)), as though such co-agents, sub-agents and attorneys-

 

94

--------------------------------------------------------------------------------


 

in-fact were the “collateral agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 

10.02                       Rights as a Lender.  The Persons serving as the
Agents hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Administrative Agent or the Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

10.03                       Exculpatory Provisions.  The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agents:

 

(a)               shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 12.01 and 9.02) or (ii) in the absence of its own gross negligence,
willful misconduct or bad faith as determined by a final and non-appealable
judgment of a court of competent jurisdiction.  The Agents shall not be deemed
to have knowledge of any Default unless and until written notice describing such
Default is given to such Agent by the Loan Parties or a Lender.

 

95

--------------------------------------------------------------------------------


 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

10.04                       Reliance by Agents.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
written notice to the contrary from such Lender prior to the making of such
Loan.  Each Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

10.05                       Delegation of Duties.  Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

 

10.06                       Resignation of Agents.  Either Agent may at any time
give written notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the prior consent of the Borrower (so long as no Default or Event of
Default shall have then occurred and being continuing, such consent not to be
unreasonably withheld, delayed or conditioned), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of

 

96

--------------------------------------------------------------------------------


 

the Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Collateral Agent on behalf of the Lenders under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 12.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent or Collateral Agent hereunder.

 

10.07                       Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except as provided in Section 10.11, the Agents shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agents.

 

10.08                       Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Loan Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid

 

97

--------------------------------------------------------------------------------


 

and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the other Credit Parties (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Administrative Agent, such Credit Parties and their respective
agents and counsel and all other amounts due the Lenders, the Administrative
Agent and such Credit Parties under Section 12.04) allowed in such judicial
proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 12.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.09                       Collateral and Guaranty Matters.

 

(a)               The Credit Parties irrevocably authorize the Agents, at their
option and in their discretion,  to release any Lien on any property granted to
or held by the Collateral Agent under any Loan Document (i) upon the payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 12.01.

 

(b)              Upon request by any Agent at any time, the Required Lenders
will confirm in writing such Agent’s authority to release or subordinate its
interest in particular types or items of property. In each case as specified in
this Section 10.09, the Agents will, at the Loan Parties’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, in each case in accordance with the terms
of the Loan Documents and this Section 10.09.

 

98

--------------------------------------------------------------------------------


 

10.10                       Notice of Transfer.  The Agents may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in
Section 12.06.

 

10.11                       Reports and Financial Statements.  By signing this
Agreement, each Lender:

 

(a)               is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);

 

(b)               expressly agrees and acknowledges that the Administrative
Agent makes no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;

 

(c)                expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(d)               agrees to keep all Reports confidential in accordance with the
provisions of Section 12.07; and

 

(e)                without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Loans that the indemnifying Lender has made or may
make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

10.12                       Agency for Perfection.  Each Lender hereby appoints
each other Lender as agent for the purpose of perfecting Liens for the benefit
of the Agents and the Lenders, in assets which, in accordance with Article 9 of
the UCC or any other applicable Law of the United States can be perfected only
by possession.  Should any Lender (other than the Agents) obtain possession of
any such Collateral,

 

99

--------------------------------------------------------------------------------


 

such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

10.13                       Indemnification of Agents.  The Lenders agree to
indemnify the Agents (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of Loan Parties hereunder), ratably according
to their respective pro rata shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence, willful misconduct or bad faith as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

10.14                       Relation among Credit Parties.  The Credit Parties
are not partners or co-venturers, and no Credit Party shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agents) authorized to act for, any other Credit Party.

 

ARTICLE XI.
GUARANTEE; PLEDGES OF CW TRANSACTION DOCUMENTS

 

11.01                       The Guarantee.  In connection with the execution and
delivery of this Agreement, and pursuant to the provisions of the Guarantee and
Collateral Agreement, each of the Guarantors, jointly and severally, has fully
and unconditionally guaranteed, each as a primary obligor and not as a surety,
to each Credit Party the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under the Bankruptcy Code) on all Obligations from time to time owing to any
Credit Party under this Agreement and under any Notes and by any Loan Party
under any of the other Loan Documents, in each case strictly in accordance with
the terms thereof.

 

11.02                       Guarantee by Subsequent Subsidiary Guarantors. 
Without limiting the provisions of Sections 7.02, 7.04, or 7.08 hereunder, the
Loan Parties covenant and agree that if, subsequent to the Closing Date, any
Person shall become, directly or indirectly, a Subsidiary of W&D Multifamily
(including, without limitation, any Subsidiary of either WDLLC or WD Capital)
(each such Person, as may at any time be applicable, a “Subsequent Subsidiary
Guarantor”), then promptly thereafter (and in any event within thirty (30) days
after the creation or acquisition of such Subsequent Subsidiary Guarantor, or
such longer time period as may be agreed to in writing by the Administrative
Agent), the Loan Parties shall (and shall cause such Subsequent Subsidiary
Guarantor to): (i)  execute and deliver to the Collateral Agent, for the benefit
of the Lenders, a supplement to the Guarantee and Collateral Agreement and the
other Security Documents, each in form and substance satisfactory to the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent in all respects (as may be applicable, collectively, the
“Supplemental Guarantee and Collateral Agreement”) pursuant to which: (1) such
Subsequent Subsidiary Guarantor shall become a Guarantor; (2) such Subsequent
Subsidiary Guarantor shall grant a pledge and security interest in all
Collateral (as defined herein and subject to the same exceptions and limitations
specified in the Supplemental Guarantee and Collateral Agreement) owned by such
Subsequent Subsidiary Guarantor and shall otherwise comply with the terms of the
Guarantee and Collateral Agreement; (3) all Equity Interests in such Subsequent
Subsidiary Guarantor shall become Pledged Equity Interests and, in connection
therewith, the Collateral Agent shall receive such original certificates and
stock or other transfer powers evidencing the Pledged Equity Interests
(including any Certificated Securities) respecting such Subsequent Subsidiary
Guarantor; (ii) deliver to the Administrative Agent such documents and
certificates referred to in Section 4.01, as may be reasonably required by the
Required Lenders; (iii) deliver to the Administrative Agent such updated
Schedules to the Loan Documents with respect to such Subsequent Subsidiary
Guarantor; and (iv) deliver to the Administrative Agent such other documents,
certificates, and opinions as may be reasonably requested by the Administrative
Agent.

 

11.03                       Grant of Security Interest in CW Transaction
Documents.

 

(a)               The Borrower and WDLLC each hereby grants the Collateral Agent
for the benefit of the Credit Parties, a security interest (the “CW Transaction
Documents Security Interest”) in the following (the “CW Transaction Documents
Collateral”) to secure payment and performance of the Obligations: all rights
(but not the obligations) of the Borrower and/or WDLLC arising under any of the
CW Transaction Documents, including all payments and proceeds arising therefrom.

 

(b)               WDLLC each authorizes the Collateral Agent to file such
financing statements as the Collateral Agent deems reasonably necessary to
perfect the CW Transaction Documents Security Interest in the CW Transaction
Documents Collateral.

 

(c)                The Borrower and WDLLC each hereby irrevocably appoints
(which appointment is coupled with an interest) the Collateral Agent, or its
delegate, as the attorney in fact of the Borrower and WDLLC, respectively, with
the right (but not the duty) from time to time, following the occurrence and
during the continuance of an Event of Default, to (i) create, prepare, complete,
execute, deliver, endorse or file, in the name and on behalf of the Borrower
and/or WDLLC any and all instruments, documents, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by the Borrower and/or WDLLC under
this Section 11.03; (ii) convert all or any portion of the CW Transaction
Documents Collateral into cash, including, without limitation, the sale (either
public or private) of all or any portion or portions of the CW Transaction
Documents Collateral; (iii) enforce collection of the CW Transaction Documents
Collateral, either in its own name or in the name of the Borrower and/or WDLLC,
as the case may be, including, without limitation, executing releases and
prosecuting, defending, compromising or releasing any action relating to the CW
Transaction Documents

 

101

--------------------------------------------------------------------------------


 

Collateral; and (iv) take such other actions as Collateral Agent deems necessary
or desirable in order to continue the perfection and priority of the CW
Transaction Documents Security Interest or realize upon the CW Transaction
Documents Collateral.  The Collateral Agent shall not be obliged to do any of
the acts or exercise any of the powers hereinabove authorized, but if the
Collateral Agent elects to do any such act or exercise any such power, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, and it shall not be responsible to WDLLC or any other Person
except for gross negligence, willful misconduct or in bad faith.

 

(d)               Each of the Loan Parties acknowledges and agrees, and shall
cause CW Seller to acknowledge and agree,  that the Collateral Agent may enforce
any and all of the Borrower’s and WDLLC’s respective rights under the provisions
of the CW Transaction Documents notwithstanding any term or provision contained
in the CW Transaction Documents to the contrary.

 

ARTICLE XII.
MISCELLANEOUS

 

12.01                       Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no Consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Administrative Agent, with the Consent of the Required Lenders,
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)               extend or, increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) without the written Consent
of such Lender;

 

(b)               postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
of the other Loan Documents without the written Consent of each Lender entitled
to such payment, or (ii) any scheduled or mandatory reduction of the Commitments
hereunder or under any other Loan Document without the written Consent of each
Lender;

 

(c)                reduce the principal of, or the rate of interest specified
herein on, any Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of

 

102

--------------------------------------------------------------------------------


 

“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or to reduce any fee payable hereunder;

 

(d)               change Section 2.09 or Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of each Lender;

 

(e)                change any provision of this Section or the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

 

(f)                 except as expressly permitted hereunder or under any other
Loan Document, release, or limit the liability of, any Loan Party without the
written Consent of each Lender;

 

(g)               release all or substantially all of the Collateral from the
Liens of the Security Documents without the written Consent of each Lender; or

 

(h)              except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) no amendment, waiver or
Consent shall, unless in writing and signed by the Collateral Agent in addition
to the Lenders required above, affect the rights or duties of the Collateral
Agent under this Agreement or any other Loan Document.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or Consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

(i)                  If any Lender does not Consent (a “Non-Consenting Lender”)
to a proposed amendment, waiver, consent or release with respect to any Loan
Document that requires the Consent of each Lender and that has been approved by
the Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 12.13 if the replacement of such Non-Consenting Lender,
together with all other such assignments required by the Borrower to be made
pursuant to this paragraph, would be sufficient to cause there to be enough
affirmative votes by Lenders for the proposed amendment, waiver, consent or
release to be effective.

 

103

--------------------------------------------------------------------------------


 

12.02                       Notices; Effectiveness; Electronic Communications.

 

(a)               Notices Generally.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, if to the Loan Parties, or any Credit
Party, to the address, telecopier number, electronic mail address or telephone
number specified for such Person below:

 

If to a Loan Party:

 

Walker & Dunlop
7501 Wisconsin Avenue — Suite 1200E
Bethesda, Maryland 20814
Attention: Deborah A. Wilson
Facsimile: (301) 500-1223

 

 

 

With a copy to :

 

Walker & Dunlop
7501 Wisconsin Avenue — Suite 1200E
Bethesda, Maryland 20814
Attention: Richard M. Lucas
Facsimile: (301) 500-1223

 

 

 

And a copy to:

 

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Attention: Michael J. Pedrick, Esquire
Facsimile: (215) 963-5001

 

 

 

If to an Agent:

 

Bank of America, N.A.
Mail Stop: MA1-225-02-04
225 Franklin Street, 2nd Floor
Boston, MA 02110
Attention: Mr. Jordan A. Casella
Facsimile: (617) 346-5025

 

 

 

with a copy to:

 

Riemer & Braunstein LLP
Three Center Plaza
Boston, MA 02108
Attention: Ronald N. Braunstein, Esquire
Facsimile: (617) 880-3456

 

104

--------------------------------------------------------------------------------


 

If to any Agency:

 

To the applicable Agency as provided in Sections 8.01, 8.02, and 8.03,
respectively, of the Guarantee and Collateral Agreement

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications.  Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                Change of Address, Etc.  Each of the Loan Parties and the
Agents may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the Agents.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

105

--------------------------------------------------------------------------------


 

(d)               Reliance by Agents and Lenders.  The Agents and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Agents, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. 
All telephonic notices to and other telephonic communications with the Agents
may be recorded by the Agents, and each of the parties hereto hereby consents to
such recording.

 

12.03                       No Waiver; Cumulative Remedies.  No failure by any
Credit Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default at the time.

 

12.04                       Expenses; Indemnity; Damage Waiver.

 

(a)               The Borrower shall pay all Credit Party Expenses.

 

(b)               The Loan Parties shall indemnify the Agents (and any sub-agent
thereof), each other Credit Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, settlement costs, and related expenses (including the fees, charges
and disbursements of any counsel (including the internal counsel and all
allocated costs with respect to same) for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of

 

106

--------------------------------------------------------------------------------


 

its Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to,
any Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee or (y) result from a claim brought by a Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

(c)                To the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, each Lender severally agrees to pay to the Agents (or
any such sub-agent), or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Agents (or any such sub-agent) in connection
with such capacity.

 

(d)               To the fullest extent permitted by applicable Law, the Loan
Parties shall not assert, and hereby waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

107

--------------------------------------------------------------------------------


 

(e)                All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)                 The agreements in this Section shall survive the resignation
of any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

12.05                       Payments Set Aside.  To the extent that any payment
by or on behalf of the Loan Parties is made to any Credit Party, or any Credit
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and under clause (b) of the preceding sentence shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

12.06                       Successors and Assigns.

 

(a)               Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 12.06(b), (ii) by way of
participation in accordance with the provisions of Section 12.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)               Assignments by Lenders.  Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement

 

108

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                    Minimum Amounts

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the portion of the principal outstanding balance of
the Loan of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(C)                               Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan;

 

(D)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition (i) the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) a Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and (ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

(E)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500, provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.

 

109

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.06(d).

 

(c)                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)               Participations.  Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Loan Parties, the Agents and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 12.07 as if such Participant was a Lender
hereunder.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

110

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.09 as
though it were a Lender.

 

(e)                Limitations upon Participant Rights.  A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                 Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)               Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

12.07                       Treatment of Certain Information; Confidentiality. 
Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or

 

111

--------------------------------------------------------------------------------


 

by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Loan Parties and
(1) which source, if prohibited from making such disclosure, is not actually
known by such Credit Party, acting reasonably, to be so prohibited and (2) it
would not be apparent to a reasonable person familiar with the Loan Party or
Subsidiary as a Lender that such Information is confidential.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential or it would be apparent to a reasonable person familiar
with the Loan Party or Subsidiary as a Lender that such information is
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

12.08                       Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, after obtaining the prior written consent of the Administrative Agent
or the Required Lenders, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

112

--------------------------------------------------------------------------------


 

12.09                       Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

12.10                       Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

12.11                       Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default at the
time of any Loan, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied. 
Further, the provisions of Sections 3.01, 3.04, 3.05, 12.04 and Article XI shall
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.  In connection with the termination
of this Agreement and the release and termination of the security interests in
the Collateral, the Agents may require such indemnities and collateral security
as they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Other Liabilities.

 

12.12                       Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the

 

113

--------------------------------------------------------------------------------


 

illegal, invalid or unenforceable provisions.  The invalidity of a provision in
a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

12.13                       Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)               the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.06(b);

 

(b)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)               such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

12.14                       Governing Law; Sealed Instrument; Jurisdiction; Etc.

 

(a)               GOVERNING LAW; SEALED INSTRUMENT.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, AND SHALL TAKE EFFECT AS A SEALED INSTRUMENT PURSUANT TO THE LAWS
OF SAID COMMONWEALTH.

 

(b)               SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE

 

114

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE COMMONWEALTH OF MASSACHUSETTS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH COMMONWEALTH OF MASSACHUSETTS (SUFFOLK COUNTY) COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)               SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES
THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT

 

115

--------------------------------------------------------------------------------


 

SOLELY IN A COURT OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY
OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN
ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.

 

12.15                       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

12.16                       No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan

 

116

--------------------------------------------------------------------------------


 

Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  Each of the Loan Parties hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against each of the Credit Parties with respect to any breach or alleged
breach of agency or fiduciary duty.

 

12.17                       USA PATRIOT Act Notice.  Each Lender that is subject
to the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

12.18                       Time of the Essence.  Time is of the essence of the
Loan Documents.

 

12.19                       Press Releases.  Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of Administrative Agent
or its Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to Administrative Agent and
without the prior written consent of Administrative Agent unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under
applicable Law and then, in any event, such Credit Party or Affiliate will
consult with Administrative Agent before issuing such press release or other
public disclosure.  Each Loan Party consents to the publication by
Administrative Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, product photographs, logo or trademark.  Administrative Agent or such
Lender shall provide a draft reasonably in advance of any advertising material
to the Borrower for review and comment prior to the publication thereof. 
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

12.20                       Additional Waivers.

 

(a)               The Obligations are the joint and several obligation of each
Loan Party. To the fullest extent permitted by applicable Law, the obligations
of each Loan Party shall not be affected by (i) the failure of any Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any other Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any

 

117

--------------------------------------------------------------------------------


 

other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.

 

(b)               The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)                To the fullest extent permitted by applicable Law, each Loan
Party waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other Loan
Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)               Upon payment by any Loan Party of any Obligations, all rights
of such Loan Party against any other Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of

 

118

--------------------------------------------------------------------------------


 

all the Obligations. In addition, any indebtedness of any Loan Party now or
hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness.  If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.  Subject to the foregoing, to the extent
that any Loan Party shall, under this Agreement as a joint and several obligor,
repay any of the Obligations incurred directly and primarily by any other Loan
Party (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties.  As of any date of determination, the “Allocable Amount” of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

12.21                       No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

12.22                       Attachments.  The exhibits, schedules and annexes
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein, except that in the event
of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions of this Agreement shall prevail.

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

“Borrower”

 

 

 

 

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

“Guarantors:

 

 

 

 

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC.

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

WALKER & DUNLOP, LLC

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

WALKER & DUNLOP CAPITAL, LLC

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent

 

 

 

 

 

By:

/s/ Margaret A. Mulcahy

 

Name:

Margaret A. Mulcahy

 

Title:

SVP

 

Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Margaret A. Mulcahy

 

Name:

Margaret A. Mulcahy

 

Title:

SVP

 

Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM LOAN NOTE

 

$83,000,000.00

 

September 4, 2012

 

FOR VALUE RECEIVED, the undersigned, Walker & Dunlop, Inc., a Maryland
corporation (the “Borrower”) promises to pay to Bank of America, N.A., a
national banking association (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of EIGHTY THREE
MILLION AND NO/100 DOLLARS ($83,000,000.00) or, if less, the principal amount of
the Term Loan made by the Lender pursuant to that certain Credit Agreement,
dated on or about the same date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, certain subsidiaries of the Borrower, as guarantors, the lenders who
are party thereto and the lenders who may become a party thereto pursuant to the
terms thereof (collectively with the lenders party thereto, the “Lenders”) and
Bank of America, N.A. (the “Administrative Agent”). Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 2.05 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the account designated in the Credit Agreement.

 

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, AND SHALL TAKE EFFECT AS A SEALED
INSTRUMENT PURSUANT TO THE LAWS OF THE COMMONWEALTH.

 

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.

 

 

WALKER & DUNLOP, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

Term Promissory Note

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

Reference is made to that certain Credit Agreement, dated as of September 4,
2012 (as modified, amended, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by and among, after giving effect to all
amendments thereto, WALKER & DUNLOP, INC.(“Borrower”), and each of WALKER &
DUNLOP MULTIFAMILY, INC., WALKER & DUNLOP, LLC, and WALKER & DUNLOP CAPITAL,
LLC, f/k/a CWCAPITAL LLC, each lender from time to time party thereto
(collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent and Collateral Agent (collectively, the
“Agents”).  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned, in the representative capacity set forth below and not
individually, hereby certifies to the Agents and Lenders that, as of the close
of business on                            (“Statement Date”):

 

1.                                      I am the Responsible Officer, having the
title below, of the entity for which I have signed this Certificate.

 

2.                                      As demonstrated by the attached
calculations supporting this Compliance Certificate, no Event of Default exists
under Section 7.14 of the Credit Agreement, or, if any such Event of Default
exists, a detailed explanation is attached setting forth the nature and the
period of existence of any such Event of Default.

 

3.                                      I have reviewed the terms of the Credit
Agreement, and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of the Loan Parties and
each Subsidiary thereof.  That review has not disclosed, and I have no other
knowledge of the existence of, any Default or Event of Default, or if any such
Default or Event of Default existed or exists, a detailed explanation is
attached setting forth the nature and the period of existence of such Default or
Event of Default and the action the applicable Loan Party and/or Subsidiary
thereof has taken, is taking or proposes to take with respect that Default or
Event of Default.

 

4.                                      In accordance with Section 6.01(b) of
the Credit Agreement, attached are the consolidated, and consolidating with
respect to the other Loan Parties, financial statements and related materials of
Borrower as of the Statement Date.  The financial statements for the period
ending on the Statement Date fairly present in all material respects the
consolidated and consolidating financial condition and results of operations of
Borrower as of the Statement Date.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Submitted under the pains and penalties of perjury this        day of
          , 201      .

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Compliance Certificate — Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated: as of             , 2012

 

Reference is made to that certain Credit Agreement dated as of September 4,
2012, by and among WALKER & DUNLOP, INC. (the “Borrower”), WALKER & DUNLOP
MULTIFAMILY, INC., WALKER & DUNLOP, LLC and WALKER & DUNLOP CAPITAL, LLC, f/k/a
CWCAPITAL LLC, as Guarantors, BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent and Collateral Agent and the Lenders party
thereto (as amended, modified, restated and/or supplemented and in effect, the
“Credit Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.

 

                                     (the “Assignor”) and
                                   (the “Assignee”) agree as follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
$                         of the unpaid principal balance outstanding under the
Assignor’s Note, representing an Applicable Percentage of (    %) as of the
Effective Date (as hereinafter defined).

 

2.                                      The Assignor:

 

(a)                                 represents that as of the date hereof, its
Applicable Percentage of the outstanding principal amount of the Term Loan
(without giving effect to assignments thereof which have not yet become
effective) is       %, and the unpaid principal balance of the Term Loan
outstanding under the Note held by the Assignor (unreduced by any assignments
thereof which have not yet become effective) is $                              ;

 

(b)                                 makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Term Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, other than that the Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder, that such interest is free and clear of
any adverse claim, and that it is legally authorized to enter into this
Assignment and Acceptance;

 

(c)                                  makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any other Loan Party or any other Person which may be primarily or
secondarily liable in respect of any of the Obligations or any of their
obligations, or the performance or observance by the Borrower, any other Loan
Party, or any other Person primarily or secondarily liable in respect of any of
the Obligations under any of the Loan Documents or obligations under any other
instrument or document delivered or executed pursuant thereto; and

 

Exhibit C-1

--------------------------------------------------------------------------------


 

(d)                                 attaches the Note delivered to it under the
Credit Agreement and requests that the Borrower exchange such Note for a new
Note payable to each of the Assignor and the Assignee as follows:

 

 

 

Note Payable to the Order of:

 

Amount of Note

 

 

 

 

 

 

 

Assignor

 

 

 

$

 

 

 

 

 

 

 

 

Assignee

 

 

 

$

 

 

 

3.                                      The Assignee

 

(a)                                 represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance;

 

(b)                                 confirms that it has received a copy of the
Loan Documents, together with copies of the most recent financial statements of
the Loan Parties delivered pursuant to the Credit Agreement and such other
documents and information as the Assignee has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;

 

(c)                                  confirms and represents that, independently
and without reliance upon the Assignor, the Administrative Agent, or any other
Lender and based on such documents and information as the Assignee deems
appropriate, made such Person’s own credit decision to join in the credit
facility contemplated by the Loan Documents and to become a “Lender”;

 

(d)                                 agrees that it will, independently and
without reliance upon the Assignor, any other Lender or the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents;

 

(e)                                  confirms that it is an Eligible Assignee;

 

(f)                                   appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers as
are expressly delegated to or conferred upon the Administrative Agent by the
terms of the Loan Documents together with such other powers as are reasonably
incidental thereto;

 

(g)                                 agrees that it will perform all the
obligations which by the terms of the Loan Documents are required to be
performed by the Assignee as a Lender in accordance with the terms of the Loan
Documents; and

 

(h)                                 specifies as its address for notices the
office set forth beneath its name on the signature page hereof.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

4.                                      The effective date for this Assignment
and Acceptance shall be                ,                    (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording in the
Register by the Administrative Agent.  Upon such acceptance and recording, from
and after the Effective Date:

 

(a)                                 the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder; and

 

(b)                                 the Assignor shall, with respect to that
portion of its interest under the Loan Documents assigned hereunder relinquish
its future rights and be released from its future obligations under the Loan
Documents but shall remain liable for all obligations which arose prior to such
assignment.

 

5.                                      Upon acceptance and recording hereof,
from and after the Effective Date, the Administrative Agent shall make all
payments in respect of the rights and obligations assigned hereby (including
payments of principal, interest, fees and other amounts) to the Assignee.  The
Assignor and the Assignee shall make all appropriate adjustments in payments for
periods prior to the Effective Date by the Administrative Agent or with respect
to the making of this assignment directly between themselves.

 

THIS ASSIGNMENT AND ACCEPTANCE IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

[Remainder of page intentionally left blank]

 

Exhibit C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

 

“ASSIGNOR”

 

 

 

                                                                    ,

 

a

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

“ASSIGNEE”

 

 

 

                                                                    ,

 

a

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Notice Address of Assignee:

 

 

 

 

 

 

 

 

Attn:

 

 

Telephone No.:

 

 

Telecopier No.:

 

 

 

Wiring Instructions of Assignee:

 

 

 

 

 

 

 

 

The Administrative Agent hereby approves the foregoing assignment.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit C-4

--------------------------------------------------------------------------------


 

If required under the Credit Agreement, the Borrower hereby approves the
foregoing assignment.

 

 

WALKER & DUNLOP, INC.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit C-5

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Fannie Mae Agreements

 

CWCapital Agreements

 

1.                          DUS Mortgage Selling and Servicing Contract executed
by CWCapital LLC on June 12, 1991 and by Fannie Mae on August 30, 1991.

 

2.                          DUS Addendum to Contract executed by CWCapital LLC
on April 12, 1996 and by Fannie Mae on April 29, 1996.

 

3.                          Continuation of Unconditional Continuing Guaranty
for CWCapital LLC signed by Guarantor and notarized on January 3, 1997.

 

4.                          Second Addendum to Mortgage Selling and Servicing
Contract with CWCapital LLC effective as of December 16, 1998.

 

5.                          Pre-Commitment Review Aggregation Agreement dated
March 26, 1999 under name of Continental Wingate.

 

6.                          Post-Commitment Aggregation Agreement dated
March 26, 1999 under name of Continental Wingate.

 

7.                          First Amendment to Mortgage Servicing and Related
Assets Purchase and Sale Agreement between Citibank and CWCapital LLC.

 

8.                          50-50 Streamlined Mortgage Loan Addendum to Mortgage
Selling and Servicing Contract with CWCapital LLC dated July 26, 2000.

 

9.                          ASAP Sale:  ASAP Sale Agreement with CWCapital LLC
dated May 1, 2008.

 

10.                   ASAP Plus:  ASAP Plus Agreement with CWCapital LLC dated
May 16, 2008.

 

11.                   Second Amended and Restated DUS Master Reserve with
CWCapital LLC dated August 1, 2008.

 

12.                   Third DUS Addendum to Mortgage Selling and Servicing
Contract effective as of November 1, 2010 between Fannie Mae and CWCapital LLC.

 

13.                   ASAP Plus:  Amendment to ASAP Plus Agreement with
CWCapital LLC dated June 29, 2011.

 

14.                   Limited Power of Attorney signed by CWCapital LLC dated
October 11, 2011 through October 11, 2013.

 

S-1

--------------------------------------------------------------------------------


 

15.                   Transfer Agreement dated as of October 31, 2011 among
Citibank, CWCapital LLC and Fannie Mae.

 

16.                   Mortgage Loan Servicing Agreement dated as of October 31,
2011 between Fannie Mae and CWCapital LLC.

 

17.                   Credit Support and Collateral Pledge Agreement (100%
Recourse Pool) dated as of October 31, 2011 among Fannie Mae, CWCapital LLC,
Citibank, and US Bank.

 

18.                   Amended and Restated Credit Support and Collateral Pledge
Agreement (1% Top Loss Pool) dated as of October 31, 2011 among Fannie Mae,
CWCapital LLC, Citibank, N.A. and U.S. Bank, National Association.

 

19.                   Interim Servicing Agreement dated as of October 31, 2011
between Citibank and CWCapital LLC.

 

20.                   Assignment and Assumption Agreement dated as of
October 31, 2011 between Citibank and CWCapital LLC.

 

21.                   Bill of Sale dated as of October 31, 2011 between Citibank
and CWCapital LLC.

 

22.                   Mortgage Servicing and Related Assets Purchase and Sale
Agreement dated as of October 31, 2011 between CWCapital LLC and Citibank, N.A.

 

23.                   First Amendment to Transfer Agreement dated as of
November 18, 2011 among Citibank, N.A., CWCapital LLC and Fannie Mae.

 

24.                   ASAP Plus:  Second Amendment to ASAP Plus Agreement with
CWCapital LLC dated December 15, 2011.

 

25.                   Mortgage Loan Sub-Servicing Agreement between CWCapital
LLC and CWCapital LLCapital Asset Management LLC dated December 19, 2011.

 

26.                   2012 Seniors Recertification of CWCapital LLC dated
December 30, 2011.

 

27.                   MAH Renewal Cert with CWCapital LLC March 31, 2012 through
December 31, 2012.

 

28.                   Amended and Restated Master Loss Sharing Agreement with
CWCapital LLC, effective June 1, 2012, as amended pursuant to that certain
letter agreement dated August 30, 2012 and acknowledged by Fannie Mae on
August 30, 2012.

 

29.                   Termination Letter of selling rights only, indicating
outstanding aggregation loans were still being serviced, dated June 20, 2011
from Fannie Mae to CWCapital LLC.

 

30.                   Consent to Subservicing dated May 25, 2012.

 

S-2

--------------------------------------------------------------------------------


 

Walker & Dunlop Agreements

 

1.                          Pre-Commitment Review Aggregation Agreement, dated
as of January 23, 1997, between Fannie Mae and Green Park Financial Limited
Partnership, as to servicing only.

 

2.                          Pre-Commitment Review Aggregation Agreement,
February 23, 1997, between Fannie Mae and Investment Property Mortgage, L.L.C. ,
as to servicing only.

 

3.                          Post-Commitment Aggregation Agreement, dated as of
November 12, 1997, between Fannie Mae and Green Park Financial Limited
Partnership, as to servicing only.

 

4.                          Subservicing Agreement, dated as of November 14,
1997, between Fannie Mae and Investment Property Mortgage, L.L.C.

 

5.                          Sub-Servicing Agreement, dated as of November 19,
1997, between Fannie Mae and Green Park Financial Limited Partnership.

 

6.                          Consent to Transfer of Servicing, dated as of
November 18, 1998, by Fannie Mae, and Investment Property Mortgage, L.L.C.

 

7.                          Transfer Agreement, dated as of January 30, 2009, by
Fannie Mae, Green Park Financial Limited Partnership, Walker & Dunlop, Inc.,
Column Guaranteed LLC, and Walker & Dunlop, LLC.

 

8.                          Mortgage Selling and Servicing Contract, dated
January 30, 2009.

 

9.                          Delegated Underwriting and Servicing Reserve
Agreement dated January 30, 2009.

 

10.                   Addendum to Mortgage Selling and Servicing Contract dated
January 30, 2009.

 

11.                   Firewall Agreement with WD dated January 30, 2009.

 

12.                   ASAP Plus with WD dated February 3, 2009.

 

13.                   ASAP Sale with WD dated February 3, 2009.

 

14.                   Consent to Outsourcing dated November 23, 2009, among WD,
Midland Loan Services, Inc., and Fannie Mae.

 

15.                   Termination Letter dated June 20, 2011, from Fannie Mae to
Green Park Financial Limited Partnership and Investment Property Mortgage,
L.L.C. terminating selling rights of items 1-3 above.

 

16.                   ASAP Plus Amendment with WD dated June 29, 2011.

 

17.                   Limited Power of Attorney dated November 11, 2011 through
November 11, 2013.

 

18.                   Second Amendment to ASAP Plus Agreement with WD dated
December 27, 2011.

 

S-3

--------------------------------------------------------------------------------


 

19.                   2012 Seniors Recertification with WD dated December 30,
2011.

 

20.                   MAH Renewal Cert with WD March 31, 2012 through
December 31, 2012.

 

21.                   Amended and Restated Fannie Mae Delegated Underwriting and
Servicing Master Loss Sharing Agreement dated June 1, 2012.

 

22.                   First Amendment to Amended and Restated Master Loss
Sharing Agreement, dated as of September 4, 2012, between Fannie Mae and
Walker & Dunlop, LLC.

 

23.                   Fannie Mae Transfer Agreement, dated as of September 4,
2012, by Fannie Mae, CWCapital LLC and Walker & Dunlop, LLC.

 

24.                   Consent Agreement (DUS), dated as of September 4, 2012, by
Fannie Mae, CWCapital LLC and Walker & Dunlop, LLC.

 

25.                   Consent letter agreement, dated as of September 4, 2012,
by Fannie Mae to Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop
Multifamily, Inc., Walker & Dunlop Capital, LLC and Bank of America, National
Association.

 

26.                   Consent to Assignment, dated as of September, 2012, by
Fannie Mae, CWCapital LLC, Walker & Dunlop, LLC, and Citibank, N.A.

 

27.                   Second DUS Addendum to Mortgage Selling and Servicing
Contract effective as of September 4, 2012, by and between Fannie Mae and
Walker & Dunlop, LLC.

 

Freddie Mac Agreements

 

CWCapital Agreements

 

1.                          Freddie Mac Program Plus and Seniors Housing
Multifamily Selling and Servicing Agreement executed by CWCapital LLC as of
September 9, 2011.

 

2.                          Approval Letter (re: Master Agreement, dated
March 30, 2007, for Targeted Affordable Housing Loans), dated April 12, 2007, by
Freddie Mac to CWCapital LLC.

 

3.                          Approval Letter (re: Targeted Affordable Housing
Loans), dated April 12, 2007, by Freddie Mac to CWCapital LLC.

 

4.                          Approval Letter (re: Freddie Mac Program Plus
Approval), dated October 10, 2007, by Freddie Mac to CWCapital LLC.

 

5.                          Approval Letter (for Atlanta, GA branch of CWCapital
LLC), dated October 12, 2007, by Freddie Mac to CWCapital LLC.

 

S-4

--------------------------------------------------------------------------------


 

6.                          Expedited Funding Agreement dated as of November 7,
2008 between Freddie Mac and CWCapital LLC.

 

7.                          Targeted Affordable Housing Selling and Servicing
Agreement executed by CWCapital LLC as of July 8, 2010.

 

8.                          Cash Collateral Pledge, Security and Custody
Agreement, dated as of January 2011 by Freddie Mac, CWCapital LLC, and U.S. Bank
N.A.

 

9.                          Approval Letter (re: Freddie Mac National Seniors
Housing Designation Approval), dated September 7, 2011, by Freddie Mac to
CWCapital LLC.

 

10.                   Freddie Mac Program Plus and Seniors Housing Multifamily
Selling and Servicing Agreement executed by CWCapital LLC as of September 9,
2011.

 

11.                   Approval Letter (re: Princeton, New Jersey branch), dated
January 11, 2012, by Freddie Mac to CWCapital LLC.

 

12.                   First Amendment to Custodial Agreement dated September 4,
2012 by and between CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

13.                   Assignment and Assumption Agreement, dated September 4,
2012, by and between CW Capital LLC and Walker & Dunlop, LLC.

 

Walker & Dunlop Agreements

 

1.                          Approval Letter (re: Approval of Walker &
Dunlop, Inc. and Green Park Financial’s acquisition/merger of Column Guaranteed
LLC), dated as of December 23, 2008, by Freddie Mac to Walker & Dunlop, Inc.

 

2.                          Approval Letter (re: Atlanta, GA, New Orleans, LA
and Walnut Creek, CA branch office), dated February 4, 2009 by Freddie Mac to
Walker & Dunlop, Inc.

 

3.                          Approval Letter (re: Walker & Dunlop, LLC Servicing
Evaluation), dated June 5, 2009, by Fannie Mae to Walker & Dunlop, LLC.

 

4.                          Approval Letter (for Bethesda, Maryland, branch
office of Walker & Dunlop, LLC), dated September 22, 2009, by Freddie Mac to
Walker & Dunlop, LLC.

 

5.                          Approval Letter (for New York, NY branch office of
Walker & Dunlop, LLC), dated February 18, 2010, by Freddie Mac to Walker &
Dunlop, LLC.

 

6.                          Approval Letter (re: Freddie Mac National Seniors
Housing Designation Approval), dated September 7, 2011, by Freddie Mac to
Walker & Dunlop, LLC

 

7.                          Freddie Mac Program Plus and Seniors Housing
Multifamily Selling and Servicing Agreement, executed by Walker & Dunlop, LLC as
of September 9, 2011.

 

S-5

--------------------------------------------------------------------------------


 

8.                          Consent letter, dated as of August 31, 2012, by
Freddie Mac to Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop
Multifamily, Inc., Walker & Dunlop Capital, LLC and Bank of America, National
Association.

 

9.                          First Amendment to Custodial Agreement dated
September 4, 2012 by and between CWCapital LLC, Walker & Dunlop, LLC, and
Freddie Mac.

 

10.                   Assignment and Assumption Agreement, dated September 4,
2012, by and between CW Capital LLC and Walker & Dunlop, LLC.

 

Ginnie Mae

 

CWCapital Agreements

 

1.                          Multifamily Master Subservice Agreement, dated
December 16, 2011, between Ginnie Mae and CWCapital LLC.

 

Walker &Dunlop Agreements

 

1.                          Lender Approval Letter, dated October 27, 2009, to
Walker & Dunlop, LLC by Office of Multifamily Development, as FHA approved
Multifamily Lenders and Ginnie Mae issuers.

 

2.                          Conditional Approval Letter, dated October 29, 2009,
by Ginnie Mae I Multifamily to Walker & Dunlop, LLC.

 

3.                          Ginnie Mae Letter from Philip H. Buckley, Director,
Multifamily Division of Ginnie Mae, to Deborah Wilson of Walker & Dunlop LLC re:
Notice of Proposed Acquisition of CW Capital LLC (#2823).

 

FHA Agreements

 

CWCapital Agreements

 

1.                          Approval Letter (Original Approval Agreement), dated
August 9, 2002, by HUD/FHA to CWCapital LLC.

 

2.                          Approval Letter (consent to board change and Galaxy
Acquisition LLC), dated September 8, 2010, by HUD/FHA to CWCapital LLC.

 

S-6

--------------------------------------------------------------------------------


 

Walker & Dunlop Agreements

 

1.                          Lender Approval Letter, dated October 5, 2009, to
Walker & Dunlop, LLC by FHA.

 

2.                          Letter Approval (re: Walker & Dunlop, LLC
acquisition of CWCapital, LLC), dated August 21, 2012, by HUD to Walker &
Dunlop, LLC.

 

Investor Agreements

 

CWCapital Agreements

 

1.                          Various selling agreements, origination and sale of
mortgage loans prior to 2008.

 

2.                          Participation and Servicing Agreement 6024, dated as
of February 1, 1993, between Hare & Co. and CWCapital LLC. (FHA)

 

3.                          Participation and Servicing Agreement 6027, dated as
of August 1, 1993, between Storms & Company and CWCapital LLC. (FHA)

 

4.                          Participation and Servicing Agreement 6081, dated as
of December 17, 1993, between Dillon Read U.S. Finance L.P. and CWCapital LLC.
(FHA)

 

5.                          Participation and Servicing Agreement 6082, dated as
of October 21, 1994, between among others, Cudd & Co. and CWCapital LLC. (FHA)

 

6.                          Servicing Agreement 6095, dated as of December 27,
1996, between USGI, Inc. and CWCapital LLC. (FHA)

 

7.                          Servicing Agreement 6096, dated December 27, 1996,
between USGI, Inc. and CWCapital LLC. (FHA)

 

8.                          Participation and Servicing Agreement 6101, dated as
of June 24, 1997, between Prudential Huntoon Paige and CWCapital LLC. (FHA)

 

9.                          Participation and Servicing Agreement 6109, dated as
of October 7, 1997, between among others, Bost & Co. and CWCapital LLC. (FHA)

 

10.                   DAI 1998-C2 ML (SSA), dated as of March 1, 1998, between
First Union National Bank (Wachovia Bank) and CWCapital LLC. (CMBS)

 

11.                   Sub-Servicing Agreement (Merrill Lynch Mortgage
Investors, Inc. Mortgage Pass-Through Certificates Series 1998-C2), dated as of
March 1, 1998, between First Union National Bank and Continental Wingate
Associates, Inc.

 

12.                   DMARC 1998-C1 (SSA), dated as of March 30, 1998, between
ORIX Real Estate Capital (Banc One Mortgage Capital Markets LLC) and CWCapital
LLC. (CMBS)

 

13.                   Participation and Servicing Agreement 6116, dated as of
June 31, 1998, between Prudential Huntoon Paige and CWCapital LLC. (FHA)

 

S-7

--------------------------------------------------------------------------------


 

14.                   Participation and Servicing Agreement 6120, dated as of
December 23, 1998, between Prudential Huntoon Paige and CWCapital LLC. (FHA)

 

15.                   Participation and Servicing Agreement 6129, dated as of
January 1, 2002, between Gerald Schuster and CWCapital LLC. (FHA)

 

16.                   FB 1998-C1(SSA), dated as of June 11, 1998, between ORIX
Real Estate Capital (Banc One Mortgage Capital Markets LLC) and CWCapital LLC.
(CMBS)

 

17.                   FB 1998-C2 (SSA), dated as of November 11, 1998, between
First Union National Bank (Wachovia Bank) and CWCapital LLC. (CMBS)

 

18.                   PSSFC 1999-C2 (SSA), dated as of July 1, 1999, between Key
Commercial Mortgage (National Realty Funding LC) and CWCapital LLC. (CMBS)

 

19.                   SBMS 2000-C1 (SSA), dated as of June 1, 2000, between GMAC
Commercial Mortgage Corporation and CWCapital LLC. (CMBS)

 

20.                   CSFB 2000-C1 (SSA)         , dated as of July 11, 2000,
between GMAC Commercial Mtg. Group (CapMark Services, L.P.) and CWCapital LLC.
(CMBS)

 

21.                   SBMS 2000-C3 (SSA), dated as of December 19, 2000, between
Midland Loan Services, Inc. and CWCapital LLC. (CMBS)

 

22.                   CSFB 2001-CF2 (SSA), dated as of April 1, 2001, between
GMAC Commercial Mtg. Group and CWCapital LLC. (CMBS)

 

23.                   CSFB 2001-CK3 (SSA), dated as of June 1, 2001, between Key
Corp Real Estate Capital Markets, Inc. and CWCapital LLC.

 

24.                   SBMS 2001-C1 (SSA), dated as of July 1, 2001, between
Midland Loan Services, Inc. and CWCapital LLC. (CMBS)

 

25.                   SBMS 2001-C2 (SSA), dated as of December 1, 2001, between
Midland Loan Services, Inc. and CWCapital LLC. (CMBS)

 

26.                   WB 2002-C1 (SSA), dated as of May 11, 2002, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

27.                   LLFC Enhanced (Fund), dated as of July 1, 2002, between
LLFC Enhanced Yield Debt Manager, LLC (Manager) and CWCapital LLC. (Private)

 

28.                   WB 2002-C2 (SSA), dated as of November 11, 2002, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

29.                   GCCFC 2002-C1 (SSA), dated as of December 30, 2002,
between Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

S-8

--------------------------------------------------------------------------------


 

30.                   WB 2003-C3 (SSA), dated as of February 11, 2003, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

31.                   WB 2003-C4 (SSA), dated as of April 1, 2003, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

32.                   GRN 2003-C1 (SSA), dated as of June 30, 2003, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

33.                   WB 2003-C5 (SSA), dated as of July 1, 2003, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

34.                   JPMCC 2003LN1 (SSA), dated as of September 30, 2003,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CMBS)

 

35.                   JPMCC 2004-C1 (SSA), dated as of February 1, 2004, between
GMAC Commercial Mortgage Corp. and CWCapital LLC. (CMBS)

 

36.                   WB2004-C11 (SSA), dated as of April 1, 2004, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

37.                   JPMCC 2004-C2 (SSA), dated as of May 1, 2004, between GMAC
Commercial Mortgage Corp. and CWCapital LLC. (CMBS)

 

38.                   WB2004-C14 (SSA), dated as of August 1, 2004, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

39.                   MSCII2004-HQ4 (SSA), dated as of October 1, 2004, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CMBS)

 

40.                   ACGS 2004, LLC (Sale & Servicing Agreement), dated as of
November 15, 2004, between Lasalle Bank National Association and CWCapital LLC.
(CMBS)

 

41.                   WB2005-C16 (SSA), dated as of January 1, 2005, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

42.                   MSCII2005-HQ5 (SSA), dated as of March 1, 2005, between
Midland Loan Services, Inc. and CWCapital LLC. (CMBS)

 

43.                   Cobalt I Trust (SA), dated as of May 11, 2005, between
CWCapital COBALT I Trust Grantor Trust Pass-Through Certificates and CWCapital
LLC. (CDO)

 

44.                   WBCMT2005-C20 (SSA), dated as of August 1, 2005, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

45.                   WCMSI2005-C22 (SSA), dated as of December 1, 2005, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

S-9

--------------------------------------------------------------------------------


 

46.                   GMAC 2006-C1 (SSA), dated as of January 1, 2006, between
GMAC Commercial Mortgage Corp. and CWCapital LLC. (CMBS)

 

47.                   WBCMT2006-C25 (SSA), dated as of May 1, 2006, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

48.                   Cobalt II Trust (SA), dated as of May 10, 2006, between
CWCapital COBALT II Trust Grantor Trust Pass-Through Certificates and CWCapital
LLC. (CDO)

 

49.                   COMM2006-C7 (SSA), dated as of June 1, 2006, between
Midland Loan Services, Inc. and CWCapital LLC. (CMBS)

 

50.                   COBALT 2006-C1, dated as of December 1, 2006, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

51.                   COBALT 2007-C2, dated as of April 1, 2007, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

52.                   COBALT 2007-C3, dated as of August 1, 2007, between
Wachovia Bank, N.A. and CWCapital LLC. (CMBS)

 

53.                   CD 2007-CD5, dated as of November 1, 2007, between Capmark
and CWCapital LLC. (CMBS)

 

54.                   Senior Co-Lender and Servicing Agreement, dated as of
July 2, 2008, among San Diego National Bank, GM Lender LLC and CWCapital LLC.
(Private / Aggregation Facility)

 

55.                   DMARC 2009-K4 (SSA), dated as of October 1, 2009, between
Midland Loan Servicers, Inc. and CWCapital LLC. (CME)

 

56.                   GSMSC 2010-K5 (SSA), dated as of February 1, 2010, between
Midland Loan Services, Inc. and CWCapital LLC. (CME)

 

57.                   FREMF 2010-K6 (SSA), dated as of April 1, 2010, between
Keycorp Real Estate Capital Markets, Inc. and CWCapital LLC. (CME)

 

58.                   Third Amended and Restated Master Servicing Agreement,
dated as of August 30, 2010, between CDP Capital-Financing, Inc. and CWCapital
LLC, as amended by that First Amendment to Third Amended and Restated Master
Servicing Agreement, dated September 2010 and that Second Amendment to Third
Amended and Restated Master Servicing Agreement, dated May 2, 2011.

 

59.                   FREMF 2010-K8 (SSA), dated as of September 1, 2010,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

60.                   FREMF 2010-K9 (SSA), dated as of November 1, 2010, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

S-10

--------------------------------------------------------------------------------


 

61.                   Letter Agreement (re: Morgan Stanley Capital I Inc.,
Multifamily Mortgage Pass-Through Certificates, Series 2011-K701), dated
March 1, 2011, between Wells Fargo Bank, National Association and CWCapital LLC.

 

62.                   Servicing Agreement, dated as of March 10, 2011, between
Maunion Realty Corp. and CWCapital LLC. (Private)

 

63.                   FREMF 2010-K7 (SSA), dated as of June 1, 2010, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

64.                   FREMF 2011-K10 (SSA), dated as of February 1, 2011,
between Midland Loan Services, Inc. and CWCapital LLC. (CME)

 

65.                   FREMF 2011-K701 (SSA), dated as of March 1, 2011, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

66.                   FREMF 2011-K11 (SSA), dated as of March 1, 2011, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

67.                   Partial Assignment and Severance Agreement, dated as of
March 1, 2011, by CDP Capital-Financing Inc., DBD OTLP LLC, and CWCapital LLC.

 

68.                   FREMF 2011-K12 (SSA), dated as of April 1, 2011, between
Midland Loan Services, Inc. and CWCapital LLC. (CME)

 

69.                   FREMF 2011-K13 (SSA), dated as of May 1, 2011, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

70.                   Partial Assignment and Severance Agreement, dated as of
May 26, 2011, by CDP Capital-Financing Inc., Fortress Credit Opportunities I LP,
and CWCapital LLC.

 

71.                   FREMF 2011-K702 (SSA), dated as of June 1, 2011, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

72.                   FREMF 2011-K703 (SSA), dated as of September 1, 2011,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

73.                   FREMF 2011-K704 (SSA), dated as of November 1, 2011,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

74.                   FREMF 2011-K15 (SSA), dated as of November 1, 2011,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

75.                   Amended and Restated Placement Fee Agreement, dated
November 14, 2011, between Capital One, National Association and CWCapital LLC.

 

76.                   FREMF 2011-K16 (SSA), dated as of December 1, 2011,
between Keycorp Real Estate Capital Markets, Inc. and CWCapital LLC. (CME)

 

S-11

--------------------------------------------------------------------------------


 

77.                   Sub-Special Servicing Agreement, dated as of December 19,
2011, between CWCapital Asset Management and CWCapital LLC. (Private)

 

78.                   FREMF 2012-K705 (SSA), dated February 1, 2012, between
Bank of America and CWCapital LLC. (CME)

 

79.                   FREMF 2012-K706 (SSA), dated as of February 1, 2012,
between Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

80.                   JPM/Wamu portfolio, dated as of February 15, 2012, between
CF SBC 1 UST LLC and CWCapital LLC. (Private)

 

81.                   JPM/Wamu portfolio, dated February 15, 2012, between CF
SBC 1 2011-1 Trust and CWCapital LLC. (Private)

 

82.                   FREMF 2012-K17 (SSA), dated as of March 1, 2012, between
Keycorp Real Estate Capital Markets, Inc. and CWCapital LLC. (CME)

 

83.                   Servicing Agreement, dated as of March 22, 2012, between
SPCP Group V, LLC and CWCapital LLC.

 

84.                   Silverpoint Capital, dated as of March 22, 2012, between
SPCP Group V, LLC and CWCapital LLC. (Private)

 

85.                   FREMF 2012-K501 (SSA), dated as of April 1, 2012, between
Bank of America and CWCapital LLC. (CME)

 

86.                   FREMF 2012-K707 (SSA), dated as of April 1, 2012, between
Wells Fargo Bank, N.A. and CWCapital LLC. (CME)

 

87.                   FREMF 2012-K18 (SSA), dated as of May 1, 2012, between
Keycorp Real Estate Capital Markets, Inc. and CWCapital LLC. (CME)

 

88.                   Letter Agreement (re: Barclays Commercial Mortgage
Securities LLC, Multifamily Mortgage Pass-Through Certificates,
Series 2012-K708), dated as of June 1, 2012, between Wells Fargo Bank, National
Association and CWCapital LLC.

 

89.                   Limited Subservicing Agreement (Wells Fargo Commercial
Mortgage Securities, Inc. Multifamily Mortgage Pass-Through Certificates,
Series 2012-K709), dated as of June 1, 2012, between Midland Loan Services, a
division of PNC Bank, National Association and CWCapital LLC.

 

90.                   Servicing Agreement, dated as of June 21, 2012, between
SPCP Group V, LLC and CWCapital LLC.

 

91.                   Subservicing Agreement (Non-Cashiering) (J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through
Certificates, Series 2012-K710),

 

S-12

--------------------------------------------------------------------------------


 

dated as of July 1, 2012, between Keycorp Real Estate Capital Markets, Inc. and
CWCapital LLC.

 

92.                   Sub-Servicing Agreement (Barclays Commercial Mortgage
Securities LLC Multifamily Mortgage Pass-Through Certificates Series 2012-K19),
dated as of August 1, 2012, between Bank of America, National Association and
CWCapital LLC.

 

Walker & Dunlop

 

1.                          Mortgage Loan Servicing Agreement, dated April 30,
1998, by Walker & Dunlop, Inc. and ING Investment Management, Inc.

 

2.                          Correspondent Agreement, dated January 2, 2001, by
Walker & Dunlop, Inc. and Aegon USA Realty Advisors, Inc.

 

3.                          Contract and Servicing Agreement, dated December 7,
2001, by Walker & Dunlop, Inc. and Acacia Life Insurance Company.

 

4.                          Servicing Manual, dated June 20, 2002, by Walker &
Dunlop, Inc. and American Equity Investment Life Insurance Company.

 

5.                          Correspondent and Servicing Agreement, dated
June 11, 2003, by Walker & Dunlop, Inc. and AIG Global Investment Corp.

 

6.                          Limited Duties Interim Sub-Servicing Agreement, by
June 2, 2004, by Walker & Dunlop, Inc. and LaSalle bank National Association.

 

7.                          Correspondent Subservicing Agreement, dated June 30,
2004, by Walker & Dunlop, Inc. and Capmark Services, Inc.

 

8.                          Sub-Servicing Agreement (“Berkadia COMM 2004-LNB4”),
dated November 9, 2004, by Green Park Financial Limited Partnership and GMAC
Commercial Mortgage Corporation.

 

9.                          Sale and Servicing Agreement, dated as of
November 15, 2004, among ACGS 2004, LLC (Issuer), Allied Capital Corporation
(Seller, Master Servicer and Special Servicer) and LaSalle Bank National
Association (Trustee and Back-up Servicer).

 

10.                   Correspondent Agreement, dated December 6, 2004, by
Walker & Dunlop (sic) and PNC Bank, National Association.

 

11.                   Interim Servicing Agreement, dated September 19, 2005, by
Walker & Dunlop, Inc. and IXIS Real Estate Capital Inc.

 

12.                   Commercial Mortgage Pass-Through Certificates
Series 2005-GG5, dated November 3, 2005, by Walker & Dunlop, Inc. and Wachovia
Bank, National Association.

 

S-13

--------------------------------------------------------------------------------


 

13.                   Non-Cashiering Sub-Servicing of Mortgage Loans Closed by
Bear Stearns Commercial Mortgage, Inc., dated November 10, 2005, by Walker &
Dunlop, Inc. and Bear Stearns Commercial Mortgage, Inc.

 

14.                   Subservicing Agreement, dated January 1, 2006, by Walker &
Dunlop, Inc. and Wells Fargo Bank, National Association.

 

15.                   Sub-Servicing Agreement, dated March 16, 2006, by Walker &
Dunlop, Inc. and GMAC Commercial Mortgage Corporation.

 

16.                   Sub-Servicing Agreement, dated March 1, 2007, by Green
Park Financial Limited Partnership and Wachovia Bank, National Association.

 

17.                   Letter Agreement, dated March 1, 2007, by Walker &
Dunlop, Inc. and Midland Loan Services, Inc.

 

18.                   Sub-Servicing Agreement, dated July 1, 2007, by Green Park
Financial, Inc. and Wachovia Bank, National Association.

 

19.                   Commercial Mortgage Pass-Through Certificates Series,
dated July 1, 2007, by Walker & Dunlop, Inc. and J.P. Morgan Chase Commercial
Mortgage Securities Trust.

 

20.                   Commercial Mortgage Pass-Through Series 2007-C4, dated
July 11, 2007, by Walker & Dunlop (sic) and Wachovia Bank, National Association.

 

21.                   Sub-Servicing Agreement, dated December 20, 2007, by
Walker & Dunlop, Inc. and Capmark Finance Inc.

 

22.                   Capmark Investor 462 JPMC 2007-C1 (Client Relations),
dated December 27, 2007, by Walker & Dunlop, Inc. and Capmark Services, Inc.

 

23.                   (Revised) Mortgage Loan Correspondent Contract, by
April 1, 2008, by Walker & Dunlop (sic) and The Ohio National Life Insurance
Company.

 

24.                   Commercial Mortgage Correspondent Agreement, dated
June 16, 2008, by Walker & Dunlop, Inc. and Nationwide Life Insurance Company.

 

25.                   Multi-Lender Servicing Agreement, dated July 25, 2008, by
Walker & Dunlop, Inc., Aviva Life and Annuity Company, American Investors Life
Insurance Company, Inc., Indianapolis Life Insurance Company, Aviva Life and
Annuity Company of New York, and Aviva Life Insurance Company.

 

26.                   Mortgage Correspondent Servicing Agreement, dated
December 15, 2008, by Walker & Dunlop, Inc. and Sun Life Assurance Company of
Canada.

 

27.                   Limited Subservicing Agreement, dated October 1, 2009, by
Walker & Dunlop, LLC and Midland Loan Services, Inc.

 

S-14

--------------------------------------------------------------------------------


 

28.                   Outsourcing Agreement, dated November 23, 2009, between
Midland Loan Services, Inc. and Walker & Dunlop, LLC.

 

29.                   Subservicing Agreement GS Mortgage Securities Corporation
II Multifamily Mortgage Pass-Through Certificates Series 2012-K5, dated
February 1, 2010, by Walker & Dunlop, LLC and Midland Loan Services, Inc.

 

30.                   Subservicing Agreement, dated February 1, 2010, by
Walker & Dunlop, LLC and Midland Loan Services, Inc.

 

31.                   Subservicing Agreement (“Freddie Mac 2010-K6 - Key W-D
Subservicing Agreement”), dated April 1, 2010, by Walker & Dunlop, LLC and
Keycorp Real Estate Capital Markets, Inc.

 

32.                   Sub-Servicing Agreement (“Freddie Mac 2010-K7 Walker
SSA”), dated June 1, 2010, by Walker & Dunlop, LLC and Wells Fargo Bank,
National Association

 

33.                   Sub-Servicing Agreement (“Freddie Mac 2010-K8 Subservicing
Agreement”), dated September 1, 2010, by Walker & Dunlop, LLC and Wells Fargo
Bank, National Association.

 

34.                   Sub-Servicing Agreement (“Freddie Mac 2010-K9 —
Executed”), dated November 1, 2010, by Walker & Dunlop, LLC and Wells Fargo
Bank, National Association.

 

35.                   Subservicing Agreement (“Freddie Mac 2011-K10 Subservicing
Agreement”), dated February 1, 2011, by Walker & Dunlop, LLC and Midland Loan
Services, a Division of PNC Bank, National Association.

 

36.                   Sub-Servicing Agreement (“Freddie Mac 2011-K11
Subservicing Agreement”), dated March 1, 2011, by Walker & Dunlop, LLC and Wells
Fargo Bank, National Association.

 

37.                   Subservicing Agreement (“Freddie Mac 2011-K12 Subservicing
Agreement”), dated April 1, 2011, by Walker & Dunlop, LLC and Midland Loan
Services, a Division of PNC Bank, National Association.

 

38.                   Sub-Servicing Agreement (“Freddie Mac 2011-K702
Subservicing Agreement”), dated June 1, 2011, by Walker & Dunlop, LLC and Wells
Fargo Bank, National Association.

 

39.                   Servicing and Account Control Agreement, dated February 3,
2012, by Walker & Dunlop, LLC and Continental Casualty Company.

 

40.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and American Bankers Life Insurance Company of
Florida and American Bankers Insurance Company Florida.

 

41.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and American Reliable Insurance Company.

 

S-15

--------------------------------------------------------------------------------


 

42.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and American Security Insurance Company.

 

43.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and Federal Warranty Service Corporation.

 

44.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and John Alden Life Insurance Company.

 

45.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and United Service Protection Corporation.

 

46.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC, Voyager Service Programs, Inc., Voyagers
Indemnity Insurance Company, and Voyager Life Insurance Company.

 

47.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and American Memorial Life Insurance Company.

 

48.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and Time Insurance Company.

 

49.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and Union Security Insurance Company.

 

50.                   Mortgage Loan Servicing Agreement, dated February 29,
2012, by Walker & Dunlop, LLC and Union Security Life Insurance Company.

 

51.                   Limited Servicing Agreement, dated May 14, 2012, by
Walker & Dunlop, LLC and Bank of America, National Association.

 

52.                   Commercial Mortgage Loan Servicing Agreement, dated
June 2012, by Walker & Dunlop, LLC, The Royal Bank of Scotland PLC and RBS
Financial Products Inc.

 

53.                   Commercial Loan Servicing Agreement, dated June 15, 2012,
by Walker & Dunlop, LLC and Minnesota Life Insurance Company.

 

54.                   Servicing Agreement, dated August 1, 2012, by Walker &
Dunlop, LLC and Wells Fargo Bank, National Association.

 

55.                   Servicing Agreement, dated August 15, 2012, by Walker &
Dunlop, Inc. and CMFG Life Insurance Company.

 

56.                   Sub-Servicing Agreement, dated as of September 4, 2012, by
CWCapital Asset Management LLC and Walker & Dunlop, LLC.

 

S-16

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lender Commitments

 

Lender

 

Commitment

 

Commitment Percentage

 

Bank of America, N.A.

 

$

83,000,000.00

 

100.000000000

%

Total

 

$

83,000,000.00

 

100.000000000

%

 

S-17

--------------------------------------------------------------------------------


 

Schedule 4.01

 

Consent of Fannie Mae, Freddie Mac, Ginnie Mae and other Investors

 

1.             Consent letter agreement, dated as of September 4, 2012, among
Fannie Mae, Walker and Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop
Multifamily, Inc., Walker & Dunlop Capital, LLC and Bank of America, National
Association.

 

2.             Consent letter agreement, dated as of August 31, 2012, among
Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc.,
Bank of America, National Association, and Freddie Mac.

 

3.             Consent Agreement, dated as of September 4, 2012, among CWCapital
LLC, Walker & Dunlop, LLC and Fannie Mae (DUS Consent).

 

4.             Consent letter (No Objections), by Ginnie Mae to WD Capital, LLC

 

S-18

--------------------------------------------------------------------------------


 

Schedule 5.01

 

Loan Parties Organizational Information

 

Name in Official
Filings

 

State of
Incorporation
or
Organization

 

Organization
Type

 

Organization
Number

 

Federal Employer ID
Number

Walker & Dunlop, Inc.

 

Maryland

 

C-corporation

 

D13681002

 

80-0629925

Walker & Dunlop Multifamily, Inc.

 

Delaware

 

S-corporation

 

N/A

 

52-1572893

Walker & Dunlop, LLC

 

Delaware

 

Limited Liability Company

 

N/A

 

80-0312140

Walker & Dunlop Capital, LLC

 

Massachusetts

 

Limited Liability Company

 

020590657

 

02-0590657

 

S-19

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Insurance

 

Insurer

 

Type of Insurance

 

Policy Number

1. The Hartford

 

Surety Bond (CA Department of Corporations)

 

20BSBFI6606

2. The Hartford

 

Surety Bond (State of South Dakota)

 

20BSBFR5415

3. The Hartford

 

Surety Bond (NJ debt collectors bond)

 

20BSBGI4636

4. The Hartford

 

Surety Bond (ND Money Brokers License Bond)

 

20BSBGI4642

5. Great Northern Insurance Company

 

Commercial Package Policy

 

3567-12-21

6. Great Northern Insurance Company

 

Commercial Package

 

3576-1221

7. Federal Insurance Company

 

Business Automobile Policy

 

7354-73-86

8. Chubb Indemnity Insurance Company

 

Workers Compensation Policy

 

7170-24-36

9. Ohio Bureau of Workers Compensation

 

Workers Compensation Ohio

 

1556215

10. National Benefit Life Insurance Company

 

New York Disability Benefits

 

0990702

11. Federal Insurance Company

 

Umbrella Policy

 

7986-04-05

12. Federal Insurance Company (Chubb)

 

Fiduciary Liability Policy

 

8223-8608

13. Lloyd’s of London

 

Special Mortgage Bankers Bond

 

SUA 4540

14. Lloyd’s of London

 

Excess Special Mortgage Bankers Bond

 

PWAL02612

15. XL Specialty Insurance Company

 

Management Liability Insurance Coverage

 

ELU119976-10

16. National Union Fire Insurance Company of Pittsburgh, Pa.

 

Excess Management Liability Insurance Coverage (Edge Policy Form)

 

01-600-6707

17. Axis Insurance Company

 

Excess Management Liability Insurance Coverage

 

MNN756751/01/2012

18. St. Paul Mercury Insurance Company

 

Excess Management Liability Insurance Coverage

 

ZUP-14P63769-12-N2

19. Houston Casualty Company

 

Broadest Form D&O Liability Insurance Policy (Side A)

 

24-MG-12-A11019

20. XL Specialty Insurance Company

 

Financial Services Liability Insurance (Professional Liability; Investment Fund
Management and Professional Liability; Employment Practices Liability)

 

ELU125963

21. Axis Insurance Company

 

Excess Financial Services Liability Insurance (Professional Liability;
Investment Fund Management and Professional Liability; Employment Practices
Liability)

 

MBN767860/01/2012

22. Lloyd’s of London

 

Mortgage Protection Policy

 

B080113845U11

23. Ohio National Life

 

Keyman Life

 

6860021

24. Federal Insurance Company

 

Business Travel Accident

 

9907-0870

 

S-20

--------------------------------------------------------------------------------


 

Insurer

 

Type of Insurance

 

Policy Number

25. Washington Department of Labor and Industries

 

Workers Compensation Washington

 

228,297-00

 

Effective as of the Closing Date, Walker & Dunlop, LLC will have purchased
6-year “run-off” coverage for claims relating to Walker & Dunlop Capital, LLC
under the following insurance programs that covered Walker & Dunlop Capital, LLC
pre-closing:

 

Insurer

 

Type of Insurance

 

Policy Number

1. Lloyd’s of London

 

Financial Services Professional Services Liability Insurance Policy

 

MPL-11-00064

2. Lloyd’s of London

 

Management and Professional Liability for Financial Institutions

 

08-313-07-66

3. National Union Fire Insurance Company of Pittsburgh, Pa.

 

Employment Edge

 

01-271-66-25

 

The run-off insurance listed above and additional coverage for Walker & Dunlop,
LLC, its Subsidiaries and affiliates under the Special Mortgage Bankers Bond and
Fiduciary policies will be bound but not paid at the time of closing.

 

S-21

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries; Other Equity Investments

 

Part (a) — List of Subsidiaries

 

Loan Party

 

Subsidiary Name

 

Jurisdiction

Walker & Dunlop, Inc.

 

Walker & Dunlop Multifamily, Inc.

 

Delaware

Walker & Dunlop, Inc.

 

Walker & Dunlop Investment Advisory Services, LLC

 

Delaware

Walker & Dunlop, Inc.

 

W&D Interim Lender LLC

 

Delaware

Walker & Dunlop, Inc.

 

W&D Interim Lender II LLC(1)

 

Delaware

Walker & Dunlop, Inc.

 

W&D Real Estate Opportunity Fund I Manager, LLC

 

Delaware

Walker & Dunlop Multifamily, Inc.

 

Walker & Dunlop, LLC

 

Delaware

Walker & Dunlop, LLC

 

W&D Balanced Real Estate Fund I GP, LLC

 

Delaware

Walker & Dunlop, LLC

 

Walker & Dunlop Capital, LLC

 

Massachusetts

 

Part (b) — Equity Investments

 

Loan Party

 

Entity Name

 

Jurisdiction

Walker & Dunlop, Inc.

 

Walker & Dunlop Multifamily, Inc.

 

Delaware

Walker & Dunlop, Inc.

 

Walker & Dunlop Investment Advisory Services, LLC

 

Delaware

Walker & Dunlop, Inc.

 

W&D Interim Lender LLC

 

Delaware

Walker & Dunlop, Inc.

 

W&D Interim Lender II LLC

 

Delaware

Walker & Dunlop, Inc.

 

W&D Real Estate Opportunity Fund I Manager, LLC

 

Delaware

 

--------------------------------------------------------------------------------

(1)  As of the Closing Date, W&D Interim Lender II LLC will have been formed but
not capitalized.

 

S-22

--------------------------------------------------------------------------------


 

Walker & Dunlop Multifamily, Inc.

 

Walker & Dunlop, LLC

 

Delaware

Walker & Dunlop, LLC

 

W&D Balanced Real Estate Fund I GP, LLC

 

Delaware

Walker & Dunlop, LLC

 

Walker & Dunlop Capital, LLC

 

Massachusetts

Walker & Dunlop Capital, LLC

 

ARA Finance LLC

 

Delaware

 

S-23

--------------------------------------------------------------------------------


 

Except as set forth on Part (d) of this Schedule 5.13 or otherwise set forth in
the Loan Documents, there are no outstanding rights to purchase any Equity
Interests in any Loan Party or the Subsidiary listed in Part (a) above.

 

Part (c) — List of Owners

 

Walker & Dunlop, Inc.

Publicly Traded Company

 

Walker & Dunlop Multifamily, Inc.

Walker & Dunlop, Inc. — 100.0%

 

Walker & Dunlop, LLC

Walker & Dunlop Multifamily, Inc. — 100.0%

 

Walker & Dunlop Capital, LLC

Walker & Dunlop, LLC — 100.0%

 

ARA Finance LLC

Walker & Dunlop Capital, LLC — 50%

 

Part (d) — Liens and Repurchase Rights

 

None.

 

S-24

--------------------------------------------------------------------------------


 

Schedule 5.18

 

Labor Matters

 

None.

 

S-25

--------------------------------------------------------------------------------


 

Schedule 5.21

 

Deposit Accounts

 

Corporate Bank Accounts
As of 8/31/12

 

Bank

 

Account #

 

Account Name

 

Contact Person

 

 

 

 

 

 

 

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

Walker & Dunlop, LLC Investable

 

Jenny Elmore

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

Walker & Dunlop, LLC

as agent for
Good Faith Deposit

 

Jenny Elmore

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

Walker & Dunlop, LLC
Payroll Account

 

Jenny Elmore

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

Walker & Dunlop, LLC
Flex Fund Health Care

 

Jenny Elmore

PNC Bank
1900 E 9th Street
Cleveland, OH 44114

 

 

 

Walker & Dunlop LLC
Sublease Deposits

 

Kimberly Konick

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

Walker & Dunlop
Multifamily Inc Investable

 

Jenny Elmore

PNC Bank
101 S. Fifth Street
Louisville, KY 40202

 

 

 

W&D Balanced Real Estate Fund I GP, LLC

 

Jenny Elmore

PNC Bank
1900 E 9th Street
Cleveland, OH 44114

 

 

 

Walker & Dunlop Inc.
Investable

 

Kimberly Konick

Bank of America
MA1-225-02-04
225 Franklin Street
2nd Floor
Boston,
MA 02110

 

 

 

Walker & Dunlop, LLC
Investable

 

Jane Huntington

Bank of America
MA1-225-02-04
225 Franklin Street
2nd Floor
Boston,
MA 02110

 

 

 

Walker & Dunlop, LLC
Operating

 

Jane Huntington

Bank of America
MA1-225-02-04
225 Franklin Street
2nd Floor
Boston,
MA 02110

 

 

 

Walker & Dunlop, LLC
Controlled Disbursement

 

Jane Huntington

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Loan Disbursing Account

 

Alison Annese

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Loan Funding Account

 

Alison Annese

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Production Operating Account

 

Alison Annese

 

S-26

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

Account Name

 

Contact Person

 

 

 

 

 

 

 

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Operating Account

 

Alison Annese

Bank of America
100 Federal Street

Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC CA Loan Trust Account

 

Alison Annese

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Fannie Mae Fee Drafting Account

 

Alison Annese

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC Lenders Only Account

 

Alison Annese

Bank of America
100 Federal Street
Boston, MA 02110

 

 

 

Walker & Dunlop Capital, LLC EMS Placement Fee Account

 

Alison Annese

Capital One
57 West 57th Street
New York, NY 10019

 

 

 

Walker & Dunlop Capital, LLC Clearing Account

 

Jessica Dufifie

Capital One
57 West 57th Street
New York, NY 10019

 

 

 

Walker & Dunlop Capital, LLC Lenders Only Account

 

Jessica Dufifie

M&T
25 South Charles Street, 17th Floor
Baltimore, MD 21201

 

 

 

Walker & Dunlop Capital, LLC
Clearing Account

 

Melody Hartman

M&T
25 South Charles Street, 17th Floor
Baltimore, MD 21201

 

 

 

Walker & Dunlop Capital, LLC
Lenders Only Account

 

Melody Hartman

 

S-27

--------------------------------------------------------------------------------


 

Schedule 5.24

 

Material Contracts

 

1.                           Credit Agreement, dated as of September 4, 2012, by
Walker & Dunlop, Inc., as the borrower, Walker & Dunlop, LLC, Walker & Dunlop
Multifamily, Inc. and Walker & Dunlop Capital, LLC, as the guarantors, Bank of
America, N.A., as administrative agent and collateral agent, and the lenders
party thereto.

 

2.                           Warehousing Credit and Security Agreement, dated
September 4, 2012, by and between Walker & Dunlop, LLC and Bank of America, N.A.

 

3.                           Warehousing Credit and Security Agreement, dated as
of June 30, 2010, between Walker & Dunlop, LLC and PNC Bank, National
Association, as amended.

 

4.                           Mortgage Warehouse Loan and Security Agreement and
Unlimited Guaranty, dated as of July 13, 2010 (as amended), by Walker & Dunlop,
LLC, Walker & Dunlop Capital, LLC, Walker & Dunlop, Inc., and Capital One,
National Association.

 

5.                           Warehousing Credit and Security Agreement, dated
July 21, 2011, as amended, by and among W&D Interim Lender LLC, as borrower,
Walker & Dunlop, Inc., as guarantor, TD Bank, N.A. and the other lenders party
thereto from time to time, and TD Bank, N.A., as the administrative agent for
itself and the other lenders.

 

6.                           Repayment Guaranty, dated July 21, 2011, as
amended, by Walker & Dunlop, Inc., as guarantor, in favor of TD Bank, N.A., as a
lender and administrative agent.

 

7.                           Unlimited Guaranty, dated as of September 4, 2012,
by Walker & Dunlop, Inc. and Capital One, N.A.

 

8.                           Sixth Amended and Restated Mortgage Warehouse Loan
and Security Agreement, dated as of August 13, 2010 (as amended), by Walker &
Dunlop, LLC, Walker & Dunlop Capital, LLC, Walker & Dunlop, Inc., CW Financial
Services LLC and Bank of America, N.A.

 

9.                           Unlimited Guaranty, dated as of September 4, 2012,
by Walker & Dunlop, Inc. and Bank of America, N.A.

 

10.                     Purchase Agreement, dated June 7, 2012, by and among
Walker & Dunlop, Inc., Walker & Dunlop, LLC, CW Financial Services LLC and
Walker & Dunlop Capital, LLC.

 

S-28

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Liens

 

None.

 

S-29

--------------------------------------------------------------------------------